 



Exhibit 10-X
ASSET PURCHASE AGREEMENT
BY AND BETWEEN
COUPLED PRODUCTS ACQUISITION LLC
AND
DANA CORPORATION
Dated as of May 28, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I THE PURCHASE AND SALE
    1  
 
       
Section 1.1 Purchase and Sale of the Purchased Assets
    1  
Section 1.2 Excluded Assets
    3  
Section 1.3 Assumed Liabilities
    5  
Section 1.4 Excluded Liabilities
    6  
 
       
ARTICLE II CONSIDERATION
    8  
 
       
Section 2.1 Amount and Form of Consideration
    8  
Section 2.2 Adjustment
    9  
Section 2.3 Payment of Net Working Assets Adjustment
    10  
Section 2.4 Allocation of Consideration
    11  
Section 2.5 Deposit
    11  
 
       
ARTICLE III THE CLOSING
    12  
 
       
Section 3.1 Closing Date
    12  
Section 3.2 Deliveries by Seller to Purchaser
    12  
Section 3.3 Deliveries by Purchaser to Seller
    13  
Section 3.4 Proceedings at Closing
    14  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER
    14  
 
       
Section 4.1 Organization and Qualification
    14  
Section 4.2 Corporate Authorization
    14  
Section 4.3 Consents and Approvals
    14  
Section 4.4 Non-Contravention
    15  
Section 4.5 Binding Effect
    15  
Section 4.6 Financial Statements
    15  
Section 4.7 Taxes
    15  
Section 4.8 Real Property
    16  
Section 4.9 Tangible Personal Property
    18  
Section 4.10 Intellectual Property
    18  
Section 4.11 Contracts
    20  
Section 4.12 Employee Benefits
    22  
Section 4.13 Employee and Labor Matters
    23  
Section 4.14 Litigation
    26  
Section 4.15 Compliance with Laws
    26  
Section 4.16 Environmental Matters
    26  
Section 4.17 Ownership of Necessary Assets and Rights
    27  
Section 4.18 Brokers
    28  

i



--------------------------------------------------------------------------------



 



              Page  
Section 4.19 Permits
    28  
Section 4.20 [Intentionally omitted]
    28  
Section 4.21 No Undisclosed Liabilities
    29  
Section 4.22 Accounts Receivable; Inventories
    29  
Section 4.23 Customers and Suppliers
    29  
Section 4.24 Warranties; Product Defects
    29  
Section 4.25 Disclaimers of Seller
    30  
Section 4.26 No Material Misstatements
    30  
Section 4.27 No Other Representations or Warranties
    31  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER
    31  
 
       
Section 5.1 Organization and Qualification
    31  
Section 5.2 Corporate Authorization
    31  
Section 5.3 Consents and Approvals
    31  
Section 5.4 Non-Contravention
    32  
Section 5.5 Binding Effect
    32  
Section 5.6 Litigation
    32  
Section 5.7 Financing
    32  
Section 5.8 Brokers
    32  
Section 5.9 No Inducement or Reliance; Independent Assessment
    33  
 
       
ARTICLE VI COVENANTS OF SELLER
    33  
 
       
Section 6.1 Access/Survey
    33  
Section 6.2 Conduct of Business
    34  
Section 6.3 Bankruptcy Actions
    36  
Section 6.4 Regulatory Approvals
    37  
Section 6.5 Assignment of Debtor Contracts
    38  
Section 6.6 Cure of Defaults
    39  
Section 6.7 Amendment of Purchased and Excluded Assets
    39  
Section 6.8 Updating of Information
    39  
Section 6.9 Litigation Support
    40  
Section 6.10 Transition Agreements
    40  
Section 6.11 Consents and Conditions
    40  
Section 6.12 Further Actions
    41  
 
       
ARTICLE VII COVENANTS OF PURCHASER
    41  
 
       
Section 7.1 Contact with Customers, Suppliers and Employees
    41  
Section 7.2 Bankruptcy Actions
    41  
Section 7.3 Consents and Conditions
    41  
Section 7.4 Further Actions
    43  
Section 7.5 [Intentionally Omitted.]
    43  
Section 7.6 Use of Seller’s Name
    43  
Section 7.7 Litigation Support
    44  
Section 7.8 Transition Agreements
    44  

ii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE VIII CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATIONS
    44  
 
       
Section 8.1 Accuracy of Representations and Warranties
    45  
Section 8.2 Performance of Covenants
    45  
Section 8.3 No Injunctions
    45  
Section 8.4 Entry of Order By Bankruptcy Court; Material Business Contracts
    45  
Section 8.5 Consents
    45  
Section 8.6 Officer’s Certificate
    45  
Section 8.7 Other Deliveries
    45  
Section 8.8 No Material Adverse Effect
    46  
Section 8.9 Mexican Permits
    46  
Section 8.10 Exon-Florio
    46  
Section 8.11 SLP II
    46  
 
       
ARTICLE IX CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS
    46  
 
       
Section 9.1 Accuracy of Representations and Warranties
    46  
Section 9.2 Performance of Covenants
    47  
Section 9.3 No Injunctions
    47  
Section 9.4 Entry of Order By Bankruptcy Court
    47  
Section 9.5 Consents
    47  
Section 9.6 Officer’s Certificate
    47  
Section 9.7 Other Deliveries
    47  
 
       
ARTICLE X ADDITIONAL POST-CLOSING COVENANTS
    47  
 
       
Section 10.1 Transferred Employees
    47  
Section 10.2 Seller Benefits Plans
    55  
Section 10.3 Assumed Benefit Plans
    56  
Section 10.4 Non-U.S. Employee Matters
    57  
Section 10.5 Further Assurances; Further Conveyances and Assumptions; Consent of
Third Parties
    57  
Section 10.6 Record Retention, Access to Documents and Cooperation
    58  
Section 10.7 Post-Closing Assistance
    59  
 
       
ARTICLE XI SURVIVAL, INDEMNIFICATION AND RELATED MATTERS
    59  
 
       
Section 11.1 Survival
    59  
Section 11.2 Indemnification
    60  
Section 11.3 Limitations on Amount
    62  
Section 11.4 Procedures for Indemnification
    63  
Section 11.5 Certain Environmental Matters
    64  
Section 11.6 Exclusive Remedy
    66  
 
       
ARTICLE XII NONSOLICITATION
    66  
 
       
Section 12.1 Nonsolicitation of Purchaser Employees
    66  

iii



--------------------------------------------------------------------------------



 



              Page  
Section 12.2 Nonsolicitation of Seller Employees
    66  
Section 12.3 Remedies
    67  
 
       
ARTICLE XIII TERMINATION
    67  
 
       
Section 13.1 Termination
    67  
Section 13.2 Effect of Termination
    68  
 
       
ARTICLE XIV TAX MATTERS
    70  
 
       
Section 14.1 Tax Indemnification
    70  
Section 14.2 Cooperation
    71  
Section 14.3 Tax Treatment of Indemnification Payments
    71  
Section 14.4 Transfer Taxes
    71  
Section 14.5 Other Agreements
    72  
 
       
ARTICLE XV DEFINITIONS AND TERMS
    72  
 
       
Section 15.1 Affiliate
    72  
Section 15.2 Agreement
    72  
Section 15.3 Allocation Schedule
    72  
Section 15.4 Alternative Transaction
    72  
Section 15.5 Approval Order
    72  
Section 15.6 Assumed Benefit Plans
    73  
Section 15.7 Assumed Collective Bargaining Agreements
    73  
Section 15.8 Assumed Liabilities
    73  
Section 15.9 Bankruptcy Avoidance Actions
    73  
Section 15.10 Bankruptcy Code
    73  
Section 15.11 Bankruptcy Court
    73  
Section 15.12 Bidding Procedures Order
    73  
Section 15.13 Bidding Procedures
    74  
Section 15.14 Business
    74  
Section 15.15 Business Day
    74  
Section 15.16 Business Employee Benefit Plan
    74  
Section 15.17 Business Employee
    74  
Section 15.18 Cases
    74  
Section 15.19 CERCLA
    74  
Section 15.20 Chapter 11 Expenses
    74  
Section 15.21 Chosen Court
    75  
Section 15.22 Closing
    75  
Section 15.23 Closing Date
    75  
Section 15.24 Closing Date Business Employees
    75  
Section 15.25 Closing Net Working Assets
    75  
Section 15.26 Closing Statement of Net Assets
    75  
Section 15.27 COBRA
    75  
Section 15.28 Code
    75  
Section 15.29 Columbia City 401(k) Plan
    75  

iv



--------------------------------------------------------------------------------



 



              Page  
Section 15.30 Commitments
    75  
Section 15.31 Contract
    76  
Section 15.32 Cure Costs
    76  
Section 15.33 Current Employees
    76  
Section 15.34 Dana Defined Contribution Plan
    76  
Section 15.35 Dana Retirement Plan
    76  
Section 15.36 Debtor Contracts
    76  
Section 15.37 Debtors
    76  
Section 15.38 Deposit Agent
    76  
Section 15.39 Deposit Agreement
    76  
Section 15.40 Deposit Amount
    76  
Section 15.41 Employee Benefit Plan
    76  
Section 15.42 Endorsements
    77  
Section 15.43 Environment
    77  
Section 15.44 Environmental Law
    77  
Section 15.45 Environmental Assessments
    78  
Section 15.46 Environmental Condition
    78  
Section 15.47 Environmental Testing Period
    78  
Section 15.48 ERISA
    78  
Section 15.49 Estimated Adjustment Amount
    78  
Section 15.50 Excluded Assets
    78  
Section 15.51 Excluded Intellectual Property
    78  
Section 15.52 Excluded Liabilities
    78  
Section 15.53 Excluded Taxes
    78  
Section 15.54 Existing Inventory
    78  
Section 15.55 [Intentionally Omitted]
    79  
Section 15.56 Expense Reimbursement Order
    79  
Section 15.57 Expense Reimbursement
    79  
Section 15.58 [Intentionally Omitted]
    79  
Section 15.59 Final Consideration
    79  
Section 15.60 Final Order
    79  
Section 15.61 Financial Statements
    79  
Section 15.62 Foreign Country Tax Agreements
    79  
Section 15.63 GAAP
    79  
Section 15.64 Governmental Body
    79  
Section 15.65 [Intentionally Omitted]
    80  
Section 15.66 Hazardous Material
    80  
Section 15.67 Hourly Business Employees
    80  
Section 15.68 Hose and Tubing Business
    80  
Section 15.69 Indemnified Party
    80  
Section 15.70 Indemnifying Party
    80  
Section 15.71 Independent Auditors
    80  
Section 15.72 Initial Cash Consideration
    80  
Section 15.73 [Intentionally Omitted]
    80  
Section 15.74 Intellectual Property
    80  
Section 15.75 Intellectual Property Contract
    81  

v



--------------------------------------------------------------------------------



 



              Page  
Section 15.76 IT Assets
    81  
Section 15.77 Knowledge
    81  
Section 15.78 Law
    81  
Section 15.79 Leased Real Properties
    81  
Section 15.80 Leave Employees
    81  
Section 15.81 Legal Proceeding
    81  
Section 15.82 Liabilities
    81  
Section 15.83 Licensed Intellectual Property
    82  
Section 15.84 Lien
    82  
Section 15.85 Losses
    82  
Section 15.86 Material Adverse Effect
    82  
Section 15.87 Material Business Contracts
    82  
Section 15.88 Michigan Sublease
    82  
Section 15.89 Modified GAAP
    82  
Section 15.90 Net Working Assets Adjustment
    82  
Section 15.91 Net Working Assets Target
    83  
Section 15.92 Net Working Assets of the Business
    83  
Section 15.93 NLRB Proceedings
    83  
Section 15.94 Nonassignable Assets
    83  
Section 15.95 Non-Debtor Contracts
    83  
Section 15.96 Non-Debtor Selling Subsidiaries
    83  
Section 15.97 Non-Union Business Employees
    83  
Section 15.98 Non-Union Transferred Employees
    83  
Section 15.99 Operative Documents
    83  
Section 15.100 Order
    83  
Section 15.101 Other Marked Assets
    83  
Section 15.102 Owned Real Property
    84  
Section 15.103 Patents
    84  
Section 15.104 Permit
    84  
Section 15.105 Permitted Exceptions
    84  
Section 15.106 Person
    84  
Section 15.107 Personal Property Leases
    84  
Section 15.108 Petition Date
    84  
Section 15.109 Post-Closing Tax Period
    85  
Section 15.110 Pre-Closing Tax Period
    85  
Section 15.111 Property Taxes
    85  
Section 15.112 Purchased Assets
    85  
Section 15.113 Purchased Debtor Contracts
    85  
Section 15.114 Purchased Equipment
    85  
Section 15.115 Purchased Intellectual Property
    85  
Section 15.116 Purchaser
    85  
Section 15.117 Purchaser Approved Contract
    85  
Section 15.118 Purchaser Closing Documents
    85  
Section 15.119 Purchaser Financial Advisor
    85  
Section 15.120 Purchaser Indemnified Group
    86  
Section 15.121 Purchaser Labor Designee
    86  

vi



--------------------------------------------------------------------------------



 



              Page  
Section 15.122 Purchaser Retirement Plans
    86  
Section 15.123 Purchaser Upper Sandusky Union Defined Contribution Plan
    86  
Section 15.124 Purchaser Welfare Plans
    86  
Section 15.125 RCRA
    86  
Section 15.126 Real Property Leases
    86  
Section 15.127 Registered Intellectual Property
    86  
Section 15.128 Related to the Business
    86  
Section 15.129 Release
    86  
Section 15.130 Remedial Action
    87  
Section 15.131 Remediation Condition
    87  
Section 15.132 Retention Agreements
    87  
Section 15.133 Review Period
    87  
Section 15.134 Salaried Business Employees
    87  
Section 15.135 Seller
    87  
Section 15.136 Seller Business Facilities
    87  
Section 15.137 Seller Closing Documents
    87  
Section 15.138 Seller Employee Benefit Plan
    87  
Section 15.139 Seller Financing
    88  
Section 15.140 Seller Indemnified Group
    88  
Section 15.141 Seller Name
    88  
Section 15.142 Seller Portion
    88  
Section 15.143 Seller Union Pension Plans
    88  
Section 15.144 Seller Upper Sandusky Union Defined Contribution Plan
    88  
Section 15.145 Seller Welfare Plans
    88  
Section 15.146 [Intentionally Omitted]
    88  
Section 15.147 Selling Subsidiaries
    88  
Section 15.148 SLP I Real Property Leases
    88  
Section 15.149 Statement of Net Assets
    88  
Section 15.150 Straddle Period
    89  
Section 15.151 Subsidiary
    89  
Section 15.152 Surveys
    89  
Section 15.153 Tax or Taxes
    89  
Section 15.154 Tax Proceeding
    89  
Section 15.155 Tax Return
    90  
Section 15.156 Trade Secrets
    90  
Section 15.157 Trademarks
    90  
Section 15.158 Transfer Taxes
    90  
Section 15.159 Transferred Employees
    90  
Section 15.160 Transition Agreements
    90  
Section 15.161 Trigger Level
    90  
Section 15.162 [Intentionally Omitted]
    90  
Section 15.163 Union Business Employees
    90  
Section 15.164 Union Transferred Employees
    91  
Section 15.165 VAT
    91  
Section 15.166 WARN ACT
    91  
Section 15.167 Other Definitional and Interpretive Provisions
    91  

vii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE XVI MISCELLANEOUS
    91  
 
       
Section 16.1 Notices
    91  
Section 16.2 Amendment; Waiver
    92  
Section 16.3 Assignment
    93  
Section 16.4 Entire Agreement
    93  
Section 16.5 Fulfillment of Obligations
    93  
Section 16.6 Parties in Interest
    94  
Section 16.7 No Third-Party Rights
    94  
Section 16.8 Public Disclosure
    94  
Section 16.9 Confidentiality
    94  
Section 16.10 Return of Information
    95  
Section 16.11 Expenses
    95  
Section 16.12 Bulk Sales Laws
    95  
Section 16.13 Governing Law
    95  
Section 16.14 Submission to Jurisdiction; Selection of Forum
    96  
Section 16.15 Counterparts
    96  
Section 16.16 Headings
    96  
Section 16.17 Severability
    96  

viii



--------------------------------------------------------------------------------



 



EXHIBITS

         
Exhibit A-1
  —   Selling Subsidiaries
Exhibit A-2
  —   Debtors
Exhibit B
  —   Form of Bill of Sale
Exhibit C
  —   [Reserved]
Exhibit D
  —   Form of Michigan Sublease
Exhibit E
  —   Form of Intellectual Property Assignment
Exhibit F
  —   Form of Assignment and Assumption Agreement
Exhibit I
  —   Form of Approval Order
Exhibit J
  —   Form of Transition Agreement
Exhibit K
  —   Form of Deposit Agreement
Exhibit L
  —   [Reserved]
Exhibit M
  —   Commitments

ix



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 1.1(b)
  Purchased Equipment
Schedule 1.1(e)
  Debtor Contracts
Schedule 1.1(f)
  Non-Debtor Contracts
Schedule 1.1(g)
  Purchased Intellectual Property
Schedule 1.1(l)
  Purchased Claims and Causes of Action
Schedule 1.2(d)
  Excluded Intellectual Property
Schedule 1.2(f)
  Excluded Assets, Real Property Leases and Contracts of Debtors
Schedule 1.2(j)
  Hose and Tubing Business
Schedule 1.2(o)
  Excluded Notes Receivable
Schedule 1.2(q)
  Excluded Claims and Causes of Action
Schedule 1.4(a)
  Excluded Debt and Other Liabilities
Schedule 2.2(a)
  Net Working Assets
Schedule 2.4
  Allocation Schedule
Schedule 4.3
  Consents and Approvals
Schedule 4.6
  Financial Statements
Schedule 4.7
  Tax
Schedule 4.8(c)
  Other Real Estate Matters
Schedule 4.10(a)(i)
  Registered Intellectual Property
Schedule 4.10(a)(ii)
  Intellectual Property Contracts
Schedule 4.10(c)
  Litigation, opposition, cancellation, proceeding, objection or claim
Schedule 4.11(a)
  Material Business Contracts
Schedule 4.11(c)
  Government Contracts
Schedule 4.11(e)
  Outstanding Claims Related to Government Contracts
Schedule 4.12(a)
  Business Employee Benefit Plans
Schedule 4.12(d)
  Pending Audit and Investigation
Schedule 4.12(g)
  Multiemployer Pension Plans
Schedule 4.12(i)
  Certain Employment Agreements
Schedule 4.12(j)
  Employee Welfare Benefit Plans
Schedule 4.13(a)
  Business Employees
Schedule 4.13(b)
  Terminations; Layoffs; Work Reductions
Schedule 4.13(c)
  Employees Not Terminable at Will
Schedule 4.13(d)
  Business Employees Employed outside of the United States or Mexico
Schedule 4.13(f)
  Governmental Matters Related to Employees
Schedule 4.13(g)
  Collective Bargaining Agreements
Schedule 4.13(h)
  Certain Labor Matters
Schedule 4.13(i)
  Strike, Grievances and Unfair Labor Practice
Schedule 4.13(j)
  Ceased Operations
Schedule 4.14
  Litigation
Schedule 4.15
  Compliance with Laws
Schedule 4.16(a)
  Environmental Report
Schedule 4.17
  Certain Assets
Schedule 4.19(a)
  Government Authorizations
Schedule 4.21
  Liabilities
Schedule 4.22(b)
  Material Inventories

x



--------------------------------------------------------------------------------



 



     
Schedule 4.23
  Customers, Sale Orders and Sale Contracts; Termination
Schedule 4.24(a)
  Warranties
Schedule 4.24(b)
  Products Defects
Schedule 5.3
  Consents and Approvals
Schedule 6.2
  Certain Matters Relating to the Conduct of Business
Schedule 6.2(j)(ii)
  Purchaser Labor Designee
Schedule 6.10
  Transition Agreements
Schedule 8.5
  Seller Consents
Schedule 9.5
  Purchaser Consents
Schedule 10.3
  Assumed Benefit Plans
Schedule 10.4
  Non-U.S. Employee Matters
Schedule 15.76
  IT Assets
Schedule 15.77
  Knowledge
Schedule 15.89
  Modified GAAP
Schedule 15.102
  Owned Real Property
Schedule 15.105
  Permitted Exceptions
Schedule 15.126
  Real Property Leases
Schedule 15.132
  Retention Agreements

xi



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     ASSET PURCHASE AGREEMENT, dated as of May 28, 2007 (this “Agreement”), by
and between Coupled Products Acquisition LLC, a limited liability company
organized under the laws of Delaware (“Purchaser”), and Dana Corporation, a
corporation organized under the laws of the Commonwealth of Virginia (“Seller”).
RECITALS
     WHEREAS, Seller and the Subsidiaries listed on Exhibit A-1 hereto (the
“Selling Subsidiaries” and each, individually, a “Selling Subsidiary”) are,
among other things, engaged through Seller’s Fluid Products Group in the
Business;
     WHEREAS, upon the terms and subject to the conditions hereinafter set
forth, the parties desire that Seller and the Selling Subsidiaries sell, assign
and transfer to Purchaser, and that Purchaser purchase and acquire from Seller
and the Selling Subsidiaries, all of the right, title and interest of Seller and
its Selling Subsidiaries in and to the Purchased Assets, free and clear of all
Liabilities and Liens and that Purchaser assume the Assumed Liabilities;
     WHEREAS, Seller and certain of the Selling Subsidiaries, as identified on
Exhibit A-2 attached hereto (collectively, the “Debtors”), have filed voluntary
petitions initiating cases under chapter 11 of the Bankruptcy Code in the
Bankruptcy Court (each, a “Case” and together, the “Cases”);
     WHEREAS, on March 28, 2007, the Debtors filed a motion seeking, among other
things, the establishment of bidding procedures for the Debtors’ Fluid Products
Group and the approval of the sale of the assets of the Fluid Products Group to
the highest bidder or bidders for those assets; and
     WHEREAS, on April 12, 2007, the Bankruptcy Court entered an order (the
“Bidding Procedures Order”), among other things, approving bidding procedures
for the Fluid Products Group (the “Bidding Procedures”) and a $250,000 expense
reimbursement payable to Purchaser in certain circumstances (the “Expense
Reimbursement”).
     NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:
ARTICLE I
THE PURCHASE AND SALE
     Section 1.1 Purchase and Sale of the Purchased Assets.
     On the terms and subject to the conditions hereof, and subject to the
exclusions set forth in Section 1.2, at the Closing, Seller shall sell, assign,
transfer, convey and deliver, or cause one

 



--------------------------------------------------------------------------------



 



or more of the Selling Subsidiaries to sell, assign, transfer, convey and
deliver to Purchaser or a designee appointed pursuant to Section 16.3, and
Purchaser shall purchase, acquire and accept from Seller, or the applicable
Selling Subsidiary or Selling Subsidiaries, all of the right, title and interest
of Seller, or the applicable Selling Subsidiary or Selling Subsidiaries, in, to
and under the following assets, properties, rights, Contracts and claims of
Seller, or such Selling Subsidiary or Selling Subsidiaries, wherever located,
whether tangible or intangible, real, personal or mixed (collectively, and
excluding the Excluded Assets, the “Purchased Assets”), as such exist on the
Closing Date, free and clear of all Liabilities and Liens, other than Assumed
Liabilities and Permitted Exceptions:
     (a) the Owned Real Property and the SLP I Real Property Leases;
     (b) all machinery, equipment, furniture, vehicles, tools, tooling and other
tangible personal property Related to the Business, including, without
limitation, the items set forth on Schedule 1.1(b) (the “Purchased Equipment”);
     (c) all inventories and supplies of raw materials, works-in-process,
finished goods, spare parts, supplies, storeroom contents and other inventoried
items Related to the Business;
     (d) all trade accounts and other receivables arising out of the sale or
other disposition of goods or services by the Business;
     (e) subject to Section 6.7, all rights in, to and under all Contracts of
the Debtors Related to the Business listed on Schedule 1.1(e) (collectively, the
“Debtor Contracts” and each, individually, a “Debtor Contract”);
     (f) subject to Section 6.7, all rights in, to and under the Contracts of
the Non-Debtor Selling Subsidiaries Related to the Business listed on
Schedule 1.1(f) (collectively, the “Non-Debtor Contracts” and each,
individually, a “Non-Debtor Contract”);
     (g) all Intellectual Property identified on Schedule 1.1(g), including all
rights to enforce and to past and future damages for the infringement of any
such Intellectual Property (the “Purchased Intellectual Property”);
     (h) subject to Section 10.6, all books and records (other than Tax Returns
and related work papers and items set forth in Section 1.2(h)), files, papers,
disks, manuals, keys, reports, plans, catalogs, sales and promotional materials,
and all other printed and written materials, to the extent Related to the
Business, to the extent available;
     (i) all Permits Related to the Business to the extent permitted by
applicable Law to be transferred and subject to the required consent of any
third party, including any Governmental Body;
     (j) all deferred and prepaid charges, to the extent Related to the
Business, other than those that relate to any Excluded Asset;

2



--------------------------------------------------------------------------------



 



     (k) all rights under or pursuant to all warranties, representations and
guarantees, whether express or implied, made by suppliers, manufacturers,
contractors and other third parties, to the extent Related to the Business,
other than any of the foregoing that exclusively relate to any Excluded Asset or
Excluded Liability;
     (l) all claims, causes of action, choses in action, rights of recovery,
rights of set off, and rights of recoupment, to the extent Related to the
Business, including those listed on Schedule 1.1(l);
     (m) the IT Assets; provided, however that Seller and its Subsidiaries shall
not be required to make any payment to obtain any consent from any third party
in connection with such transfer; and
     (n) to the extent provided in Section 10.3, all rights under the trusts, or
other assets held pursuant to, or set aside to fund the obligations of the
Seller or its Subsidiaries under any Assumed Benefit Plan, and any data and
records (or copies thereof) required to administer the benefits of the
Transferred Employees under any Assumed Benefit Plan.
     Section 1.2 Excluded Assets.
     Notwithstanding anything to the contrary contained in Section 1.1, the
parties expressly understand and agree that the Purchased Assets shall not
include, and neither Seller nor any of the Selling Subsidiaries is hereunder
selling, assigning, transferring or conveying to Purchaser, any right or title
to or interest in, any of the following assets, properties, rights, Contracts
and claims, whether tangible or intangible, real, personal or mixed
(collectively, the “Excluded Assets”):
     (a) all cash, cash equivalents, bank deposits, investment accounts,
lockboxes, certificates of deposit, marketable securities or similar cash items,
of Seller or any Subsidiary;
     (b) with the exception of direct roll-overs as provided for in
Section 10.2(a), any assets under any Seller Employee Benefit Plan which is not
an Assumed Benefit Plan, including without limitation, any trusts, insurance
arrangements or other assets held pursuant to, or set aside to fund the
obligations of Seller or its Subsidiaries under, any such Seller Employee
Benefit Plan and any data and records (or copies thereof) required to administer
the benefits of Business Employees under any such Seller Employee Benefit Plan;
     (c) any and all insurance policies, binders and claims and rights
thereunder and the proceeds thereof and all prepaid insurance premiums;
     (d) subject to Section 7.6, the Intellectual Property and those
Intellectual Property Contracts listed on Schedule 1.2(d) (the “Excluded
Intellectual Property”);
     (e) all tangible personal property disposed of or consumed prior to Closing
Date in the ordinary course of business as permitted by this Agreement;

3



--------------------------------------------------------------------------------



 



     (f) the assets, Real Property Leases and other Contracts of the Seller and
Selling Subsidiaries listed on Schedule 1.2(f), as the same may be amended by
Purchaser prior to the Closing pursuant to Section 6.7;
     (g) all Contracts of Seller or any of its Affiliates (other than the
Assumed Collective Bargaining Agreements and the Assumed Benefit Plans and
except as provided in Section 10.4) with any of the Transferred Employees, any
other Business Employees, or any other current or former employee or agent of
the Seller or any of its Affiliates, including the Retention Agreements;
     (h) subject to Section 10.6, any books, records and other materials that
Seller or any of its Subsidiaries is required by Law to retain, all Tax Returns
and related work papers and, subject to Section 7.6, all “Dana” marked sales and
promotional materials and brochures;
     (i) all claims, defenses, causes of action, choses in action or claims of
any kind relating to either Excluded Assets or Excluded Liabilities;
     (j) all assets, business lines, properties, rights, Contracts and claims of
Seller or any Subsidiary not Related to the Business, wherever located, whether
tangible or intangible, real, personal or mixed, including without limitation
all assets, business lines, properties, rights, Contracts and claims of Seller
or any Subsidiary related to the business of Seller’s Hose and Tubing Group as
set forth on Schedule 1.2(j) (the “Hose and Tubing Business”);
     (k) all assets associated with facilities Related to the Business which
have ceased operations prior to the date hereof;
     (l) all refunds, credits, prepayments or deferrals of or against any Taxes;
     (m) all intercompany receivables, loans and investments between or among
Seller, or its Subsidiaries;
     (n) all Contracts of the Seller and the Selling Subsidiaries not listed or
referenced on Schedule 1.1(e) or Schedule 1.1(f).
     (o) any and all notes receivable listed on Schedule 1.2(o);
     (p) any and all avoidance or other causes of action arising under
Sections 510, 544 through 550 and 553 of the Bankruptcy Code or under similar
state laws (collectively, the “Bankruptcy Avoidance Actions”); and
     (q) all claims, defenses, causes of actions, choses in action, rights of
recovery, rights of set off and rights of recoupment listed on Schedule 1.2(q).

4



--------------------------------------------------------------------------------



 



     Section 1.3 Assumed Liabilities.
     Simultaneously with the Closing, Purchaser shall assume and be liable for,
and shall pay, perform and discharge, the following obligations and Liabilities
of the Seller and the Selling Subsidiaries, whether occurring or accruing
before, on or after the Closing Date, whether known or unknown, fixed or
contingent, asserted or unasserted, and not satisfied or extinguished as of the
Closing Date (collectively, and excluding the Excluded Liabilities, the “Assumed
Liabilities”):
     (a) all Liabilities relating solely to any Purchased Asset (other than the
Debtor Contracts and Non-Debtor Contracts) and arising exclusively on or after
the Closing;
     (b) all Liabilities under the Debtor Contracts and the Non-Debtor Contracts
arising exclusively on or after the Closing, excluding any such Liabilities to
the extent caused by or resulting from a breach or default by Seller or any
Selling Subsidiary prior to the Closing under such Debtor Contracts or
Non-Debtor Contracts;
     (c) (i) all Liabilities arising under the Assumed Collective Bargaining
Agreements out of the employment of the Union Transferred Employees prior to the
Closing, subject to Sections 1.4 and 10.1 through 10.4 and applicable Law;
(ii) accrued unpaid base wages payable by Seller or its Affiliates to the
Transferred Employees for any payroll period preceding the Closing, to the
extent reflected as a liability in the calculation of the Net Working Assets of
the Business at the Closing Date (it being understood that Seller and its
Affiliates shall not also be required to indemnify Purchaser or its Affiliates
for such amounts pursuant to Section 11.2), (iii) except as set forth in
Sections 10.1 through 10.4, all Liabilities to the Transferred Employees and
their dependents and beneficiaries arising exclusively out of their employment
by the Purchaser after the Closing, including obligations for any applicable
salaries, wages and any other form of compensation accruing exclusively after
the Closing Date as a result of such employment; and (iv) Liabilities to the
Union Transferred Employees for accrued but not used vacation, personal days and
floating holidays, sick pay and any other leave of the Union Transferred
Employees, whether accrued prior to or after the Closing Date, if used or
payable after the Closing Date, to the extent provided in Section 10.1(g) (it
being understood that Seller and its Affiliates shall not also be required to
indemnify Purchaser or its Affiliates for such amounts pursuant to
Section 11.2);
     (d) all Liabilities with respect to benefits payable after the Closing Date
under any Assumed Benefit Plan;
     (e) all Liabilities arising on or after the Closing with respect to the
Union Transferred Employees under the Assumed Collective Bargaining Agreements,
subject to Sections 10.1 through 10.4 and without limiting any right Purchaser
may have under applicable Law;
     (f) all Liabilities of the Business (including without limitation accounts
and trade payables) reflected on the Closing Statement of Net Assets;

5



--------------------------------------------------------------------------------



 



     (g) all Liabilities that Purchaser or any of its Subsidiaries has expressly
assumed or agreed to pay for or be responsible for pursuant to the terms of the
Transition Agreements;
     (h) all Liabilities for claims made on or after the Closing Date for any
return, rebate, recall, warranty or similar claims with respect to products (or
any part or component thereof) designed, manufactured, serviced or sold by the
Business and all Liabilities incurred after the Closing Date in connection with
the matter described in Item 2 of Schedule 4.24(b);
     (i) all Liabilities for claims made on or after the Closing Date for death,
personal injury, other injury to persons or property damage relating to,
resulting from, caused by or arising out of, directly or indirectly, use of or
exposure to any of the products (or any part or component thereof) designed,
manufactured, serviced or sold by the Business (including asbestos and any such
Liabilities for negligence, strict liability, design or manufacturing defect,
failure to warn, or breach of express or implied warranties of merchantability
or fitness for a particular purpose or use);
     (j) except as provided in Section 11.5, all Liabilities arising under
Environmental Laws or relating to the presence, handling, use or Release of
Hazardous Materials, but only to the extent they would be imposed upon Purchaser
as an owner/operator by operation of law after the Closing Date in connection
with the operation of the Business as currently conducted at any Owned Real
Property, including Liabilities relating to the Release or threatened Release of
any Hazardous Material on, at or from any Owned Real Property arising prior to
the Closing Date, but excluding any Liabilities which relate to Excluded Assets;
     (k) Liabilities to Transferred Employees related to, resulting from, or
arising out of workers’ compensation, occupational health and safety,
occupational disease, injury or similar workplace injury to the extent provided
in Section 10.1(k) below; and
     (l) all Taxes imposed on or payable with respect to the Business for which
Purchaser is responsible pursuant to Section 14.1(b).
     Section 1.4 Excluded Liabilities.
     Except as set forth in Section 1.3, Purchaser shall not assume any
Liabilities of Seller and its Selling Subsidiaries and, notwithstanding the
provisions of Section 1.3, it is expressly understood and agreed that there
shall be excluded from the Liabilities being assumed by Purchaser hereunder the
following Liabilities of Seller or the Selling Subsidiaries:
     (a) the debt and other Liabilities, including any interest or other amounts
in connection therewith, listed on Schedule 1.4(a);
     (b) all Liabilities for which Seller or any of the Selling Subsidiaries is
expressly made responsible pursuant hereto or the Transition Agreements;

6



--------------------------------------------------------------------------------



 



     (c) all Liabilities in respect of any Excluded Assets (including assets
associated with facilities Related to the Business which have ceased operations
prior to the Closing Date);
     (d) all Excluded Taxes;
     (e) fees, expenses, indemnification obligations and other Liabilities owed
by Seller or its Subsidiaries to their respective advisors, including Miller
Buckfire & Co., LLC, and their respective Affiliates, on account of the
acquisition advisory services provided to Seller and its Subsidiaries by such
advisors in connection with the transactions contemplated hereby;
     (f) all intercompany payables, loans and investments between or among
Seller and its Subsidiaries;
     (g) all Chapter 11 Expenses and other fees and expenses associated with the
Cases;
     (h) all Liabilities and Liens with respect to which the Purchased Assets
are being sold free and clear of under the Approval Order;
     (i) all Liabilities relating to, resulting from, caused by or arising out
of Environmental Law or common law environmental theories not specifically
assumed by Purchaser under Section 1.3(j) above, including those relating to
assets, properties or operations of the Business other than current operations
at the Owned Real Property, including Liabilities relating to use, handling or
Release of Hazardous Materials or claims of exposure to Hazardous Materials
involving former assets and properties used, manufactured, sold, leased, owned
or operated by, or services performed in connection with, the Business, or the
generation and off-site disposal of Hazardous Materials by the Business prior to
the Closing Date;
     (j) all Liabilities of Seller or its Selling Subsidiaries arising out of
any Legal Proceedings described on Schedule 4.14;
     (k) all Liabilities, under any contract or Law, arising under or in
connection with any Seller Employee Benefit Plan other than Liabilities with
respect to benefits payable after the Closing Date under an Assumed Benefit
Plan, including all Liabilities for any severance, retention, notice or other
payments or obligations to any Transferred Employees, and all Liabilities
arising under or with respect to any Seller Union Pension Plans;
     (l) all Liabilities arising out of: (i) any of the Non-Union Transferred
Employees’ employment by the Seller or any of its Affiliates prior to the
Closing Date, including all Liabilities for any unused vacation, personal days
and floating holidays, sick pay and any other leave accrued by any of the
Non-Union Transferred Employees prior to the Closing, except as may be otherwise
provided for in Section 1.3(c), Section 10.1(g) or Section 10.4; or (ii) the
employment or other engagement of any current or former

7



--------------------------------------------------------------------------------



 



     employee or agent of the Seller or any of its Affiliates, other than the
Transferred Employees, at any time prior to, on or after the Closing
     Date;
     (m) all Liabilities arising under any employment or other Contract of
Seller or any of its Affiliates (other than the Assumed Collective Bargaining
Agreements and except as provided in Section 1.3(c), Section 1.3(e) and
Sections 10.1 through 10.4) with any of the Transferred Employees, any other
Business Employees, or any other current or former employee or agent of the
Seller or any of its Affiliates, including the Retention Agreements;
     (n) except as provided in Section 10.1(j), all Liabilities (including
Liabilities under the WARN Act) arising out of the entire or partial closure or
cessation of operations at, or reduction in workforce at, any facility, location
or other site of employment of the Seller or any of its Affiliates (whether or
not relating to the Business) at any time prior to the Closing, including the
former facilities located in Mitchell, Indiana and Andrews, Indiana;
     (o) except as expressly set forth in Section 1.3, accrued liabilities of
any kind required to be reflected on the Closing Statement of Net Assets
prepared in accordance with Modified GAAP which were not reflected thereon;
     (p) all Liabilities for claims made prior to the Closing Date, for any
return, rebate, recall, warranty or similar claims with respect to products (or
any part or component thereof) designed, manufactured, serviced or sold by the
Business; and
     (q) all Liabilities for claims made prior to the Closing Date for death,
personal injury, other injury to persons or property damage relating to,
resulting from, caused by or arising out of, directly or indirectly, use of or
exposure to any of the products (or any part or component thereof) designed,
manufactured, serviced or sold by the Business (including asbestos and any such
Liabilities for negligence, strict liability, design or manufacturing defect,
failure to warn, or breach of express or implied warranties of merchantability
or fitness for a particular purpose or use).
ARTICLE II
CONSIDERATION
     Section 2.1 Amount and Form of Consideration.
     The consideration to be paid by Purchaser to Seller, for its own account
and for the account of its Subsidiaries that are selling Purchased Assets, in
full consideration of the Purchased Assets shall consist of:
     (a) U.S.$1.00 in cash (the “Initial Cash Consideration”), subject to
adjustment as set forth in Sections 2.2 and 2.3 (the Initial Cash Consideration,
as adjusted, the “Final Cash Consideration”) to be paid in cash on the Closing
Date; and

8



--------------------------------------------------------------------------------



 



     (b) the assumption by Purchaser on and as of the Closing Date of the
Assumed Liabilities.
     Section 2.2 Adjustment.
     (a) “Net Working Assets of the Business” as of any date shall mean the
amount calculated by subtracting the Liabilities set forth in Schedule 2.2(a)
from the assets set forth in Schedule 2.2(a). The Net Working Assets Target (the
“Net Working Assets Target”) is U.S.$39,000,000.
     (b) Not more than 14 days after the Closing Date, Seller shall deliver to
Purchaser a certificate duly executed on behalf of Seller, dated the date of its
delivery, setting forth Seller’s good faith estimate of the Net Working Assets
of the Business as of the Closing Date (the “Estimated Closing Net Working
Assets”). The amount, if any, by which the Net Working Assets Target exceeds the
Estimated Closing Net Working Assets is hereinafter referred to as the
“Estimated Adjustment Amount”. With ten days after delivery of such certificate,
Seller shall pay to Purchaser an amount equal to the Estimated Adjustment Amount
together with interest thereon at the rate of 7% per annum from the Closing Date
through the date of payment; provided, however, that, if any such payment is not
made within such ten-day period, the applicable rate of interest shall be
increased by 2% per month for the period from the day following such day through
the date payment is made.
     (c) As promptly as practicable, but in any event within 60 days following
the Closing, Purchaser, at its sole cost and expense, will prepare and deliver
to Seller a statement of the net assets of the Business at the Closing Date (as
such may be adjusted following resolution of disputes in accordance with
Section 2.2(d), the “Closing Statement of Net Assets”) and a calculation of the
Net Working Assets Adjustment derived from the Closing Statement of Net Assets.
The Closing Statement of Net Assets and the calculation of the Net Working
Assets Adjustment derived from the Closing Statement of Net Assets shall (i) be
prepared on a basis consistent with the preparation of the Statement of Net
Assets, and (ii) be prepared in accordance with Modified GAAP. During the
determination of the Estimated Closing Net Working Assets, the preparation of
the Closing Statement of Net Assets, the calculation of the Net Working Assets
Adjustment and the period of any dispute within the contemplation of this
Section 2.2, each party shall: (i) provide the other party and its authorized
representatives with full access to all of such party’s relevant books, records,
facilities and employees to the extent reasonably necessary to determine the
Estimated Closing Net Working Assets and to prepare or review the Closing
Statement of Net Assets and the calculation of Net Working Assets Adjustment;
and (ii) cooperate fully with the other party and its authorized
representatives, including by providing on a timely basis all information to the
extent necessary or useful in preparing or reviewing the Statement of Net Assets
and calculating the Net Working Assets Adjustment.
     (d) Following receipt of the Closing Statement of Net Assets and the Net
Working Assets Adjustment, Seller will be afforded a period of 30 days to review
the Closing Statement of Net Assets and the Net Working Assets Adjustment (the
“Review

9



--------------------------------------------------------------------------------



 



Period”). Seller shall be deemed to have accepted the Net Working Assets
Adjustment unless, prior to the expiration of the Review Period, Seller shall
deliver to Purchaser written notice and a detailed written explanation of those
items in the Net Working Assets Adjustment that Seller disputes, in which case
the Net Working Assets Adjustment, to the extent not affected by the disputed
items, will be deemed to be accepted, and the items identified by Seller shall
be deemed to be in dispute. Within a further period of 10 days from the end of
the Review Period, the parties will attempt to resolve in good faith any
disputed items. Failing such resolution, either party may refer the unresolved
disputed items for final binding resolution to a nationally recognized certified
public accounting firm mutually acceptable to Seller and Purchaser (the
“Independent Auditors”). The unresolved disputed items (if any) will be deemed
to be as determined by the Independent Auditors in accordance with Modified
GAAP, consistently applied, within 30 days of such reference. One-half of the
cost of the determination by the Independent Auditors shall be paid by Purchaser
and one-half by Seller. The decision of the Independent Auditors shall not be
subject to appeal or challenge for any reason (other than gross negligence,
fraud or willful misconduct). The definitive Closing Net Working Assets and Net
Working Assets Adjustment shall be the Closing Net Working Assets and Net
Working Assets Adjustment, as applicable, agreed to (or deemed to be agreed to)
by Purchaser and Seller in accordance with the terms of this Section 2.2(d) or
the definitive Closing Net Working Assets or Net Working Assets Adjustment, as
applicable, resulting from the determination made by the Independent Auditors in
accordance with this Section 2.2(d) (in addition to those items theretofore
agreed to by Seller and Purchaser).
     (e) “Closing Net Working Assets” is the Net Working Assets of the Business
as calculated from the Closing Statement of Net Assets, as finally determined in
accordance with Section 2.2(d).
     (f) “Net Working Assets Adjustment” shall be determined as follows: (i) if
the Closing Net Working Assets is equal to or greater than the Estimated Closing
Net Working Assets, then the Net Working Assets Adjustment will be a positive
amount equal to the amount of such excess; and (ii) if the Closing Net Working
Assets is less than the Estimated Closing Net Working Assets, then the Net
Working Assets Adjustment will be a negative amount equal to the amount of such
difference.
     (g) Other than those provisions set forth in this Section 2.2 relating to
the resolution of certain matters by the Independent Auditors, there is no
agreement among the parties to submit disputes under this Agreement to
arbitration.
     Section 2.3 Payment of Net Working Assets Adjustment.
     (a) If the Net Working Assets Adjustment is a positive amount, Purchaser
will pay Seller the amount of the Net Working Assets Adjustment together with
interest thereon at the rate of 7% per annum from the Closing Date through the
date of payment, such payment to be made within ten days after the final
determination of the Net

10



--------------------------------------------------------------------------------



 



Working Assets Adjustment; provided, however, that, if payment is not made
within such ten-day period, the applicable rate of interest rate shall be
increased by 2% per month for the period from the day following such day through
the date such payment is made.
     (b) If the Net Working Assets Adjustment is a negative amount, then Seller
will pay to Purchaser the amount of the Net Working Assets Adjustment, together
with interest thereon at the rate of 7% per annum from the Closing Date through
the date of payment, such payment to be made within ten days after the final
determination of the Net Working Assets Adjustment; provided, however, that, if
any such payment is not made within such ten-day period, the applicable rate of
interest shall be increased by 2% per month for the period from the day
following such day through the date payment is made.
     Section 2.4 Allocation of Consideration.
     Within 45 days following the final determination of the Net Working Assets
Adjustment, Purchaser shall deliver to Seller a proposed Schedule (the
“Allocation Schedule”) allocating the purchase price (including, for purposes of
this Section 2.4, the Assumed Liabilities and any other consideration paid to
Seller and the Selling Subsidiaries) among the Purchased Assets. The Allocation
Schedule shall be reasonable and shall be prepared in accordance with
Section 1060 of the Code and the regulations thereunder. If Purchaser and Seller
are unable to reach an agreement with respect to the Allocation Schedule within
30 calendar days after delivery thereof, the allocation of any disputed item or
items shall be resolved within the next 30 calendar days by an independent
accounting firm or valuation expert that is mutually acceptable to both parties
and whose fees shall be borne equally by Purchaser and Seller. Such
determination by the accounting firm or valuation expert shall be binding on the
parties without further adjustment. Except as otherwise required pursuant to a
“determination” under Section 1313(a) of the Code (or any comparable provision
of state, local or foreign Law), Purchaser and Seller agree to act in accordance
with the allocations determined hereunder for all Tax purposes and that neither
of them will (or will permit its Affiliates to) take any position inconsistent
therewith in any Tax Returns or similar filings (including IRS Form 8594 or any
similar form required to be filed under state, local or foreign Law), any refund
claim, litigation, or otherwise. Purchaser and Seller each agree to provide the
other party with any additional information reasonably required to complete IRS
Form 8594 (or any similar form required to be filed under state, local or
foreign Law) and with completed copies of such forms.
     Section 2.5 Deposit.
     Within three (3) Business Days after the date hereof, in accordance with
the Deposit Agreement (the form of which is attached as Exhibit K hereto, the
“Deposit Agreement”), Purchaser will wire transfer in immediately available
funds to The Bank of New York, as deposit agent (the “Deposit Agent”), an amount
equal to U.S. $750,000 (such amount, together with the interest accrued thereon,
the “Deposit Amount”), to be held in an interest-bearing account by the Deposit
Agent and to be distributed in accordance with the terms of the Deposit
Agreement. At the Closing, the Deposit Agent will wire transfer the Deposit
Amount to an account designated by Purchaser in accordance with the Deposit
Agreement.

11



--------------------------------------------------------------------------------



 



ARTICLE III
THE CLOSING
     Section 3.1 Closing Date.
     Except as hereinafter provided, the closing of the transactions
contemplated hereunder (the “Closing”) shall take place at the offices of Sidley
Austin LLP, 1 S. Dearborn, Chicago, Illinois at 10:00 a.m. (local time) on
July 31, 2007, or on such later date as may be mutually agreed upon by Purchaser
and Seller, but in no event later than the fifth calendar day after all of the
conditions precedent set forth in Article VIII and Article IX have been either
satisfied or waived (such date and time being referred to herein as the “Closing
Date”). The Closing shall be deemed to occur as of 11:59 p.m. (Eastern Standard
Time) on the Closing Date.
     Section 3.2 Deliveries by Seller to Purchaser.
     At the Closing, Seller shall deliver, or shall cause to be delivered, to
Purchaser the following:
     (a) one or more bills of sale, substantially in the form of Exhibit B, or
local transfer agreements as may be necessary or desirable under applicable Law,
or comparable instruments of transfer transferring to Purchaser all of the
Purchased Assets, duly executed by Seller or, as applicable, a Selling
Subsidiary thereof;
     (b) special warranty deeds, or comparable instruments of transfer and
assignment, customary in the states where the Owned Real Properties are located
with respect to the Owned Real Properties owned by Seller or any of its
Subsidiaries, and otherwise in form mutually acceptable to Purchaser and Seller,
duly executed by Seller or, as applicable, a Subsidiary thereof, together with
all recording cover sheets, disclosure forms, certificates and affidavits as may
be required by applicable law in order to record each of the applicable deeds in
the state where it is recorded;
     (c) subject to receipt of all applicable lessor consents, a sublease for a
portion of the Rochester Hills, Michigan facility substantially in the form of
Exhibit D hereto (the “Michigan Sublease”), the size, location and configuration
of which shall be mutually agreed upon by Purchaser and Seller prior to Closing,
duly executed by Seller or, as applicable, a Selling Subsidiary, and an
assignment of the SLP I Real Property Leases in form mutually acceptable to
Seller and Purchaser (the “Mexico Assignment”), duly executed by Seller or, as
applicable, a Selling Subsidiary;
     (d) duly executed instruments of assignment or transfer of the Purchased
Intellectual Property, substantially in the form of Exhibit E or local
assignment agreements as may be necessary or desirable under applicable Law;
     (e) the certificate referred to in Section 8.6 signed by a duly authorized
officer of Seller;

12



--------------------------------------------------------------------------------



 



     (f) the Transition Agreements, duly executed by Seller;
     (g) a certificate of non-foreign status pursuant to Treasury Regulations
Section 1.1445-2(b)(2) from Seller and each domestic Subsidiary of Seller that
transfers Purchased Assets located in the United States pursuant to this
Agreement;
     (h) a duly executed assignment and assumption agreement or other comparable
instrument of assignment and assumption, substantially in the form of Exhibit F,
evidencing assumption of the Assumed Liabilities and all other instruments or
documents as shall be necessary in the reasonable judgment of Purchaser to
evidence the assignment by Seller and its Subsidiaries of the Purchased Assets
and the assumption by Purchaser or its Subsidiaries of the Assumed Liabilities,
subject to Sections 6.5(a) and 10.5(b);
     (i) a copy of the Approval Order; and
     (j) an Alta 1992 form owner’s policy of title insurance for each parcel of
Owned Real Property in an amount equal to the applicable assessed value for real
estate tax purposes and otherwise in form and substance satisfactory to
Purchaser issued by First American Title Insurance Company in conformity with
each Commitment, subject only to Permitted Exceptions.
     Section 3.3 Deliveries by Purchaser to Seller.
     At the Closing, Purchaser shall deliver to Seller the following:
     (a) the Initial Cash Consideration;
     (b) a duly executed assignment and assumption agreement or other comparable
instrument of assignment and assumption, substantially in the form of Exhibit F,
evidencing assumption of the Assumed Liabilities and all other instruments or
documents as shall be necessary in the reasonable judgment of Seller to evidence
the assignment by Seller of the Purchased Assets and the assumption by Purchaser
or its Subsidiaries of the Assumed Liabilities, subject to Sections 6.4(a) and
10.5(b);
     (c) the sublease and assignment referred to in Section 3.2(c), duly
executed by Purchaser or its Subsidiaries;
     (d) the assignments referred to in Section 3.2(d), duly executed by
Purchaser or Subsidiary of Purchaser;
     (e) the certificate referred to in Section 9.6 signed by a duly authorized
officer of Purchaser;
     (f) the Transition Agreements, duly executed by Purchaser; and
     (g) the assumption agreement referred to in Section 10.3.

13



--------------------------------------------------------------------------------



 



     Section 3.4 Proceedings at Closing.
     All acts and proceedings to be taken and all documents to be executed and
delivered by the parties at the Closing shall be deemed to have been taken and
executed simultaneously, and, except as permitted hereunder, no acts or
proceedings shall be deemed taken nor any documents executed or delivered until
all have been taken, executed and delivered.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER
     As an inducement to Purchaser to enter into this Agreement and to
consummate the transactions contemplated hereby, Seller hereby represents and
warrants to Purchaser as follows:
     Section 4.1 Organization and Qualification.
     Each of Seller and the Selling Subsidiaries is an entity duly organized,
validly existing and, if applicable, in good standing under the laws of the
jurisdiction of its organization and has the requisite corporate power and
authority to own or lease and operate its properties and to carry on, in all
material respects, its business as currently conducted. Each of Seller and the
Selling Subsidiaries is duly licensed or qualified to conduct its business as a
foreign corporation and, if applicable, is in good standing under the laws of
each jurisdiction in which the conduct of its business or the ownership of its
properties requires such license or qualification.
     Section 4.2 Corporate Authorization.
     Upon entry of the Approval Order and subject to it becoming a Final Order,
each of Seller and the Selling Subsidiaries will have full corporate power and
authority to enter into, execute and deliver (or cause to be entered into,
executed and delivered) this Agreement and each other agreement, document,
instrument or certificate to be executed at the Closing by it in connection with
the consummation of the transactions contemplated hereby (all such other
agreements, documents, instruments and certificates required to be executed by
Seller or any of the Selling Subsidiaries being hereinafter referred to,
collectively, as the “Seller Closing Documents”), and to perform (or cause to be
performed) Seller’s obligations hereunder and thereunder. The execution,
delivery and performance by Seller of this Agreement has been duly authorized by
all requisite corporate action on the part of Seller and the execution, delivery
and performance by Seller or its Subsidiaries of each of the Seller Closing
Documents will be duly authorized by all requisite corporate action on the part
of Seller or such Subsidiaries, as applicable, prior to Closing.
     Section 4.3 Consents and Approvals.
     Except as set forth in Schedule 4.3, and after giving effect to the entry
of the Approval Order and subject to it becoming a Final Order, no consent,
waiver, approval, Order, Permit or authorization of, or declaration or filing
with, or notification to, any Person or Governmental Body is required on the
part of Seller or the Selling Subsidiaries in connection with the execution and
delivery of this Agreement or the Seller Closing Documents, the consummation of
the

14



--------------------------------------------------------------------------------



 



transactions contemplated hereby and thereby or the compliance by Seller and its
Subsidiaries with any of the provisions hereof or thereof.
     Section 4.4 Non-Contravention.
     Upon entry of the Approval Order and subject to it becoming a Final Order,
none of the execution and delivery by Seller of this Agreement and the Seller
Closing Documents, the consummation of the transactions contemplated hereby or
thereby or compliance by Seller and its Subsidiaries with any of the provisions
hereof or thereof will, subject to the receipt of the consents identified on
Schedule 4.3, (i) result in the breach of any provision of the certificate or
articles of incorporation, bylaws or similar organizational documents of Seller;
(ii) violate, result in the breach or termination of, or constitute (with or
without notice or lapse of time or both) a default or give rise to any right of
consent, cancellation, termination, vesting or acceleration or right to increase
the obligations or otherwise modify the terms under any Material Business
Contract; or (iii) constitute a violation of any Law applicable to Seller or any
of its Affiliates, except in the case of clause (ii) and (iii), for minor
violations none of which are material individually or in the aggregate.
     Section 4.5 Binding Effect.
     Upon entry of the Approval Order and subject to it becoming a Final Order,
this Agreement constitutes and, when executed and delivered at the Closing, each
of the Seller Closing Documents will constitute, a valid and legally binding
obligation of Seller or such of its Subsidiaries as is party thereto,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles (whether in
equity or at law).
     Section 4.6 Financial Statements.
     Schedule 4.6 contains true and correct copies of the unaudited statement of
net assets (the “Statement of Net Assets”) of the Business, as of December 31,
2006, and the unaudited statement of operating results of the Business for the
year ended December 31, 2006 (collectively, the “Financial Statements”). Each of
the Financial Statements has been prepared in accordance with Modified GAAP. The
Financial Statements were prepared on the basis of the books and records of the
Business (in each case, as of the date of such Financial Statements) and present
fairly, in all material respects, the financial condition of the Business as of
the dates thereof and the results of its operations for each of the periods then
ended in conformity with Modified GAAP.
     Section 4.7 Taxes.
     Except as set forth on Schedule 4.7:
     (a) all Tax Returns required to be filed by or with respect to the Business
have been timely filed (taking into account extensions) and all such Tax Returns
are complete and accurate and disclose all taxes required to be paid in respect
of such Tax Returns;

15



--------------------------------------------------------------------------------



 



     (b) all Taxes shown to be due on such Tax Returns (or payable pursuant to
any assessments with respect to such Tax Returns) have been or will be timely
paid, except for any payments by the Debtors which have been stayed by the
filing of the Cases under Section 362 of the Bankruptcy Code;
     (c) there is no action, suit, investigation, audit, claim or assessment
pending with respect to Taxes of the Business, except for claims being pursued
against the Debtors in the Cases, and to Seller’s Knowledge, no basis for any
such claim exists;
     (d) none of Seller or any of the Selling Subsidiaries is currently the
beneficiary of any extension of time within which to file any Tax Return, except
for routine extensions of the time to file income Tax Returns;
     (e) none of Seller or any of the Selling Subsidiaries has waived or been
requested to waive any statute of limitations in respect of Taxes associated
with the Business, which waiver is currently in effect;
     (f) all monies required to be withheld by Seller or any of its Subsidiaries
(including from employees of the Business for income Taxes and social security
and other payroll Taxes) have been collected or withheld, and either paid to the
respective taxing authorities, set aside in accounts for such purpose, or
accrued, reserved against and entered upon the books of the Business;
     (g) none of the Purchased Assets is properly treated as owned by persons
other than Seller or the Selling Subsidiaries for income Tax purposes;
     (h) none of the Purchased Assets is “tax-exempt use property” within the
meaning of Section 168(h) of the Code; and
     (i) no transferor of a United States real property interest contemplated by
this Agreement is a “foreign person” for purposes of Section 1445 of the Code.
     Section 4.8 Real Property.
     Except for the filing of the Cases, after giving effect to the entry of the
Approval Order and subject to it becoming a Final Order:
     (a) Schedule 15.102 contains a legal description and address of each parcel
of Owned Real Property . To the Knowledge of Seller, there are no options held
by Seller or the Selling Subsidiary to acquire any real property for use with
respect to the Business. Seller, or a Selling Subsidiary, has good and
marketable title to each of the Owned Real Properties, free and clear of all
Liens except Permitted Exceptions. Each of the Owned Real Properties (i) has
legal and actual access to publicly dedicated streets whether adjacent or
connected by valid easements thereto, subject to Permitted Exceptions, and
(ii) has public utilities, including water, sewer, gas, electric, telephone and
drainage facilities that are adequate to conduct the Business thereon as is
currently being conducted. To the Knowledge of Seller, complete and correct
copies of any engineering

16



--------------------------------------------------------------------------------



 



plans and specifications, reports or studies of the physical condition of the
Owned Real Property, title opinions, surveys and appraisals in Seller’s or the
Selling Subsidiaries’ possession or any policies of title insurance currently in
force and in the possession of Seller or the Selling Subsidiaries with respect
to each parcel of Owned Real Property have heretofore been delivered by Seller
to Purchaser.
     (b) Schedule 15.126 contains a brief description of each Real Property
Lease. To the Knowledge of Seller, there are no leases pursuant to which Seller,
or its applicable Selling Subsidiary, is lessor of any of the Owned Real
Property. To the Knowledge of Seller, Seller, or the applicable Selling
Subsidiary, has valid leasehold estates in each of the Leased Real Properties.
     (c) Except for the Permitted Exceptions, the Michigan Sublease and as
otherwise set forth on Schedule 4.8(c), none of the Owned Real Properties, nor
to the Knowledge of Seller, the Leased Real Properties, is subject to any lease,
sublease, license or other agreement granting to any other Person any right to
the use or occupancy of such Owned Real Property or Leased Real Property or any
part thereof. To the Knowledge of Seller, complete and correct copies of any
engineering plans and specifications, reports or studies of the physical
condition of the Leased Real Property, title opinions, surveys and appraisals in
Seller’s or the Selling Subsidiary’s possession or any policies of title
insurance currently in force and in the possession of Seller, or the Selling
Subsidiary, with respect to each parcel of Leased Real Property have heretofore
been delivered by Seller to Purchaser.
     (d) To the Knowledge of Seller, Seller has furnished to Purchaser complete
and accurate copies of the Real Property Leases.
     (e) Each Real Property Lease is in full force and effect and is valid and
enforceable against Seller or its applicable Subsidiary and the lessor in
accordance with its terms (subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles, whether in equity or at
law), and there is no current default which cannot be cured under Section 365 of
the Bankruptcy Code.
     (f) To the Knowledge of Seller, (i) Seller or its Subsidiaries have all
Permits of any Governmental Body necessary for the current use and operation by
Seller or its Subsidiaries of each Owned Real Property and Leased Real Property,
and (ii) no default or violation by Seller or any of its Subsidiaries has
occurred in the due observance of any such Permit.
     (g) There are no actions or proceedings pending, or to the Knowledge of
Seller, threatened or contemplated against or relating to the ownership, use,
possession or operation of the Owned Real Property, including, without
limitation, actions for condemnation of all or any part thereof or other taking
by any Governmental Body.

17



--------------------------------------------------------------------------------



 



     (h) To the Knowledge of Seller, the present improvements located on and the
present use of the Real Property do not violate any building code, subdivision,
entitlement, zoning, or similar land use law, regulation, ordinance, permit or
order.
     (i) To the Knowledge of Seller, there are no plans or proposals for changes
in road grade, access or other municipal improvements which would affect the
Real Property or result in any special tax or assessment against it.
     Section 4.9 Tangible Personal Property.
     Except as would not reasonably be expected to have a Material Adverse
Effect, after giving effect to the entry of the Approval Order and subject to it
becoming a Final Order:
     (a) Each lease of personal property (i) included in the Purchased Assets
requiring lease payments equal to or exceeding U.S. $60,000 per annum, or
(ii) the loss of which would have a Material Adverse Effect (collectively, the
“Personal Property Leases”) is in full force and effect and is valid and
enforceable in accordance with its terms (subject to bankruptcy, insolvency,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles, whether in
equity or at law), and there is no default under any Personal Property Lease
either by Seller or its Subsidiaries or, to the Knowledge of Seller, by any
other party thereto, and no event has occurred that, with the lapse of time or
the giving of notice or both, would constitute a default by Seller or its
Subsidiaries thereunder which cannot be cured under Section 365 of the
Bankruptcy Code.
     (b) Seller or one of its Subsidiaries has good and valid title to each item
of owned Purchased Equipment, free and clear of any and all Liens other than
Permitted Exceptions or Liens under the Seller Financing.
     Section 4.10 Intellectual Property.
     (a) Schedule 4.10(a)(i) sets forth a true and complete list of all
Registered Intellectual Property owned by Seller or the Selling Subsidiaries
that is exclusively related to the Business, indicating for each item of such
Registered Intellectual Property, the registration or application number and the
applicable filing jurisdiction. Schedule 4.10(a)(ii) sets forth a true and
complete list of all Licensed Intellectual Property (other than the Excluded
Intellectual Property). Seller and its Selling Subsidiaries exclusively own
(beneficially, and of record where applicable) all Purchased Intellectual
Property, free and clear of all Liens other than Permitted Exceptions and Liens
under the Seller Financing. To the Knowledge of Seller, the Purchased
Intellectual Property is valid, subsisting and enforceable, and is not subject
to any outstanding order, judgment, decree or agreement adversely affecting
Seller’s or its Selling Subsidiaries’ use thereof or its rights thereto. To the
Knowledge of Seller, no Person is infringing, violating or has misappropriated
any Purchased Intellectual Property.
     (b) To the Knowledge of Seller, each Intellectual Property Contract
included in the Purchased Assets is legal, valid, binding and enforceable
against the other party, and

18



--------------------------------------------------------------------------------



 



is in full force and effect, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles
(whether in equity or at law). No claim has been threatened or asserted that
Seller or any other Person has breached any Intellectual Property Contract.
There exists no event, condition or occurrence that, with the giving of notice
or lapse of time, or both, would constitute a material breach or default by
Seller or, to the Knowledge of Seller, any other Person, under any Intellectual
Property Contract.
     (c) To the Knowledge of Seller, there is no litigation, opposition,
cancellation, proceeding, or claim pending, asserted or threatened in writing
against Seller or its Selling Subsidiaries, or any other Person, concerning the
ownership, validity, registerability, enforceability, infringement, use, or
licensed right to use any Purchased Intellectual Property or rights licensed to
Seller or its Selling Subsidiaries in such Intellectual Property Contract.
     (d) To the Knowledge of Seller, the conduct of the Business by Seller and
its Selling Subsidiaries, including their ownership, manufacture, use, operation
and sale of Purchased Assets, does not violate as of the date of this Agreement
and has not during the five years immediately preceding the date of this
Agreement violated any Intellectual Property rights of any Person.
     (e) [Intentionally omitted.]
     (f) Seller and its Subsidiaries have sufficient rights to assert or use all
Intellectual Property Related to the Business as conducted immediately prior to
Closing. For the avoidance of doubt, following the Closing, the conduct of the
Business as conducted immediately prior to Closing will not infringe,
misappropriate or violate any Intellectual Property rights: (i) acquired by
Orhan Holding, A.S., or its Affiliates pursuant to the Agreement to Purchase
Assets and Stock by and between Orhan Holding, A.S. and Seller; or (ii) of
Seller and its Subsidiaries.
     (g) The IT Assets operate and perform in all material respects in
accordance with its documentation and functional specifications and otherwise as
required by Seller in connection with the Business. Seller has not incorporated
into the IT Assets any “time bombs,” “Trojan horses,” “back doors,” “trap
doors,” “worms,” viruses, bugs, faults or other devices or effects that
(i) enable or assist any person to access without authorization the IT Assets or
(ii) otherwise significantly and adversely affect the functionality of the IT
Assets, except as disclosed in its documentation. To the Knowledge of Seller,
none of the IT Assets is subject to or distributed under any license that
(A) would require the distribution of source code with the asset or require
source code to be made available when such is distributed to any third party or
(B) would restrict or impair in any way Purchaser’s ability to license IT Assets
pursuant to terms of Purchaser’s choosing.
     (h) Seller has taken all commercially reasonable measures to protect the
secrecy, confidentiality and value of all Trade Secrets that are owned, used or
held for use by Seller and its Selling Subsidiaries and exclusively related to
the Business, and to the

19



--------------------------------------------------------------------------------



 



Knowledge of Seller, such Trade Secrets have not been used by, disclosed to or
discovered by any person except pursuant to valid and appropriate non-disclosure
and/or license agreements and those agreements have not been breached. To the
Knowledge of Seller, as of the date of this Agreement, none of the current
employees of Seller and its Subsidiaries has any Patents issued or applications
pending for any device, process, design or invention of any kind now used or
needed by Seller or its Selling Subsidiaries in the operation of the Business,
which Patents or applications have not been assigned to Seller or its Selling
Subsidiaries. To the Knowledge of Seller, the performance by the employees of
Seller and its Selling Subsidiaries of their employment activities in respect of
the development of the IT Assets does not violate any third party’s Intellectual
Property rights or such employee’s contractual obligations to any third person.
     Section 4.11 Contracts.
     (a) Schedule 4.11(a) sets forth a true, complete and correct list, as of
the date hereof, of each of the following Debtor Contracts and Non-Debtor
Contracts (collectively, the “Material Business Contracts”):
     (i) any Debtor Contract or Non-Debtor Contract not made in the ordinary
course of business involving annual payments in excess of $10,000;
     (ii) any Debtor Contract or Non-Debtor Contract or binding commitment for,
or setting forth any of the terms or conditions relating to, the employment or
termination of employment of any officer or non-temporary employee of Seller or
the Selling Subsidiaries whose basic annual compensation (excluding bonus or
commission) is in excess of U.S. $50,000;
     (iii) any franchise, distributorship or sales agency agreement of Seller or
any of the Selling Subsidiaries that involves annual payments in excess of U.S.
$200,000;
     (iv) any Debtor Contract or Non-Debtor Contract for the purchase, or the
sale, supply or provision, of materials, supplies, services, merchandise or
equipment not capable of being fully performed or not terminable without penalty
within a period of 60 calendar days and involving annual payments in excess of
U.S. $150,000;
     (v) any agreement for the purchase or sale of any assets of Seller or the
Selling Subsidiaries, to the extent Related to the Business, other than in the
ordinary course of business involving an amount in excess of U.S. $10,000;
     (vi) any Debtor Contract or Non-Debtor Contract limiting the freedom of
Seller or the Selling Subsidiaries to engage in any line of business or to
compete with any Person;

20



--------------------------------------------------------------------------------



 



     (vii) any commitment of Seller or the Selling Subsidiaries to make any
capital expenditure or to purchase a capital asset Related to the Business in
excess of U.S. $50,000;
     (viii) any Debtor Contract or Non-Debtor Contract for the creation or
formation of a joint venture, partnership or limited liability company;
     (ix) any Debtor Contract or Non-Debtor Contract relating to any
indebtedness for borrowed money, guaranty, surety, line of credit or other loan
or financing arrangement involving an amount in excess of U.S. $10,000;
     (x) any Debtor Contract or Non-Debtor Contract that is a collective
bargaining agreement or other contract with any labor organization relating or
applying to the Business or any Business Employee, including the Assumed
Collective Bargaining Agreements;
     (xi) any Debtor Contract or Non-Debtor Contract (other than a collective
bargaining agreement with a labor organization) setting forth terms and
conditions of employment, or separation from employment, of any Business
Employee or any other current or former employee employed in connection with the
Business;
     (xii) any Debtor Contract or Non-Debtor Contract with any individual Person
or Persons for the performance of any services by any such Person relating to
the Business involving annual payments in excess of $10,000; or
     (xiii) any Debtor Contract or Non-Debtor Contract under which Seller or
Selling Subsidiary is obligated or is a party to any option, right of first
refusal or other contractual right to sell, lease or dispose of the Purchased
Assets or any portion thereof or interest therein.
     True and correct copies of the Material Business Contracts have been
delivered to or made available to Purchaser.
     (b) To the Knowledge of Seller, (x) each Material Business Contract is in
full force and effect and constitutes as of the date hereof the valid and
legally binding obligation of each party thereto, enforceable against Seller and
the other parties thereto in accordance with its terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles (whether in equity or at law) and (y) there are no
defaults under the Material Business Contracts which cannot be cured under
Section 365 of the Bankruptcy Code. Seller has made available to Purchaser true
and correct copies of the Material Business Contracts.
     (c) Schedule 4.11(c) constitutes a complete list of all of the Contracts
Related to the Business (including subcontracts at any tier to the extent known
by Seller) entered into or being performed by the Selling Subsidiaries with the
United States Government,

21



--------------------------------------------------------------------------------



 



the government of any state or any political subdivision thereof, and any
division, agency or instrumentality of the United States or of any state
(hereinafter, the “Government Contracts.”).
     (d) To the Knowledge of Seller, there are no facts with respect to the
Government Contracts that could give rise to liability under the False Claims
Act or any other civil or criminal statute.
     (e) To the Knowledge of Seller, except as described in Schedule 4.11(e),
there are no outstanding claims relating to the Government Contracts that have
been brought by the United States Government, the government of any state or any
political subdivision thereof, or any division, agency or instrumentality of the
United States or of any state, or by any prime contractor, any higher-tier
subcontractor or any third party which would reasonably be expected to have a
Material Adverse Effect.
     Section 4.12 Employee Benefits.
     (a) Schedule 4.12(a) contains a complete and accurate list of each Business
Employee Benefit Plan. Seller has made available to Purchaser, to the extent
applicable to any such Business Employee Benefit Plan, (i) a true and complete
copy of the plan document (including all amendments and modifications thereto)
and all related trust agreements, insurance contacts and other funding
arrangements, (ii) the most recently filed United States Department of Labor
Form 5500 series and all Schedules thereto, (iii) the current summary plan
description and all summary material modifications thereto as applicable, and
(iv) to the extent applicable, the most recent determination letter with respect
to each Business Employee Benefit Plan.
     (b) Each Assumed Benefit Plan has been maintained, operated and
administered in compliance with its terms and the applicable provisions of
ERISA, the Code and other applicable Law.
     (c) Each Assumed Benefit Plan that is intended to meet the qualification
requirements of Section 401(a) of the Code has received a favorable
determination letter from the U.S. Internal Revenue Service.
     (d) Except as set forth in Schedule 4.12(d), there is no audit or
investigation pending (other than routine qualification or registration
determination filings) with respect to any Assumed Benefit Plan before the U.S.
Internal Revenue Service, the U.S. Department of Labor or any Governmental
Authority and no such audit or investigation has been threatened in writing.
     (e) Other than claims by common law employees for benefits received in the
ordinary course under an Assumed Benefit Plan, neither Seller nor any of its
Affiliates has received written notice of any pending or threatened claim under
any Assumed Benefit Plan.

22



--------------------------------------------------------------------------------



 



     (f) With respect to any Business Employee Benefit Plan, all contributions,
premiums, expenses and other payments required to be made by Seller or otherwise
attributable to periods, services performed or compensation paid on or before
the Closing Date have been made or will be timely made by Seller. For each
Seller Employee Benefit Plan subject to the minimum funding requirements of
ERISA and Section 412 of the Code, all contributions required to satisfy ERISA’s
minimum funding requirements have been made and no liens have been imposed
pursuant to Section 412(m) of the Code.
     (g) No Seller Employee Benefit Plan is a “multiemployer pension plan” as
defined in Section 3(37) of ERISA, and neither Seller nor any of its Affiliates
is obligated to make contributions to a multiemployer pension plan on behalf of
any Business Employee, except as described in Schedule 4.12(g). Neither Seller
nor any of its Affiliates has incurred a complete withdrawal as this term is
defined in Section 4203 of ERISA or a partial withdrawal as defined in ERISA
Section 4205 from any such multiemployer pension plan. To the Knowledge of
Seller, no such multiemployer pension plan is not in reorganization status under
ERISA Section 4241.
     (h) No Seller Employee Benefit Plan that is a defined benefit pension plan
subject to Title IV of ERISA has been terminated during the six year period
ending on the Closing Date, and neither Seller nor any of its Affiliates has
incurred liability under Section 4062 of ERISA.
     (i) Neither Seller nor any of its Affiliates is a party to or bound by any
employment, compensation, commission, bonus, benefit, retention, severance,
separation, confidentiality, nonsolicitation, noncompetition or other Contract
with or for the benefit of any current or former Business Employee, with the
exception of the Retention Agreements or as described in Schedule 4.12(i).
     (j) Except as listed in Schedule 4.12(j), no Business Employee Benefit Plan
that is an “employee welfare benefit plan” as defined in Section 3(i) of ERISA
provides for benefits to or on behalf of any retired or other former Business
Employee or dependent or beneficiary thereof except as required by Section 601
et. seq. of ERISA.
     Section 4.13 Employee and Labor Matters.
     (a) Schedule 4.13(a) contains a true and complete list of all Business
Employees as of the date hereof and as of the Closing Date, and accurately and
completely sets forth for each such Business Employee the following: (i) name,
(ii) title or position (including whether full or part time), (iii) name of
employer, (iv) location of employment (e.g., plant, city and state), (v) leave
status (including date leave commenced, nature of leave (e.g., medical,
military) and anticipated return date), (vi) whether the employee is represented
by a labor organization; and (vii) if not represented by a labor union, whether
the employee is paid on a salaried or hourly basis.
     (b) Schedule 4.13(b) contains a true and complete list of each current or
former Business Employee, and every other current or former employee of the
Seller or any of its Affiliates who is or was employed at any of the Seller
Business Facilities, in each

23



--------------------------------------------------------------------------------



 



case: (x) whose employment has terminated (voluntarily or involuntarily) or who
has been laid off within 6 months prior to the Closing Date, including the date
of such termination or layoff and an indication of the reason therefore (e.g.,
voluntary resignation, retirement, for cause, reduction in force); (y) whose
hours of work have been materially reduced within 6 months prior to the Closing
Date, including the date of any such reduction; or (z) who is otherwise on
layoff as of the Closing Date and the date of such layoff, and accurately and
completely sets forth for each such Person the following: (i) name, (ii) name of
employer, (iii) location of employment (e.g., plant, city and state), and
(iv) whether the employee is or was represented by a labor organization.
     (c) Except as provided in Schedule 4.13(c), each Business Employee employed
in the United States is employed at will and may terminate his or her employment
with Seller or its Affiliates or be terminated from such employment at any time
for any or no reason with or without prior notice, except for any rights, of
Business Employees in the State of Michigan under Michigan common law to enforce
handbook representations, if any, and except, in the case of Union Business
Employees, as otherwise provided in the Assumed Collective Bargaining
Agreements.
     (d) Except as provided in Schedule 4.13(d), none of the Business Employees
is employed outside of the United States or Mexico.
     (e) All Persons engaged in connection with the Business and classified or
treated by the Seller or any of its Affiliates as independent contractors or
otherwise as non-employees satisfy and have satisfied all applicable Laws, in
each case in all material respects, to be so classified or treated, and the
Seller and each of its Affiliates have fully and accurately reported their
compensation of any kind on IRS Forms 1099 or as otherwise required by Law.
     (f) Except as provided in Schedule 4.13(f), neither the Seller nor any of
its Affiliates: (i) sells or otherwise provides, or since May 31, 2006 has sold
or otherwise provided, any Governmental Body with any product or service
relating to the Business; or (ii) is or since May 31, 2006 has been a government
contractor for purposes of any Law with respect to the terms and conditions of
employment of any Business Employee at any Seller Business Facility or any other
current or former employees employed in connection with the Business at any
Seller Business Facility. The Seller is and has been subject to affirmative
action obligations under Laws, including Executive Order 11246, with respect to
the Seller Business Facilities and Business Employees employed in connection
with the Business at the Seller Business Facilities under affirmative action
compliance programs applicable to the Seller’s entire U.S. workforce.
     (g) Set forth on Schedule 4.13(g) is a true and correct list, as of the
date hereof, and as of the Closing Date: (i) of each labor or collective
bargaining agreement or other agreement or understanding with any labor
organization, to which Seller or any of its Subsidiaries is a party or by which
any of them is bound with respect to the Business or any of the Business
Employees, including the Assumed Collective Bargaining Agreements (and the term
of the Columbia City Assumed Collective Bargaining Agreement has been validly
extended until February 12, 2008, with no other changes to

24



--------------------------------------------------------------------------------



 



the provisions thereof, by agreement of the parties thereto, subject to a
ratification vote by the relevant bargaining unit employees to be obtained prior
to the Closing Date), and (ii) of each arbitration award to which Seller or any
of its Subsidiaries is a party or by which any of them is bound with respect to
the Business or any of the Transferred Employees, including pursuant to any of
the Assumed Collective Bargaining Agreements.
     (h) Except as set forth in Schedule 4.13(h): (i) no labor organization
represents, or has made a demand against Seller or any of its Subsidiaries for
recognition with respect to representation of, any Business Employees or group
of Business Employees; (ii) there are no, and have not been any, representation
or decertification proceedings or written petitions seeking a representation or
decertification proceeding involving any Business Employees pending against
Seller or any of its Subsidiaries or, to the Knowledge of Seller, threatened in
writing to be brought or filed against Seller or any of its Subsidiaries with
the United States National Labor Relations Board or any other Governmental Body;
(iii) neither Seller nor any of its Subsidiaries is or has been negotiating, or
has been asked to negotiate, any collective bargaining agreement or other
agreement or understanding with any labor organization with respect to any of
the Business Employees, other than requests by the UAW to negotiate an extension
of, or a successor agreement to, one or more of the Assumed Collective
Bargaining Agreements following the Scheduled expiration thereof and other than
requests by such UAW entities for “effects bargaining” in connection with the
transactions contemplated by this Agreement; and (iv) to the Knowledge of
Seller, there is currently no, and there has not within the past twenty-four
(24) months been any, organizing activity involving any Business Employees
pending or threatened by any labor organization, any of the Business Employees
or any other Person acting on behalf of or for the benefit of any of them.
     (i) Except as set forth in Schedule 4.13(i) and solely with respect to the
Business, there are not as of the date hereof and as of the Closing Date, and
there have not been at any time during the one (1) year before the Closing Date,
any (i) strikes, work stoppages, slowdowns or lockouts, interruptions of work,
or picketing, (ii) grievances, arbitrations or other material labor disputes, or
(iii) unfair labor practice charges, or complaints, in each case pending or
threatened by or on behalf of any Business Employees, any labor organization or
any other Person involving the Business or any Business Employees.
     (j) Except as set forth in Schedule 4.13(j), neither Seller nor any of its
Affiliates has entirely or partially closed or ceased operations at, or reduced
the workforce at, any facility, location or other site of employment of the
Seller or any of its Affiliates relating to the Business within one (1) year
prior to the Closing Date.
     (k) Seller and its Affiliates have complied in all material respects with
all Laws which relate to employment of the Business Employees, including all
Laws which relate to wages, hours, discrimination in employment, equal
employment opportunity, immigration, leaves, reasonable accommodations,
occupational safety and health, confidentiality, labor relations and collective
bargaining, facility closures and layoffs

25



--------------------------------------------------------------------------------



 



(including the WARN Act), and are not liable for any material arrears of wages
or any taxes or penalties for failure to comply with any of the foregoing.
     Section 4.14 Litigation.
     (a) As of the date hereof and except for the filing of the Cases, there is
no material Legal Proceeding pending or, to the Knowledge of Seller, threatened
in writing against Seller or any of the Selling Subsidiaries that challenges, or
questions the validity of, this Agreement or any Seller Closing Document before
any Governmental Body or any action taken or to be taken by Seller and its
Subsidiaries in connection with, or which seeks to enjoin or obtain monetary
damages in respect of, the consummation of the transactions contemplated hereby
or thereby. Except as set forth in Schedule 4.14 hereof, neither Seller nor any
of its Subsidiaries has been charged with, nor to the Knowledge of Seller, is
Seller or any of its Subsidiaries under investigation with respect to, any
violation of any provision of any Law with respect to the Purchased Assets that
is applicable and material to the operation of the Business.
     (b) Except for the filing of the Cases, Schedule 4.14 sets forth a true and
correct list, as of the date thereof, of all material pending or, to the
Knowledge of Seller, threatened Legal Proceedings Related to the Business or
related to the Purchased Assets.
     Section 4.15 Compliance with Laws.
     Except with respect to Environmental matters which are addressed in
Section 4.16, employment matters which are addressed in Sections 4.12 and 4.13,
and Real Property matters which are addressed in Section 4.8, with respect to
the Business conducted by it and the Selling Subsidiaries, Seller and each
Selling Subsidiary is in material compliance with all applicable Laws and all
decrees, orders, judgments and Permits of or from Governmental Bodies except as
set forth in Schedule 4.15.
     Section 4.16 Environmental Matters.
     (a) Seller has provided Purchaser copies of all:
     (i) written notices of a currently pending charge, action, hearing,
investigation, claim, demand or notice having been filed or commenced against
Seller or any of its Subsidiaries alleging any failure of the Business to comply
with, or asserting liability under any Environmental Law concerning (i) the
release or threatened release of hazardous material, (ii) pollution or
(iii) protection of the Environment;
     (ii) all Permits held by Seller or its Subsidiaries in connection with the
Business and related to any Environmental Law; and
     (iii) all environmental reports, which are listed on Schedule 4.16(a).

26



--------------------------------------------------------------------------------



 



     (b) With respect to the Business:
     (i) to the Seller’s Knowledge, none of the Owned Real Property or the
Leased Real Property is or has been operated in material violation of any
Environmental Law;
     (ii) (A) Neither Seller nor any of its Subsidiaries has, with respect to
the Business, transported or disposed, or to Seller’s Knowledge, allowed or
arranged for any third parties to transport or dispose of any Hazardous Material
or other waste to or at a site which, pursuant to CERCLA or any applicable state
law or national or international law equivalent, is undergoing cleanup or has
been placed on the National Priorities List, or its state, national or
international equivalent; (B) Seller and its Subsidiaries possess all
environmental Permits necessary for the operation of the Business as currently
conducted and are in compliance with the terms and conditions of such Permits
and with applicable Environmental Laws; (C) Seller and its Subsidiaries have not
submitted and were not required to submit any notice pursuant to Section 103(c)
of CERCLA (or any similar notice under equivalent or similar international law
or national law requirements) and have not received a request for information
under Section 104(e) of CERCLA (or under equivalent or similar international law
or national law) and there have been no spills or releases of Hazardous
Materials at any Owned Real Property or Leased Real Property that could give
rise to any material liability on the part of the Business under any
Environmental Law; and (D) Seller has not undertaken, or been ordered, directed
or enjoined to undertake any response or remedial actions or clean-up actions of
any kind by any Governmental Body at any Owned Real Property or Leased Real
Property.
     (iii) (A) None of the products manufactured by the Business contain, or at
any time have contained, any asbestos or asbestos-containing material; (B) no
asbestos-containing material was used by Seller or its Subsidiaries or, to
Seller’s Knowledge, by any predecessor at any Owned or Leased Real Property, in
connection with the production of any product manufactured by the Business;
(C) there have been no claims, demands or proceedings alleging exposure to
asbestos or asbestos-containing material either in any product sold by the
Business or at any Owned Real Property or Leased Real Property relating to the
operations of the Business; and (D) to Seller’s Knowledge, any asbestos or
asbestos-containing material present in any Owned Real Property or in any Leased
Real Property is in good condition (is not in friable form) and is and has been
properly managed by Seller under applicable Environmental Laws.
     Section 4.17 Ownership of Necessary Assets and Rights.
     Except for the (a) Excluded Assets, (b) the Intellectual Property covered
by Section 7.6, (c) those assets and services to be provided pursuant to the
terms of the Transition Agreements, and (d) those assets and services listed on
Schedule 4.17, the Purchased Assets on the Closing Date are in all material
respects sufficient for the conduct of the Business immediately following the
Closing in substantially the same manner as currently conducted.

27



--------------------------------------------------------------------------------



 



     Section 4.18 Brokers.
     Except for Miller Buckfire & Co., LLC, (a) no Person has acted directly or
indirectly as a broker, finder or financial advisor for Seller or any of its
Subsidiaries in connection with the negotiations relating to the transactions
contemplated hereby and no (b) Person is entitled to any fee or commission or
like payment in respect thereof from Purchaser based in any way on any
agreement, arrangement or understanding made by or on behalf of Seller or any of
its Subsidiaries. Seller is solely responsible for the fees and expenses of
Miller Buckfire & Co., LLC, payable in connection with the transactions
contemplated hereby.
     Section 4.19 Permits.
     (a) Schedule 4.19(a) to this Agreement lists all material Permits related
to the Purchased Assets or to the current use of the Purchased Assets that
Seller or its Subsidiaries has obtained from any Governmental Body. Except as
set forth in Schedule 4.19(a) and with respect to Environmental Matters which
are addressed solely in Section 4.16, to the Knowledge of Seller, (i) all such
material Permits are validly existing authorizations, (ii) Seller and the
Selling Subsidiaries have all Permits necessary for the operation of the
Business and the Purchased Assets as currently operated, (iii) there is no
default or violation, in each case, in any material respect, by Seller or any of
the Selling Subsidiaries under any such Permit, and (iv) there is no action
pending, nor threatened, before any Governmental Body to revoke, refuse to
renew, suspend or modify any of the Permits, or any action which is reasonably
likely to result in the denial of any pending applications of Seller. Except as
set forth in Schedule 4.19(a), Seller has not received notice from any
Governmental Authority to the effect that any additional Permits are required
for such operation.
     (b) To the Knowledge of Seller, neither Seller nor the Selling
Subsidiaries, nor any director, officer, employee, agent, representative, or
consultant acting on behalf of Seller or the Selling Subsidiaries has, with
respect to the Business, since May 31, 2006 (i) exported, re-exported or
transferred, via any means, any technology, software or hardware subject to the
U.S. Export Administration Regulations (“EAR”), via a direct export or via
provision to a non-U.S. person (including any Business Employees located in the
U.S. or abroad); or exported, re-exported, transferred via any means, or
temporarily imported a defense article, including technical data, software and
hardware, or provided a defense service to a non-U.S. person, subject to
International Traffic in Arms Regulations (“ITAR”), via a direct export or via
provision to a non-U.S. person (including any Business Employees located in the
U.S. or abroad) except as pursuant to a valid license or other authorization,
for such importation, exportation, or re-exportation, or for such provision of
services, or pursuant to a valid exception or exemption from the requirement for
such a license, agreement or re-export authorization, or (ii) violated or is in
violation of any provision of the U.S. Export Administration Act, the EAR, the
Arms Export Control Act, or the ITAR.
     Section 4.20 [Intentionally omitted].

28



--------------------------------------------------------------------------------



 



     Section 4.21 No Undisclosed Liabilities.
     Except as set forth in Schedule 4.21, Seller is not subject, with respect
to the Business, to any Liability of the type required to be disclosed on the
Statement of Net Assets which is not shown in the Statement of Net Assets, other
than (i) Liabilities of the same nature as those set forth in the Statement of
Net Assets and incurred in the ordinary course of the Business after
December 31, 2006 or (ii) other Liabilities that, in the case of clause (i) and
clause (ii), are not reasonably expected to have a Material Adverse Effect,
either individually or in the aggregate.
     Section 4.22 Accounts Receivable; Inventories.
     (a) To the Knowledge of Seller, all accounts receivable of Seller and the
Selling Subsidiaries with respect to the Business have arisen from bona fide
transactions by Seller and the Selling Subsidiaries in the ordinary course of
the Business.
     (b) To the Knowledge of Seller, the inventories of Seller and the Selling
Subsidiaries with respect to the Business (including raw materials, supplies,
work-in-process, finished goods and other materials) (i) are in good,
merchantable and useable condition and (ii) are, in the case of finished goods,
of a quality and quantity saleable in the ordinary course of business and, in
the case of all other inventories, are of a quality and quantity useable in the
ordinary course of business, subject in each case to applicable reserves.
Schedule 4.22(b) sets forth a list of locations other than the Owned Real
Property and Leased Real Property where material inventories of the Business
were located as of May 1, 2007.
     Section 4.23 Customers and Suppliers.
     Schedule 4.23 sets forth (i) a list of names of the ten largest customers
and the ten largest suppliers (measured by dollar volume of purchases or sales
in each case) of Seller in respect of the Business during the year ended
December 31, 2006.
     Section 4.24 Warranties; Product Defects.
     (a) Schedule 4.24(a) sets forth a summary of the warranty expense incurred
by Seller and its Subsidiaries with respect to the Business during each of its
last three fiscal years and from January 1, 2007 through April 30, 2007. To the
Knowledge of Seller, no material liability exists for any return claim, warranty
claim or other obligation to provide parts and service on, or to repair or
replace, any products sold or delivered by Seller and its Subsidiaries in
connection with the Business at any time on or prior to the Closing Date beyond
the amounts reserved for warranty expense reflected in the Statement of Net
Assets.
     (b) Schedule 4.24(b) sets forth a list of all (i) Products which have been
recalled, withdrawn or suspended (other than (x) Products discontinued or
suspended in the ordinary course of business or by reason of business decisions
made without regard to (1) concerns as to design or other inherent defect or
risk to the safety of the users thereof or (2) concerns of any Governmental Body
and (y) isolated instances with respect to

29



--------------------------------------------------------------------------------



 



particular product units which are not representative of an entire product
category) since January 1, 2004, and (ii) proceedings pending against Seller and
its Subsidiaries at any time since January 1, 2004 (whether such proceeding have
since been completed or remain pending) seeking the recall, withdrawal,
suspension or seizure of any Products or seeking to enjoin Seller from engaging
in activities pertaining to any Products.
     Section 4.25 Disclaimers of Seller.
     EXCEPT AS EXPRESSLY SET FORTH HEREIN OR IN ANY TRANSITION AGREEMENT,
(A) SELLER EXCLUDES AND DISCLAIMS ALL WARRANTIES, INCLUDING IMPLIED WARRANTIES
OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE
BUSINESS OR THE PURCHASED ASSETS, (B) SELLER MAKES NO REPRESENTATION OR WARRANTY
WITH RESPECT TO THE CONFIDENTIAL INFORMATION MEMORANDUM, FINANCIAL SUPPLEMENT,
PRESENTATIONS, REPORTS, OR ANY FINANCIAL FORECASTS OR PROJECTIONS OR OTHER
INFORMATION FURNISHED BY SELLER OR ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES, (C) SELLER UNDERTAKES NO LIABILITY FOR ANY DAMAGE, LOSS,
EXPENSE OR CLAIM OR OTHER MATTER RELATING TO ANY CAUSE WHATSOEVER ARISING UNDER
OR PURSUANT HERETO (WHETHER SUCH CAUSE BE BASED IN CONTRACT, NEGLIGENCE, STRICT
LIABILITY, OTHER TORT OR OTHERWISE) AND IN NO EVENT SHALL SELLER BE LIABLE FOR
SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, INDIRECT OR PUNITIVE DAMAGES
RESULTING FROM ANY SUCH CAUSE; (D) SELLER SHALL NOT BE LIABLE FOR, AND PURCHASER
ASSUMES LIABILITY FOR, ALL PERSONAL INJURY AND PROPERTY DAMAGE CONNECTED WITH
ITS INVESTIGATION AND EXAMINATION OF THE PURCHASED ASSETS, THE HANDLING,
TRANSPORTATION, POSSESSION, PROCESSING, FURTHER MANUFACTURE OR OTHER USE OR
RESALE OF ANY OF THE PURCHASED ASSETS AFTER THE CLOSING DATE, WHETHER SUCH
PURCHASED ASSETS ARE USED OR RESOLD ALONE OR IN COMBINATION WITH OTHER ASSETS OR
MATERIALS, AND (E) PURCHASER ACKNOWLEDGES THAT EXCEPT AS PROVIDED IN THIS
AGREEMENT, THE PURCHASED ASSETS ARE BEING SOLD IN THEIR PRESENT STATE AND
CONDITION, “AS IS, WHERE IS,” WITH ALL FAULTS, AND PURCHASER IS PURCHASING AND
ACQUIRING SUCH PURCHASED ASSETS ON THAT BASIS PURSUANT TO PURCHASER’S OWN
INVESTIGATION AND EXAMINATION AFTER HAVING BEEN PROVIDED WITH AN ADEQUATE
OPPORTUNITY AND ACCESS TO SUCH PURCHASED ASSETS TO COMPLETE SUCH INVESTIGATION
OR EXAMINATION.
     Section 4.26 No Material Misstatements.
     To Seller’s Knowledge, this Agreement does not, and, when executed and
delivered at the Closing, the other Operative Documents to which such Seller is
a party and the documents or instruments listed under Section 3.2 relating to
such Seller will not, contain any material misstatement of fact, or omit to
state any material fact necessary to make statements therein, in the light of
the circumstances under which they were made, not misleading.

30



--------------------------------------------------------------------------------



 



     Section 4.27 No Other Representations or Warranties.
     Except for the representations and warranties contained in this Article IV,
none of Seller, any Affiliate of Seller or any other Person makes any
representations or warranties, and Seller hereby disclaims any other
representations or warranties, whether made by Seller or any Affiliate of
Seller, or any of their respective officers, directors, employees, agents or
representatives, with respect to the execution and delivery of this Agreement or
any Seller Closing Document, the transactions contemplated hereby or the
Business, notwithstanding the delivery or disclosure to Purchaser or its
representatives of any documentation or other information with respect to any
one or more of the foregoing and notwithstanding any statements or agreements
made by Seller in the letter agreement between Seller and Plante & Moran, PLLC
dated May 18, 2007.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     As an inducement to Seller to enter into this Agreement and to consummate
the transactions contemplated hereby, Purchaser hereby represents and warrants
to Seller that, except as set forth in the Schedules hereto:
     Section 5.1 Organization and Qualification.
     Purchaser is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware and has the
requisite corporate power and authority to own or lease and operate its
properties and to carry on, in all material respects, its business as currently
conducted.
     Section 5.2 Corporate Authorization.
     Purchaser has full limited liability company power and authority to enter
into, execute and deliver this Agreement and each other agreement, document,
instrument or certificate to be executed at the Closing by Purchaser in
connection with the consummation of the transactions contemplated hereby and
thereby (all of such agreements, documents, instruments and certificates
required to be executed by Purchaser and any of its Subsidiaries being
hereinafter referred to, collectively, as the “Purchaser Closing Documents”),
and to perform its obligations hereunder and thereunder. The execution, delivery
and performance by Purchaser of this Agreement and by Purchaser of each
Purchaser Closing Document has been duly authorized by all requisite limited
liability company action on the part of Purchaser.
     Section 5.3 Consents and Approvals.
     Except as set forth in Schedule 5.3, upon entry of the Approval Order and
subject to it becoming a Final Order, no consent, waiver, approval, Order,
Permit or authorization of, or declaration or filing with, or notification to,
any Person or Governmental Body is required on the part of Purchaser in
connection with the execution and delivery of this Agreement or Purchaser
Closing Documents, the consummation of the transactions contemplated hereby and
thereby or the compliance by Purchaser with any of the provisions hereof or
thereof.

31



--------------------------------------------------------------------------------



 



     Section 5.4 Non-Contravention.
     Upon entry of the Approval Order and subject to it becoming a Final Order,
none of the execution and delivery by Purchaser of this Agreement and Purchaser
Closing Documents, the consummation of the transactions contemplated hereby or
thereby or the compliance by Purchaser with any of the provisions hereof or
thereof will (a) result in the breach of any provision of the certificate of
incorporation, limited liability company agreement or similar organizational
documents of Purchaser or (b) violate, result in the breach of, or constitute a
default under any Order by which Purchaser or any of their properties or assets
is bound or subject.
     Section 5.5 Binding Effect.
     This Agreement constitutes and, when executed and delivered at the Closing,
each of the Purchaser Closing Documents will constitute, a valid and legally
binding obligation of Purchaser enforceable in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium and similar laws
of general applicability relating to or affecting creditors’ rights and to
general equity principles (whether in equity or at law).
     Section 5.6 Litigation.
     As of the date hereof, there is no Legal Proceeding pending or, to the
knowledge of Purchaser, threatened in writing, against Purchaser that
challenges, or questions the validity of, this Agreement, the Purchaser Closing
Documents or any action taken or to be taken by Purchaser in connection with, or
that seeks to enjoin or obtain monetary damages in respect of, the consummation
of the transactions contemplated hereby or thereby.
     Section 5.7 Financing.
     Purchaser has, and will have on the Closing Date, and knows of no
circumstance or condition that would reasonably be expected to prevent the
availability at the Closing of, sufficient funds to consummate the transactions
contemplated by this Agreement. Purchaser has not incurred any commitment,
restriction or Liability of any kind, absolute or contingent, present or future,
which would impair or adversely affect its available resources and capabilities
(financial or otherwise) to perform its obligations hereunder and under the
Transition Agreements.
     Section 5.8 Brokers.
     Except for Bay Tree Advisors, (“Purchaser Financial Advisor”), (a) no
Person has acted directly or indirectly as a broker, finder or financial advisor
for Purchaser or any of its Affiliates in connection with the negotiations
relating to or the transactions contemplated hereby and (b) no Person is
entitled to any fee or commission or like payment in respect thereof from Seller
or any of its Subsidiaries based in any way on agreements, arrangements or
understandings made by or on behalf of Purchaser or any of its Affiliates.
Purchaser is solely responsible for all fees and expenses of Purchaser Financial
Advisor payable in connection with the transactions contemplated hereby.

32



--------------------------------------------------------------------------------



 



     Section 5.9 No Inducement or Reliance; Independent Assessment.
     (a) With respect to the Purchased Assets, the Business or any other rights
or obligations to be transferred hereunder or under the Transition Agreements or
pursuant hereto or thereto, Purchaser has not been induced by and has not relied
upon any representations, warranties or statements, whether express or implied,
made by Seller, any Affiliate of Seller, or any agent, employee, attorney or
other representative of Seller representing or purporting to represent Seller
that are not expressly set forth herein or in the Transition Agreements
(including the Schedules and Exhibits hereto and thereto), whether or not any
such representations, warranties or statements were made in writing or orally,
and none of Seller, any Affiliate of Seller, or any agent, employee, attorney,
other representative of Seller or other Person shall have or be subject to any
liability to Purchaser or any other Person resulting from the distribution to
Purchaser, or Purchaser’s use of, any such information, including the
Confidential Information Memorandum prepared by Miller Buckfire & Co., LLC
relating to the Business or, except as expressly provided in this Agreement any
information, documents or material made available in any “data rooms” or
management presentations or in any other form in expectation of the transactions
contemplated hereby.
     (b) Purchaser acknowledges that it has made its own assessment of the
present condition and the future prospects of the Business and is sufficiently
experienced to make an informed judgment with respect thereto. Purchaser
acknowledges that, except as explicitly set forth herein, neither Seller nor any
of its Affiliates has made any warranty, express or implied, as to the prospects
of the Business or its profitability for Purchaser, or with respect to any
forecasts, projections or business plans prepared by or on behalf of Seller and
delivered to Purchaser in connection with Purchaser’s review of the Business and
the negotiation and the execution of this Agreement.
     (c) Purchaser is not purchasing the Purchased Assets for resale and has not
entered into negotiations to, and has no plan or intent to, sell any of the
Purchased Assets outside the ordinary course of business.
ARTICLE VI
COVENANTS OF SELLER
     From and after the date hereof and until the Closing (except with respect
to Section 6.6, Section 6.9 and Section 6.12, which shall survive the Closing in
accordance with their respective terms), Seller hereby covenants and agrees
that:
     Section 6.1 Access/Survey.
     Seller shall, and shall cause its Subsidiaries to, afford to
representatives of Purchaser reasonable access to management of the Business to
answer Purchaser’s questions concerning the business operations and affairs of
the Business, corporate records, books of accounts, Debtor Contracts, Non-Debtor
Contracts, financial statements and all other documents (excluding confidential
portions of personnel and medical records) Related to the Business reasonably

33



--------------------------------------------------------------------------------



 



requested by Purchaser and shall permit Purchaser and its representatives
reasonable access to the Owned Real Property and the Leased Real Property (but
excluding the Excluded Assets and Excluded Liabilities and subject to any
limitations that are reasonably required to preserve any applicable
attorney-client privilege or third-party confidentiality obligation); provided,
however, that in each case, such access shall be given at reasonable times and
upon reasonable prior notice and without undue interruption to Seller’s business
or personnel as approved by Seller. All requests for access shall be made to
such representatives of Seller as Seller shall designate, who shall be solely
responsible for coordinating all such requests and access thereunder. In the
event that Purchaser desires to order Surveys, Purchaser and its representatives
shall have access to the Real Property to the extent necessary to complete the
Surveys and Purchaser agrees to indemnify Seller and the Selling Subsidiaries
for any injuries, damages or liens resulting from Purchaser or its
representatives presence on the Real Property.
     Section 6.2 Conduct of Business.
     Unless otherwise ordered by the Bankruptcy Court sua sponte or on motion by
a third party, and provided that no provision of this Section 6.2 shall require
a Debtor to make any payment to any of its creditors with respect to any amount
owed to such creditors on the Petition Date or which would otherwise violate the
Bankruptcy Code, until the Closing Date, Seller shall use commercially
reasonable efforts to, and shall use its commercially reasonable efforts to
cause its Subsidiaries to, solely with respect to the operation of the Business
(unless Purchaser shall otherwise consent in writing (which consent shall not be
unreasonably withheld, conditioned or delayed) or except as otherwise
contemplated hereby or by any Transition Agreement or as disclosed on
Schedule 6.2), to the extent permitted by applicable Law:
     (a) (i) operate in the ordinary course in all material respects consistent
with past practice, (ii) preserve its present material business operations,
organization and goodwill, and (iii) manage the level of its inventories,
supplies, accounts receivable and accounts payable in a manner reasonably
consistent in all material respects with past practice;
     (b) not incur any indebtedness in connection with the Business, other than
(i) indebtedness incurred in the ordinary course of business and
(ii) indebtedness under the Seller Financing;
     (c) not acquire or dispose of any material property or assets used in the
Business or create or permit to exist any Lien (other than Permitted Exceptions
or Liens securing obligations under the Seller Financing) on any such property
or assets except in the ordinary course of business or with respect to property
or assets not in excess of U.S. $50,000 in the aggregate;
     (d) make, or enter into commitments for, capital expenditures in excess of
U.S. $50,000 individually or U.S. $100,000 in the aggregate;
     (e) not enter into any Contracts in connection with the Business, except
for Contracts made in the ordinary course of business;
     (f) not amend or terminate any Material Business Contract;

34



--------------------------------------------------------------------------------



 



     (g) not amend or terminate any other Debtor Contract or Non-Debtor Contract
except for amendments or terminations made in the ordinary course of business;
     (h) not engage in any transactions with, or enter into any material
Contracts with, any Affiliate of Seller in connection with the Business, except
for any such transactions or Contracts in the ordinary course of business on
terms no less favorable than would be obtained in an arms’ length third party
transaction;
     (i) not enter into, adopt, amend, increase or decrease payments or benefits
under, or terminate any Seller Employee Benefit Plan or any Contract relating to
the compensation, severance or other terms and conditions of employment of any
employee employed in the Business, except (i) in the ordinary course of
business, or (ii) to the extent required by Law or any existing Contracts, or
Seller Employee Benefit Plans or (iii) to the extent previously announced by
Seller to its employees including Business Employees;
     (j) enter into, amend or negotiate any collective bargaining agreement or
other labor agreement or understanding with any labor organization, including
any amendment to any of the Assumed Collective Bargaining Agreements, except:
     (i) any settlement in the ordinary course of business, on an expressly
non-precedent-setting basis, of a grievance filed by a UAW union pursuant to an
Assumed Collective Bargaining Agreement involving (A) the discharge or other
discipline of a Union Business Employee where such settlement reinstates the
grievant or mitigates other discipline, in each case without backpay or other
monetary relief, or (B) the application of a work rule where such settlement
suspends such work rule without backpay or other monetary relief and without
prejudice either to the right of the Purchaser or its Affiliates to reinstate
such work rule after the Closing or the right of the UAW union to grieve any
such reinstatement;
     (ii) any other settlement in the ordinary course of business of a grievance
filed by a UAW union pursuant to an Assumed Collective Bargaining Agreement to
which a representative of Purchaser or its Affiliates (the “Purchaser Labor
Designee”) designated in Schedule 6.2(j)(ii) consents in writing (in his or her
discretion) after the provision by Seller to such Purchaser Labor Designee of
reasonable notice and reasonable information concerning such grievance and the
proposed settlement, provided that such Purchaser Labor Designee shall be deemed
to have given such written consent if such Purchaser Labor Designee does not
grant or deny such consent in writing within seven (7) Business Days after his
or her receipt of such notice and information from Seller;
     (iii) any other negotiations or agreements with the UAW entities
representing the Union Business Employees as required by the applicable Assumed
Collective Bargaining Agreement and/or Law, provided that neither the Purchaser
nor any of its Affiliates shall, or shall be deemed to, assume, be bound by or
bear any of the costs or obligations of any such negotiation, amendment or

35



--------------------------------------------------------------------------------



 



other agreement or understanding unless Purchaser expressly agrees in a separate
written document to assume such amendment or other agreement or understanding,
and
     (iv) any extension of the term of the Columbia City Assumed Collective
Bargaining Agreement, upon the same terms and conditions of such Assumed
Collective Bargaining Agreement and with no other amendments thereto, to a new
expiration date that is no later than August 12, 2008;
     (k) not accelerate the rate of collection of accounts receivable or delay
the rate of payment of accounts payable, in each case, other than in the
ordinary course of business; and
     (l) not agree to take any action or actions prohibited by any of the
foregoing clauses (a) through (k).
Seller agrees to use commercially reasonable efforts to oppose any Third Party
motion that would require Seller or any of its Subsidiaries to take any action
or actions that would otherwise be prohibited under this Section 6.2 without the
written consent of Purchaser.
     Section 6.3 Bankruptcy Actions.
     (a) Should the purchase offer made by this Agreement constitute the highest
and best offer for the Purchased Assets, the Debtors, as soon as practicable
after making such determination in accordance with the Bidding Procedures Order,
shall submit to the Bankruptcy Court an order approving this Agreement and the
transactions contemplated hereby (including the sale of the Purchased Assets
free and clear of all Liens and Liabilities except Assumed Liabilities and
Permitted Exceptions), which order shall be substantially in the form of
Exhibit I hereto, together with such changes as may be approved by Seller and
Purchaser (the “Approval Order”).
     (b) Seller shall use its reasonable best efforts to have the Bankruptcy
Court enter the Approval Order by June 22, 2007. Seller shall use its reasonable
best efforts to cause the Approval Order, as applicable, to become a Final Order
as soon as possible after its entry. Furthermore, Seller shall use its
reasonable best efforts to obtain any other approvals or consents from the
Bankruptcy Court that may be reasonably necessary to consummate the transactions
contemplated in this Agreement.
     (c) Seller shall promptly provide Purchaser with drafts of all documents,
motions, orders, filings, or pleadings that Seller or any Affiliate of Seller
proposes to file with the Bankruptcy Court or any other court or tribunal which
relate in any manner, directly or indirectly, to (i) this Agreement or the
transactions contemplated thereby; or (ii) entry of the Approval Order, and, if
practicable, will provide the Purchaser with a reasonable opportunity to review
such documents in advance of their service and filing. To the extent
practicable, Seller shall consult and cooperate with Purchaser, and consider in
good faith the views of Purchaser, with respect to all such filings.

36



--------------------------------------------------------------------------------



 



     (d) Seller shall comply with all notice requirements of the Bankruptcy
Code, the Federal Rules of Bankruptcy Procedure and any Order of the Bankruptcy
Court in connection with the hearing on the Approval Order.
     Section 6.4 Regulatory Approvals.
     (a) Except with respect to approval by the Bankruptcy Court, within five
(5) Business Days after the date hereof, Seller shall, using its commercially
reasonable efforts, begin taking all steps reasonably necessary to make all
required registrations and filings with, and obtain all necessary actions or
non-actions, waivers, consents and approvals from, all applicable Governmental
Bodies in connection with the transactions contemplated by this Agreement.
     (b) Seller shall keep Purchaser reasonably apprised of the status of
matters relating to any of the matters referred to in Section 6.4(a), including
promptly furnishing Purchaser with copies of notices or other communications
received by Seller or by any of its Subsidiaries from any Governmental Body with
respect to the transactions contemplated hereby. In connection with the
foregoing, Seller shall promptly furnish to Purchaser such necessary information
and reasonable assistance as Purchaser may request and shall promptly provide
counsel for Purchaser with copies of all filings made by Seller, and all
correspondence between Seller (and its advisors) with any Governmental Body and
any other information supplied by Seller and its Affiliates to a Governmental
Body in connection therewith and the transactions contemplated hereby; provided,
however, that Seller may, as it deems advisable and necessary, reasonably
designate any competitively sensitive material provided to Purchaser as “outside
counsel only,” and materials may be redacted (i) to remove references concerning
the valuation of the Business and (ii) as necessary to comply with contractual
arrangements. Materials designated as for “outside counsel only” and the
information contained therein shall be given only to the outside legal counsel
of Purchaser and will not be disclosed by such outside counsel to employees,
officers or directors of Purchaser unless express permission is obtained in
advance from Seller or its legal counsel. Seller shall, subject to applicable
Law, permit counsel for Purchaser reasonable opportunity to review in advance,
and consider in good faith the views of Seller in connection with, any proposed
written communication to any Governmental Body in connection with the matters
referred to in this Section 6.4. To the extent practicable, Seller agrees to
consult with the Purchaser prior to participating or permitting its Affiliates
to participate, in any substantive meeting or discussion, either in person or by
telephone, with any Governmental Body in connection herewith and, to the extent
not prohibited by such Governmental Body, agrees to give Purchaser the
opportunity to attend and participate.
     (c) As soon as reasonably practicable after the date hereof, the Seller
shall, together with Purchaser jointly prepare and file with the Committee on
Foreign Investment in the United States (“CFIUS”) a joint voluntary notice under
Section 721 of the Defense Production Act of 1950, as amended by Section 5021 of
the Omnibus Trade and Competitiveness Act of 1988, 50 U.S.C. App. sec. 2170 (the
“Exon-Florio Amendment”) with respect to the transaction contemplated by this
Agreement. Seller

37



--------------------------------------------------------------------------------



 



shall provide CFIUS with any additional or supplemental information requested
from Seller by CFIUS or its member agencies during the Exon-Florio Amendment
review process. Seller shall, in cooperation with Purchaser, take all
commercially reasonable steps advisable, necessary or desirable to finally and
successfully complete the Exon-Florio Amendment review process as promptly as
practicable, and in any event prior to July 31, 2007.
     (d) Seller shall use its commercially reasonable efforts to provide to
Purchaser a complete list of all export control licenses and other
authorizations, whether issued under EAR or ITAR, granted to the Seller or to
the Selling Subsidiaries in respect of any goods, services or technical data
exported by the Business or produced for export by the Business since May 31.
2006. As soon as reasonably practicable after such list has been provided, the
Seller shall, together with Purchaser, prepare and file with the United States
Department of State, Directorate of Defense Trade Controls, notifications under
22 U.S.C. §§2778-2780 of the Arms Export Control Act and the ITAR, and, in
cooperation with Purchaser, shall take all commercially reasonable steps
advisable, necessary or desirable to novate all export licenses or other
authorizations, whether issued under the EAR or the ITAR, applicable to the
Business, if any.
     Section 6.5 Assignment of Debtor Contracts.
     (a) Seller and Purchaser shall use commercially reasonable efforts to have
included in the Approval Order an authorization for Seller to assume the Debtor
Contracts and assign to Purchaser all Debtor Contracts.
     (b) Without limiting the generality of the foregoing, the Seller shall use
commercially reasonable efforts to ensure that the Approval Order provides that
(1) all right, title, and interest of the Seller under each of the Debtor
Contracts included in the Purchased Assets (the “Purchased Debtor Contracts”)
shall, upon Closing, be transferred and assigned to and fully and irrevocably
vest in Purchaser and following Closing each such Purchased Debtor Contract
shall remain in force and effect; (2) each Purchased Debtor Contract is in full
force and effect and is an executory contract or unexpired lease of the Seller
under Section 365 of the Bankruptcy Code; (3) the Seller may assume each
Purchased Debtor Contract pursuant to Section 365 of the Bankruptcy Code;
(4) the Seller may assign each Purchased Debtor Contract to Purchaser pursuant
to Section 365 of the Bankruptcy code free and clear of all Liens (other than
Permitted Exceptions) and any provisions in any such Purchased Debtor Contract
which purport to prohibit or condition the assignment of such contract
constitute unenforceable anti-assignment provisions which are void and of no
force or effect; (5) all other requirements or conditions of Section 365 of the
Bankruptcy Code for the assumption by Seller and assignment to Purchaser of each
Purchased Debtor Contract have been satisfied; (6) the assignment of each
Purchased Debtor Contract is in good faith under Sections 363(b) and 363(m) of
the Bankruptcy Code; and (7) the Seller gave due and proper notice of such
assumption and assignment to each party to a Purchased Debtor Contract.
     (c) Seller and Purchaser shall promptly take all actions reasonably
required to assist in obtaining a Bankruptcy Court finding that there has been
adequate demonstration

38



--------------------------------------------------------------------------------



 



of adequate assurance of future performance under the Debtor Contracts, such as
furnishing affidavits, non-confidential financial information or other documents
or information for filing with the Bankruptcy Court and making Seller’s and
Purchaser’s employees and representatives available to testify before the
Bankruptcy Court.
     Section 6.6 Cure of Defaults.
     Subject to entry of the Approval Order and it becoming a Final Order,
including the authorization referred to in Section 6.5, Seller shall pay all
necessary costs to cure any and all breaches and defaults with respect to the
Debtor Contracts that will be transferred to Purchaser as and in the amounts
required by the Bankruptcy Court to assume and assign the Debtor Contracts under
Section 365 of the Bankruptcy Code (the “Cure Costs”); provided, however, that,
notwithstanding the foregoing, Seller shall be responsible for such cure whether
such defaults occur or arise prior to or after commencement of the Cases. Seller
shall pay the Cure Costs at the Closing or, with respect to a Cure Cost which is
the subject of an objection (a “Cure Cost Objection”), upon resolution of such
Cure Cost Objection. Purchaser will make commercially reasonable efforts to
provide adequate assurance of future performance under the Debtor Contracts as
required by Section 365 of the Bankruptcy Code.
     Section 6.7 Amendment of Purchased and Excluded Assets.
     Notwithstanding anything to the contrary in this Agreement or otherwise,
(i) Purchaser shall have the right through Closing to amend Schedule 1.1(e) and
Schedule 1.1(f) hereto to delete any Debtor Contract or Non-Debtor Contract that
is not a Purchaser Approved Contract and to amend Schedule 1.2(f) in a manner
consistent with any such permitted amendments to Schedules 1.1(e) and 1.1(f) and
(ii) Purchaser and Seller (as mutually agreed) shall have the right through
Closing to amend Schedule 1.1(e) and Schedule 1.1(f) hereto, to add any other
Contract of the Seller or the Selling Subsidiaries that is Related to the
Business and to amend Schedule 1.2(f) in a manner consistent with any such
permitted amendments to Schedules 1.1(e) and 1.1(f). Seller shall use reasonable
commercial efforts to assist Purchaser in making any deletions or additions to
Schedule 1.1(e), Schedule 1.1(f) or Schedule 1.2(f), including, without
limitation providing Purchaser with access to, and contact and other information
it possesses, with respect to all third parties to such Contracts. Purchaser
agrees and acknowledges that its right to take assignment of any Contracts added
to Schedule 1.1(e) is subject to the obligation of the Seller to give reasonable
notice to such parties to such additional contracts of the Seller’s intent to
assume such contracts and assign such contracts to Purchaser.
     Section 6.8 Updating of Information.
     Except with respect to environmental matters, which shall be governed by
Section 11.5 below, the parties agree that, if between the date hereof and the
Closing Date, Seller obtains knowledge of any facts or circumstances that result
in, or if in existence on the Closing Date, would reasonably be expected to
result in, a material breach of any representation or warranty by Seller, Seller
will notify Purchaser in writing reasonably promptly after learning of such
facts or circumstances. To the extent that any such breach can result in, or
would reasonably be expected to result in, a Material Adverse Effect, Seller
shall have 20 calendar days within which to notify Purchaser that Seller has
cured or is proceeding to cure such breach or potential breach or that

39



--------------------------------------------------------------------------------



 



Seller does not intend to cure such breach or potential breach. If Seller
notifies Purchaser that it is proceeding to cure such breach or potential
breach, then Purchaser shall not be entitled to terminate this Agreement for
20 days following receipt of such notice. If Seller notifies the Purchaser that
it does not intend to cure such breach or potential breach or that despite its
diligent efforts Seller has been unable to effect a cure and is ceasing to
pursue a cure, or if Seller is unable to cure such breach during such 20 day
period, then the provisions of Section 13.1(b)(i) will apply. If Purchaser does
not terminate this Agreement pursuant to Section 13.1(b)(i) and the Closing
occurs, the schedules hereto shall be amended as necessary to reflect the facts
underlying such breach or potential breach and Purchaser shall have no rights
against Seller pursuant to Article XI in respect of such breach or potential
breach.
     Section 6.9 Litigation Support.
     In the event and for so long as Purchaser actively is contesting or
defending against any action, investigation, charge, claim, or demand by a third
party in connection with (i) any transaction contemplated under this Agreement
or (ii) any fact, situation, circumstance, status, condition, activity,
practice, plan, occurrence, event, incident, action, failure to act, or
transaction involving the Business, Seller will cooperate with Purchaser and its
counsel in the contest or defense, make available its personnel, and provide
such testimony and access to its books, records and other materials as shall be
reasonably necessary in connection with the contest or defense, all at the sole
cost and expense of Purchaser (unless Purchaser is entitled to indemnification
therefor under Article XI).
     Section 6.10 Transition Agreements.
     At the Closing, Seller, or such of its Subsidiaries as appropriate, shall
enter into agreements substantially in the form of Exhibit J relating to
applicable transition services, each as listed on Schedule 6.10 (collectively,
the “Transition Agreements”).
     Section 6.11 Consents and Conditions.
     Seller shall use its reasonable best efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, and to assist and cooperate with
Purchaser in doing, all things necessary, to consummate and make effective the
transactions contemplated hereby as promptly as practicable, including, but not
limited to: (i) obtaining all necessary consents, approvals or waivers from, and
giving any necessary notifications to, third parties; (ii) making all required
registrations and filings with, and obtaining all necessary actions or
non-actions, waivers, consents and approvals from, all Governmental Bodies and
taking all steps as may be necessary to obtain an approval or waiver from, or to
avoid an action or proceeding by, a Governmental Body; (iii) assisting Purchaser
or its designees in obtaining all Permits referred to in Section 8.9; and
(iv) defending any Legal Proceedings challenging this Agreement or the
consummation of the transactions contemplated hereby, including seeking to have
any stay or temporary restraining order or preliminary or permanent injunction
entered by any Governmental Body vacated or reversed.

40



--------------------------------------------------------------------------------



 



     Section 6.12 Further Actions.
     (a) Whether before, at or after the Closing, Seller shall, and shall cause
its Subsidiaries to, execute and deliver such instruments and take such other
actions as may reasonably be required to (i) carry out the intent hereof and of
the Transition Agreements and (ii) consummate the transactions contemplated
hereby and thereby including the taking of all acts necessary to cause the
conditions to Closing to be satisfied as promptly as possible. Prior to the
Closing Date, Seller agrees to negotiate the Transition Agreements in good faith
with Purchaser
     (b) Seller shall give any notices required by Law and shall take whatever
other actions with respect to the employee plans of Seller as may be necessary
to effectuate the arrangements set forth in Sections 10.1 through 10.4.
ARTICLE VII
COVENANTS OF PURCHASER
     From and after the date hereof and until the Closing (except with respect
to Sections 7.4, 7.5, and 7.7, which shall survive the Closing in accordance
with their terms), Purchaser hereby covenants and agrees that:
     Section 7.1 Contact with Customers, Suppliers and Employees.
     Without the prior consent of Seller (acting in accordance with its
obligations set forth in Sections 6.1 and Section 10.1(b)), Purchaser shall not
contact any suppliers to, or customers of, the Business or any Business
Employees (other than those listed on Schedule 15.77) in connection with or
pertaining to any subject matter of this Agreement or the Transition Agreements.
     Section 7.2 Bankruptcy Actions.
     Purchaser shall use its commercially reasonable efforts to assist Seller in
obtaining entry of the Approval Order, including providing testimony as required
at any hearing before the Bankruptcy Court.
     Section 7.3 Consents and Conditions.
     (a) Purchaser shall use its reasonable best efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, and to assist and cooperate
with Seller in doing, all things necessary, to consummate and make effective the
transactions contemplated hereby as promptly as practicable, including, but not
limited to: (i) obtaining all necessary consents, approvals or waivers from, and
giving any necessary notifications to, third parties; (ii) making all required
registrations and filings with, and obtaining all necessary actions or
non-actions, waivers, consents and approvals from, all Governmental Bodies and
taking all steps as may be necessary to obtain an approval or waiver from, or to
avoid an action or proceeding by, a Governmental Body; (iii)

41



--------------------------------------------------------------------------------



 



obtaining all Permits referred to in Section 8.9; (iv) defending any Legal
Proceedings challenging this Agreement or the consummation of the transactions
contemplated hereby, including seeking to have any stay or temporary restraining
order or preliminary or permanent injunction entered by any Governmental Body
vacated or reversed; and (v) promptly concluding the arrangements referred to in
Section 8.11. Without limiting the generality of the foregoing, Purchaser shall
(i) take all actions within Purchaser’s control to cause the condition to
Closing set forth in Section 8.9 to be satisfied prior to July 31, 2007 and
(ii) negotiate in good faith and otherwise use its reasonable best efforts to
cause the condition to closing in Section 8.11 to be satisfied, prior to
July 31, 2007.
     (b) Purchaser shall keep Seller reasonably apprised of the status of
matters relating to any of the matters referred to in Section 7.3, including
promptly furnishing Seller with copies of notices or other communications
received by Purchaser or by any of its Subsidiaries from any Governmental Body
with respect to the transactions contemplated hereby. In connection with the
foregoing, Purchaser shall promptly furnish to Seller such necessary information
and reasonable assistance as Seller may request and shall promptly provide
counsel for Seller with copies of all filings made by Purchaser, and all
correspondence between Purchaser (and its advisors) with any Governmental Body
and any other information supplied by Purchaser and its Affiliates to a
Governmental Body in connection therewith and the transactions contemplated
hereby; provided, however, that Purchaser may, as it deems advisable and
necessary, reasonably designate any competitively sensitive material provided to
Seller as “outside counsel only,” and materials may be redacted (i) to remove
references concerning the valuation of the Business and (ii) as necessary to
comply with contractual arrangements. Materials designated as for “outside
counsel only” and the information contained therein shall be given only to the
outside legal counsel of Seller and will not be disclosed by such outside
counsel to employees, officers or directors of Seller unless express permission
is obtained in advance from Purchaser or its legal counsel. Purchaser shall,
subject to applicable Law, permit counsel for Seller reasonable opportunity to
review in advance, and consider in good faith the views of Purchaser in
connection with, any proposed written communication to any Governmental Body in
connection with the matters referred to in this Section 7.3. To the extent
practicable, Purchaser agrees to consult with the Seller prior to participating
or permitting its Affiliates to participate, in any substantive meeting or
discussion, either in person or by telephone, with any Governmental Body in
connection herewith and, to the extent not prohibited by such Governmental Body,
agrees to give Seller the opportunity to attend and participate.
     (c) As soon as reasonably practicable after the date hereof, the Purchaser
shall, together with Seller, jointly prepare and file with the CFIUS a joint
voluntary notice under the Exon-Florio Amendment with respect to the transaction
contemplated by this Agreement. The Purchaser shall provide CFIUS with any
additional or supplemental information requested from Purchaser by CFIUS or its
member agencies during the Exon-Florio Amendment review process. The Purchaser
shall, in cooperation with Seller, take all commercially reasonable steps
advisable, necessary or desirable to finally and successfully complete the
Exon-Florio Amendment review process as promptly as practicable and in any event
prior to July 31, 2007.

42



--------------------------------------------------------------------------------



 



     (d) As soon as reasonably practicable after receipt of the list referred to
in Section 6.4(d), the Purchaser shall, together with Purchaser, prepare and
file with the United States Department of State, Directorate of Defense Trade
Controls, notifications under 22 U.S.C. §§2778-2780 of the Arms Export Control
Act and the ITAR, and, in cooperation with Purchaser, shall take all
commercially reasonable steps advisable, necessary or desirable to novate all
export licenses or other authorizations, whether issued under the EAR or the
ITAR, applicable to the Business, if any.]
     Section 7.4 Further Actions.
     (a) Whether before, at or after the Closing, Purchaser shall execute and
deliver such instruments and take such other actions as may reasonably be
required to (i) carry out the intent hereof and of the Transition Agreements and
(ii) consummate the transactions contemplated hereby and thereby including the
taking of all acts necessary to cause the conditions to Closing to be satisfied
as promptly as possible. From the execution hereof until the Closing, Purchaser
undertakes to promptly notify Seller of any known breach of any representation,
warranty or covenant of Seller or any circumstance or condition that could
reasonably be expected to constitute such a breach. Prior to the Closing Date,
Purchaser agrees to negotiate the Transition Agreements in good faith with
Seller.
     (b) Purchaser shall give any notices required by Law and shall take
whatever other actions with respect to the employee plans of Purchaser as may be
necessary to effectuate the arrangements set forth in Sections 10.1 through
10.4.
     Section 7.5 [Intentionally Omitted.]
     Section 7.6 Use of Seller’s Name.
     Purchaser agrees that:
     (a) within 90 days after the Closing Date, Purchaser shall remove “Dana,”
the Dana Diamond logo and any other similar mark (the “Seller Name”) and any
other Trademark, trade dress, design or logo previously or currently used by
Seller or any of its Affiliates that is not part of the Purchased Intellectual
Property from all web sites, buildings, signs and vehicles of the Business;
     (b) within 120 days after the Closing Date, Purchaser shall remove and
cease using the Excluded Intellectual Property and the Seller Name and any other
Trademark, trade dress, design or logo previously or currently used by Seller or
any of its Affiliates that is not part of the Purchased Intellectual Property in
all invoices, letterhead, domain names and web sites, packaging, advertising and
promotional materials, office forms, business cards and other written and
electronic materials;
     (c) within 120 days after the Closing Date (i) Purchaser shall remove and
cease using the Confetti Design Packaging from the inventory of packaging
materials and marketing materials of the Business that is in existence as of the
Closing Date (“Existing

43



--------------------------------------------------------------------------------



 



Inventory”) and (ii) Purchaser shall remove and cease using the Seller Name and
any other Trademark, trade dress, design or logo previously or currently used by
Seller or any of its Affiliates that is not part of the Purchased Intellectual
Property from those assets of the Business that are not Existing Inventory,
including those assets (such as, but not limited to, tools, molds and machines)
used in association with the manufacture of the products of the Business or
otherwise reasonably used in the conduct of the Business after the Closing Date
(such assets, “Other Marked Assets”);
     (d) In no event shall Purchaser or any Affiliate of Purchaser advertise or
hold itself out as Seller or an Affiliate of Seller at any time before, on or
after the Closing Date; and
     (e) As soon as reasonably practicable after the Closing Date, but in no
event later than 90 days following the Closing Date, Purchaser shall change all
filings, licenses, and other items, to the extent applicable, to delete any
references to “Dana” and the Excluded Intellectual Property.
     Section 7.7 Litigation Support.
     In the event and for so long as Seller actively is contesting or defending
against any action, investigation, charge, claim, or demand by a third party in
connection with (a) any transaction contemplated under this Agreement or (b) any
fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving the Business, or the Seller and its Subsidiaries
(including, without limitation, with respect to reconciliation of claims in
connection with the Cases), Purchaser will cooperate with Seller and its counsel
in the contest or defense, make available its personnel, and provide such
testimony and access to its books, records and other materials as shall be
reasonably necessary in connection with the contest or defense, all at the sole
control, cost and expense of Seller (unless Seller is entitled to
indemnification therefor under Article XI).
     Section 7.8 Transition Agreements.
     At the Closing, Purchaser, or such of its Subsidiaries as appropriate,
shall enter into the Transition Agreements.
ARTICLE VIII
CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATIONS
     The obligation of Purchaser to consummate the transactions contemplated
hereby on the Closing Date is subject to the satisfaction (or, if permitted,
waiver by Purchaser in its sole discretion) of each of the following conditions:

44



--------------------------------------------------------------------------------



 



     Section 8.1 Accuracy of Representations and Warranties.
     Each of the representations and warranties of Seller contained herein
(without regard to any reference to materiality or Material Adverse Effect set
forth therein) shall be true and correct in all respects at and as of the
Closing Date, (except, in each case, to the extent any such representation or
warranty speaks as of a specific date, in which case such representation or
warranty shall be true and correct as of such specific date); except and
excluding, and without regard to, any breach or breaches of one or more of such
representations and warranties (without regard to any reference to materiality
or Material Adverse Effect set forth therein) that, in the aggregate, do not
have and are not reasonably expected to have a Material Adverse Effect.
     Section 8.2 Performance of Covenants.
     Seller shall have performed and complied, in all material respects, with
each of the covenants and provisions hereof required to be performed or complied
with by it between the date hereof and the Closing Date.
     Section 8.3 No Injunctions.
     No preliminary or permanent injunction or other order of any court of
competent jurisdiction restraining or prohibiting the consummation of the
transactions contemplated hereby shall be in effect.
     Section 8.4 Entry of Order By Bankruptcy Court; Material Business
Contracts.
     (a) The Bankruptcy Court shall have entered the Approval Order and it shall
have become a Final Order.
     (b) The Approval Order shall authorize the assumption and assignment of
each Material Business Contract to Purchaser and with respect to each Material
Business Contract shall contain the authorizations and findings set forth in
Section 6.5.
     Section 8.5 Consents.
All consents set forth on Schedule 8.5 shall have been obtained.
     Section 8.6 Officer’s Certificate.
     Purchaser shall have received a certificate from Seller to the effect set
forth in Sections 8.1, 8.2 and 8.8, dated the Closing Date, signed on behalf of
Seller by an authorized officer of Seller.
     Section 8.7 Other Deliveries.
     Purchaser shall have received the documents and instruments required by
Section 3.2 and such other documents or instruments as Purchaser may reasonably
request consistent with Seller’s obligations under this Agreement.

45



--------------------------------------------------------------------------------



 



     Section 8.8 No Material Adverse Effect.
     Between the date hereof and the Closing Date, there shall have been no
Material Adverse Effect.
     Section 8.9 Mexican Permits.
     All Permits required to operate the Business in all material respects as
currently operated in Mexico (including the registration as a maquiladora under
the applicable regulations of Mexico) which are not permitted by applicable Law
to be transferred, shall have been obtained by Purchaser or its designees.
     Section 8.10 Exon-Florio.
     CFIUS shall have determined, at the end of the initial 30-day review period
(or any additional investigation period that may be required by CFIUS), that no
further investigation of the transaction contemplated hereby is required.
     Section 8.11 SLP II.
     Purchaser (or its designees) shall have entered into arrangements with
Orhan Holdings, A.S. (or its Affiliates) that are reasonably satisfactory, in
all material respects, to Purchaser with respect to the continued use by the
Business, for a reasonable period of time after the Closing Date, of the
facilities and related services currently used by the Business at the facility
referred to as San Luis Potosi, Mexico II.
ARTICLE IX
CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS
     The obligation of Seller to consummate the transactions contemplated hereby
on the Closing Date is subject to the satisfaction (or, if permitted, waiver by
Seller in its sole discretion) of each of the following conditions:
     Section 9.1 Accuracy of Representations and Warranties.
     Each of the representations and warranties of Purchaser contained herein
that is qualified as to material adverse effect shall be true and correct in all
respects at and as of the Closing Date with the same force as if made on and as
of the Closing Date, and each of the representations and warranties of Purchaser
contained herein that is not so qualified shall be true and correct in all
material respects at and as of the Closing Date with the same force as if made
on and as of the Closing Date (except, in each case, to the extent any such
representation and warranty speaks as of a specific date, in which case such
representation and warranty shall be true and correct, or true and correct in
all material respects, as the case may be, as of such specific date).

46



--------------------------------------------------------------------------------



 



     Section 9.2 Performance of Covenants.
     Purchaser shall have performed and complied, in all material respects, with
each of the covenants and provisions hereof required herein to be performed or
complied with by it between the date hereof and the Closing Date.
     Section 9.3 No Injunctions.
     No preliminary or permanent injunction or other order of any court of
competent jurisdiction restraining or prohibiting the consummation of the
transactions contemplated hereby shall be in effect.
     Section 9.4 Entry of Order By Bankruptcy Court.
     The Bankruptcy Court shall have entered the Approval Order and it shall
have become a Final Order.
     Section 9.5 Consents.
All consents set forth on Schedule 9.5 shall have been obtained.
Section 9.6 Officer’s Certificate.
     Seller shall have received a certificate from Purchaser to the effect set
forth in Sections 9.1 and 9.2, dated the Closing Date, signed by an authorized
officer of Purchaser.
     Section 9.7 Other Deliveries.
     The Seller shall have received the documents and instruments required by
Section 3.3 and such other documents as Seller may reasonably request consistent
with Purchaser’s obligations under this Agreement.
ARTICLE X
ADDITIONAL POST-CLOSING COVENANTS
     Section 10.1 Transferred Employees.
     (a) Prior to the Closing Date, Purchaser (or one of its Affiliates) shall
offer employment (each such offer contingent upon the Closing, entry of the
Approval Order and it becoming a Final Order) to:
     (i) all but up to 15 percent of the regular, non-temporary salaried
Business Employees employed at Seller’s Rochester Hills, Michigan facility,
Wharton, Ohio facility, Upper Sandusky, Ohio facility, Columbia City, Indiana
facility or Pensacola, Florida facility; it being understood that Purchaser and
its Affiliates may select the specific Business Employees at such facilities to
receive offers in its discretion from among the foregoing employee groups (all
such

47



--------------------------------------------------------------------------------



 



salaried Business Employees who receive offers from Purchaser or its Affiliates
collectively referred to as the “Salaried Business Employees”); and
     (ii) all but up to 10 percent of the regular, non-temporary hourly Business
Employees employed at Seller’s Wharton, Ohio facility and all but up to
10 percent of the regular, non-temporary hourly Business Employees employed at
Seller’s Pensacola, Florida facility who, in each case, are not represented by a
labor union; it being understood that Purchaser and its Affiliates may select
the specific Business Employees at each such facility to receive offers in its
discretion from among the foregoing employee groups (all such hourly Business
Employees who receive offers from Purchaser or its Affiliates collectively
referred to as the “Hourly Business Employees”, and together with the Salaried
Business Employees, the “Non-Union Business Employees”); and
     (iii) all Business Employees who are represented by a labor union under one
of the Assumed Collective Bargaining Agreements (the “Union Business
Employees”);
provided, however, that Purchaser (or its Affiliates) shall only be obligated to
extend offers, subject to the terms and conditions of this Section 10.1, to
those Salaried Business Employees, Hourly Business Employees and Union Business
Employees who in each case:
     (I) are actively employed as of the Closing Date or are absent from
employment due to vacation or temporary illness (the “Current Employees”); or
     (II) (A) are absent from work due to short or long-term disability,
workers’ compensation or work related injury schemes, military leave or other
authorized leave of absence or lay off as of the Closing Date and (B) have the
right to return to employment with the Business following expiration of such
absence under applicable Law or under the terms of any Assumed Collective
Bargaining Agreement (the “Leave Employees” and, together with the Current
Employees, the “Closing Date Business Employees”).
Any such offers of employment that Purchaser makes (or has one of its Affiliates
make) shall be made in accordance with the provisions of this Section 10.1.
Neither Purchaser nor any of its Affiliates shall have any obligation to offer
employment to any other Person.
     (b) Subject to the approval of Seller (such approval not to be unreasonably
withheld), Purchaser and its Affiliates shall be permitted, within a reasonable
period prior to the Closing Date, to interview Business Employees described in
Section 10.1(a) for purposes of considering such Persons for employment with
Purchaser or its Affiliates after the Closing Date and may discuss terms of
post-Closing employment with such Persons.

48



--------------------------------------------------------------------------------



 



     (c) Each offer of employment (i) to a Non-Union Business Employee (A) shall
be at a base salary or other base wage, as applicable, not less than the base
salary or other base wage paid to such Employee immediately prior to the Closing
Date (or in the case of a Non-Union Business Employee who is a Leave Employee,
immediately prior to the commencement of such Leave Employee’s absence from
work), unless in each case, a higher base salary or other base wage is required
by Law, and (B) shall have similar skill requirements to the Non-Union Business
Employee’s position immediately prior to the Closing Date, and (ii) solely for
offers to Hourly Business Employees (but not for offers to Salaried Business
Employees), also shall be located no more than fifty (50) miles from such Hourly
Business Employee’s work location immediately prior to the Closing Date. During
the six (6) month period immediately following the Closing Date, for so long as
a Non-Union Transferred Employee continues in employment with Purchaser or one
of its Affiliates during such period, if at all, Purchaser shall continue to
abide by the requirements of subparts (i)(A) and (i)(B) of the preceding
sentence for Salaried Business Employees and by the requirements of subparts
(i)(A), (i)(B) and (ii) of the preceding sentence for Hourly Business Employees,
provided that nothing herein limits the Purchaser’s right to terminate Non-Union
Business Employees pursuant to Section 10.1(l) below. Purchaser and its
Affiliates retain the sole discretion to determine the benefits and other terms
and conditions of employment to be offered or provided to any and all Non-Union
Transferred Employees, and nothing in the Agreement shall be interpreted as
requiring Purchaser or its Affiliates to offer or provide any minimum level of
benefits or other terms and conditions of employment, except to the extent
required by Law.
     (d) The Non-Union Business Employees who each timely accepts an offer of
employment from Purchaser (or one of its Affiliates) shall be referred to herein
as “Non-Union Transferred Employees.” The Union Business Employees who each
timely accepts an offer of employment from Purchaser (or one of its Affiliates)
shall be referred to herein as “Union Transferred Employees.” The Union
Transferred Employees and the Non-Union Transferred Employees shall collectively
be referred to as the “Transferred Employees.” A Current Employee who receives
an offer of employment from Purchaser (or one of its Affiliates) must accept
such offer of employment on or within ten (10) days of such offer or within ten
(10) Business Days of the Closing, if later; otherwise said Business Employee
will be deemed never to have become a Transferred Employee. Notwithstanding the
preceding sentence, a Current Employee who receives an offer of employment from
Purchaser (or one of its Affiliates) and who arrives at his or her then
applicable place of employment in the Business on the first Business Day
immediately following the Closing Date shall be deemed for all purposes of this
Agreement to have accepted such offer of employment from Purchaser (or its
Affiliate) hereunder. Each Current Employee who receives and timely accepts an
offer of employment from Purchaser (or one of its Affiliates) shall become an
employee of Purchaser (or one of its Affiliates) as of the Closing Date. Each
Leave Employee who receives an offer of employment from Purchaser (or one of its
Affiliates) must accept such offer of employment on or within ten (10) Business
Days before the date of his or her cessation of leave or layoff and shall
following timely acceptance of such offer of employment become a Transferred
Employee of Purchaser (or one of its Affiliates) as of his or her

49



--------------------------------------------------------------------------------



 



commencement of active employment, provided that: (i) such commencement of
active employment occurs within 12 months after the Closing Date, or, if later,
such date as his or her reemployment rights under any applicable Law or Assumed
Collective Bargaining Agreement may expire; and (ii) such Leave Employee’s
former position at his or her former site of employment has not been eliminated
at or prior to his or her return to work, except as otherwise required by
applicable Law or an Assumed Collective Bargaining Agreement; otherwise said
Leave Employee will be deemed never to have become a Transferred Employee.
Seller shall remain responsible for any such Leave Employees for any period
before they become Transferred Employees, and shall inform Purchaser if any such
Leave Employees notifies Seller before closing that they are ready to commence
employment with Purchaser or its Affiliates.
     (e) Effective as of the Closing Date, Purchaser shall, or shall cause one
or more of its Affiliates to (in each case contingent upon the Closing, entry of
the Approval Order and it becoming a Final Order): (x) assume the Assumed
Collective Bargaining Agreements as provided in Section 1.3 to the extent they
are in effect as of the Closing Date; and (y) recognize the UAW parties to the
Assumed Collective Bargaining Agreements as the collective bargaining
representatives of the Union Transferred Employees covered by such Assumed
Collective Bargaining Agreements, in each case without waiving any of
Purchaser’s or Affiliates’ rights under applicable Law. Purchaser shall (in each
case contingent upon the Closing, entry of the Approval Order and it becoming a
Final Order): (i) recognize the Union Transferred Employees’ existing seniority
with Seller or its Affiliates, as applicable, under the Assumed Collective
Bargaining Agreements for purposes of such agreements, and (ii) provide those
Union Transferred Employees who are covered by any such Assumed Collective
Bargaining Agreement immediately prior to the Closing Date with the Assumed
Benefit Plans (as described in Section 10.3 below) and with such other
compensation and benefits as may be required by the terms of the Assumed
Collective Bargaining Agreements, as in effect or amended, except as otherwise
permitted by Law or as is consented to by any labor organization that is a party
to any Assumed Collective Bargaining Agreement. Notwithstanding the foregoing or
any other provision of this Agreement, Purchaser or one or more of its
Affiliates shall have the opportunity to negotiate with the applicable UAW union
prior to the Closing regarding establishment by the Purchaser, or one or more of
its Affiliates of (A) a defined contribution plan intended to provide benefits
for periods after the Closing Date to Union Transferred Employees employed as of
the Closing at Seller’s Upper Sandusky, Ohio facility that are materially
consistent with the benefits described for such employees in the Seller’s Upper
Sandusky Union Defined Contribution Plan (“Purchaser Upper Sandusky Defined
Contribution Plan”), and (B) one or more defined benefit plans intended to
provide pension benefits to Union Transferred Employees with respect to service
performed by such employees for Purchaser and its Affiliates after the Closing
that are materially consistent with the pension benefits described in the
Assumed Collective Bargaining Agreements (“Purchaser Union Pension Plans”).
Purchaser and its Affiliates shall not assume any defined contribution plans
maintained by Seller or any of its Affiliates (other than the one defined
contribution Plan for Union Transferred Employees at the Seller’s Columbia City,
Indiana facility that is an Assumed Benefit Plan), or any defined benefit
pension plans maintained by Seller or any

50



--------------------------------------------------------------------------------



 



of its Affiliates, in each case in which any of the Union Transferred Employees
participates immediately prior to Closing (such defined benefit pension plans
referred to as the “Seller Union Pension Plans”).
     (f) Purchaser or its Affiliates shall provide the Non-Union Transferred
Employees and their respective eligible dependents with medical, dental,
prescription drug and other welfare benefits (the “Purchaser Welfare Plans”),
and such retirement benefits (the “Purchaser Retirement Plans”) under the
Purchaser Welfare Plans and Purchaser Retirement Plans as Purchaser, in its sole
discretion, may determine.
     (i) The Purchaser Welfare Plans shall (i) treat the Non-Union Transferred
Employees and their respective eligible dependents as eligible to participate in
the Purchaser Welfare Plans immediately upon the Closing Date to the same extent
such Non-Union Transferred Employees and their respective eligible dependents
were so eligible under the comparable Seller Employee Benefit Plan immediately
prior to the Closing Date and (ii) give to the Non-Union Transferred Employees
and their respective eligible dependents credit under the Purchaser Welfare
Plans for service with Seller and its Affiliates prior to the Closing Date to
the extent such credit was given under the comparable Seller Employee Benefit
Plans immediately prior to the Closing Date. Such credit for service shall be
given for purposes of eligibility to participate, eligibility for benefits and
satisfaction of any waiting periods under the Purchaser Welfare Plans.
     (ii) Each Non-Union Transferred Employee shall be eligible to participate
in the Purchaser Retirement Plans immediately upon the Closing Date to the same
extent such Non-Union Transferred Employees were so eligible under the
comparable Seller Employee Benefit Plan and shall, except as provided below, be
given credit under the Purchaser Retirement Plans for all service prior to the
Closing Date to the extent such credit was given under the analogous Seller
Employee Benefit Plans immediately prior to the Closing Date. Such credit for
service shall be given for purposes of eligibility to participate, vesting,
eligibility for early retirement, and for all other purposes for which such
service is either taken into account or recognized, other than for benefit
accrual purposes.
     (g) Purchaser shall honor all unpaid accrued but unused vacation, personal
days, floating holidays, sick pay and other leave of the Union Transferred
Employees as of the Closing Date, to the extent reflected as a liability in the
Closing Statement of Net Assets (it being understood that Seller and its
Affiliates shall not also be required to indemnify Purchaser or its Affiliates
for such amounts pursuant to Section 11.2). Seller agrees that all unpaid
accrued but unused vacation, personal days, floating holidays, sick pay and
other leave of the Non-Union Transferred Employees as of the Closing Date shall
be Seller’s responsibility, and Seller shall, to the extent required by
applicable local Law, pay out such unpaid accrued but unused vacation, personal
days, floating holidays, sick pay and other leave to the Non-Union Transferred
Employees promptly following the

51



--------------------------------------------------------------------------------



 



Closing Date (it being understood that Seller and its Affiliates shall not also
be required to indemnify Purchaser or its Affiliates for such amounts pursuant
to Section 11.2(a)(iv)).
     (h) Without limiting any other provision of this Agreement, Seller and its
Affiliates shall bear and be solely responsible for, and Purchaser and its
Affiliates shall have no responsibility for, any and all Liabilities arising out
of or relating to:
     (i) Any Non-Union Business Employees who do not become Transferred
Employees (including those who do not receive offers of employment from
Purchaser or one of its Affiliates as permitted under this Agreement or who do
not accept offers of employment from Purchaser or one of its Affiliates,
provided that such offer of employment complies with the requirement of
Section 10.1(c) above (Purchaser shall be given a reasonable opportunity to cure
any alleged noncompliance after any discovery thereof with a complying offer),
or in the case of Non-Union Business Employees who are Leave Employees, who do
not commence active employment in the Business with the Purchaser or one of its
Affiliates within the period set forth in Section 10.1(d)), whether any such
Liabilities arise prior to, on or after the Closing Date, including in each case
any severance and retention payments and other monetary or non-monetary
obligations;
     (ii) Any Union Business Employees who do not accept offers of employment
from Purchaser or one of its Affiliates, provided that such offer of employment
complies with the requirement of Section 10.1(c) and the applicable terms of the
Assumed Collective Bargaining Agreement (Purchaser shall be given a reasonable
opportunity to cure any alleged noncompliance after any discovery thereof with a
complying offer), or in the case of Union Business Employees who are Leave
Employees, who do not commence active employment in the Business with the
Purchaser or one of its Affiliates within the period set forth in
Section 10.1(d)), whether any such Liabilities arise prior to, on or after the
Closing Date, including in each case any severance and retention payments and
other monetary or non-monetary obligations and all Liabilities with respect to
any such Union Business Employees under any of the Assumed Collective Bargaining
Agreements;
     (iii) The transfer of employment from Seller (or its Affiliates) to
Purchaser (or its Affiliates) of any of the Transferred Employees, including any
severance, notice and retention payments (other than pursuant to
Section 11.2(b)) and other monetary or non-monetary Liabilities to which any
such Transferred Employees may be or become entitled from Seller (or its
Affiliates) in connection with such transfers or as a result of the execution
and delivery by Seller of this Agreement and the Seller Closing Documents, the
consummation of the transactions contemplated hereby or compliance by Seller or
its Subsidiaries with any of the provisions hereof, except that Purchaser (or
its Affiliates) shall be responsible for any such Liabilities to Union
Transferred Employees that arise

52



--------------------------------------------------------------------------------



 



under the Assumed Collective Bargaining Agreements but may seek indemnification
from Seller for such Liabilities pursuant to Section 11.2;
     (iv) Any Seller Employee Benefit Plan other than an Assumed Benefit Plan,
including all Liabilities under any Seller Union Pension Plans;
     (v) Any Contract (other than the Assumed Collective Bargaining Agreements
to the extent provided above) between Seller or any of its Affiliates and any
Transferred Employee or former Business Employee, including the Retention
Agreements and any other employment, compensation, commission, bonus, benefit,
retention, severance, separation or other agreement with or for the benefit of
any Transferred Employee or any former Business Employee;
     (vi) Any grievances, arbitrations or unfair labor practice charges filed or
arising before the Closing Date with respect to any of the Union Transferred
Employees (subject to Purchaser’s responsibility under Section 10.1(h)(i) for
any non-monetary relief granted pursuant to grievances, arbitrations, or unfair
labor practice charges arising from events that occur prior to the Closing
Date), and any alleged violation of Law (including all Laws pertaining to
employment, discrimination, workers’ compensation, occupational safety and
health, and unfair labor practices), subject to Section 10.1(k) below, if such
alleged violation occurred before the Closing Date;
     (vii) The entire or partial closure or cessation of operations at, or
reduction in workforce at, any facility, location or other site of employment of
the Seller or any of its Affiliates (whether or not relating to the Business) at
any time prior to the Closing Date, including without limitation the former
facilities located in Mitchell, Indiana and Andrews, Indiana, including any
Liabilities under the WARN Act relating to such closure or cessation of
operations; and
     (viii) To the extent not addressed in the foregoing provisions of this
Section 10.1(h), Liabilities to the extent such Liabilities are Excluded
Liabilities or are not assumed by Purchaser or its Affiliates under Sections
10.1 through 10.4.
     (i) The Purchaser or its Affiliates, as applicable, shall be solely
responsible on and after the Closing Date for the terms and conditions of
employment with Purchaser or its Affiliates of all Transferred Employees and for
any change thereof. As to any Transferred Employee that Purchaser terminates
after the Closing Date, Purchaser shall be solely responsible for satisfying any
requirements applicable to such termination under any applicable Laws and,
subject to Section 10.1(j) below, with respect to each Transferred Employee,
Purchaser shall be solely responsible for all Liabilities for (i) any Assumed
Benefit Plan or Purchaser Welfare Plan or Purchaser Retirement Plan; (ii) any
grievances, arbitrations or unfair labor practice charges filed and arising
after the Closing Date with respect to acts or omissions of Purchaser or any of
its Affiliates occurring after the Closing Date; (iii) any non-monetary relief
granted with respect to any of the Union Transferred Employees pursuant to
grievances, arbitrations or unfair labor practice

53



--------------------------------------------------------------------------------



 



charges arising from events that occur prior to the Closing Date (it being
understood that Seller and its Affiliates shall not also be required to
indemnify Purchaser or its Affiliates for such amounts pursuant to
Section 11.2); and (iv) any alleged violation of Law by Purchaser or any of its
Affiliates (including, all Laws pertaining to employment, discrimination,
workers’ compensation, occupational safety and health, unfair labor practices,
and WARN Act violations), if such alleged violation occurred after the Closing
Date.
     (j) With respect to any and all Liabilities arising under the WARN Act:
(i) Purchaser shall be solely responsible for such Liabilities with respect to
Transferred Employees (but not any other Business Employees or any other
Persons) if such Liabilities arise solely as a result of a “mass layoff,” “plant
closing” or similar event under the WARN Act conducted by Purchaser or any of
its Affiliates after the Closing and not as a result of the aggregation of
actions or omissions of Purchaser or its Affiliates after the Closing with
actions or omissions of Seller or its Affiliates prior to or after the Closing,
(ii) Seller shall be solely responsible for such Liabilities with respect to
Transferred Employees and any other Business Employees and Persons if such
Liabilities arise as a result of a “mass layoff,” “plant closing” or similar
event under the WARN Act conducted by Seller or any of its Affiliates prior to
or after the Closing, but, solely in the case of such Liabilities with respect
to Transferred Employees, only if any actions or omissions of Purchaser or its
Affiliates with respect to such Transferred Employees after the Closing would
not independently constitute a “mass layoff,” “plant closing” or similar event
under the WARN Act if considered alone, and (iii) in the event that any WARN Act
Liabilities arise as a result of the aggregation of actions or omissions of
Purchaser or its Affiliates with respect to Transferred Employees after the
Closing with any actions or omissions of Seller or its Affiliates prior to or
after the Closing, and neither Seller’s and its Affiliates’ actions or omissions
prior to or after the Closing, if considered alone, nor Purchaser’s and its
Affiliates’ actions or omissions after Closing, if considered alone, would
independently constitute a “mass layoff,” “plant closing” or similar event under
the WARN Act, then Seller and its Affiliates shall be responsible for any and
all such Liabilities to any Business Employees (other than Transferred
Employees) and other Persons, and, provided that Seller and its Affiliates are
in compliance with Section 4.13(b) above, Purchaser and its Affiliates shall be
responsible for any and all such Liabilities to any Transferred Employees (but
not any other Business Employees or any other Persons).
     (k) Seller and its Affiliates shall be responsible for (and neither
Purchaser nor its Affiliates are assuming) all Liabilities for workers’
compensation, occupational health and safety, occupational disease and
occupational injury claims with respect to the Transferred Employees for any
injury or illness occurring prior to the Closing (even if a claim for such an
injury or illness is filed after the Closing). Purchaser and its Affiliates
shall be responsible for all Liabilities for workers’ compensation, occupational
health and safety, occupational disease and occupational injury claims with
respect to the Transferred Employees for any injury or illness occurring after
the Closing. In the event that workers’ compensation, any occupational health
and safety, occupational disease and occupational injury claim filed after the
Closing Date by, on behalf of or with respect to

54



--------------------------------------------------------------------------------



 



the Transferred Employees arises out of any injury or illness that occurred,
arose, progressed, was contributed to or was aggravated in part before and in
part after the Closing: (i) Liabilities for such workers’ compensation,
occupational health and safety, occupational disease and occupational injury
claims shall be reasonably apportioned to Seller and its Affiliates based on the
duration and extent of the injured worker’s exposure to the cause of such injury
or illness prior to Closing (the “Seller Portion”), and to Purchaser and its
Affiliates based on the duration and extent of the injured worker’s exposure to
the cause of such injury or illness after Closing, and (ii) Seller and its
Affiliates shall indemnify and hold harmless Purchaser, its Affiliates and the
other members of the Purchaser Indemnified Group from and against any and all
such Seller Portion Liabilities pursuant to Section 11.2(a)(iv).
     (l) Nothing in this Agreement shall prevent the Purchaser or any of its
Affiliates from terminating the employment of any of the Transferred Employees
at any time after the Closing, or otherwise shall guarantee any of the
Transferred Employees continued employment with the Purchaser or any of its
Affiliates for any period of time, subject to any obligations that the Purchaser
or its Affiliates may have with respect to Union Transferred Employees under the
Assumed Collective Bargaining Agreements. No Transferred Employee or other
agent, nor any beneficiary or dependent thereof, shall be a third party
beneficiary of this Agreement or be entitled to bring any action or claim
hereunder.
     (m) Seller and Purchaser agree to furnish to each other such information as
may be reasonably required with respect to one or more Transferred Employees
promptly following receipt of any reasonable written request from the other.
     Section 10.2 Seller Benefits Plans.
     (a) Effective as of 11:59 p.m. on the Closing Date, the Transferred
Employees shall cease to be credited with service and to accrue any benefits
under the Dana Corporation Retirement Plan (the “Dana Retirement Plan”) and the
Dana Corporation Savings and Investment Plan (the “Dana Defined Contribution
Plan”). Each Non-Union Transferred Employee participating in the Dana Retirement
Plan or the Dana Defined Contribution Plan shall be eligible to receive a
distribution of his or her vested accrued benefits under such plan accordance
with its terms. In the event Purchaser maintains a defined contribution plan on
behalf of Non-Union Transferred Employees, Purchaser shall arrange to have the
defined contribution plan or plans sponsored by Purchaser accept direct
rollovers from the Dana Defined Contribution Plan and the Dana Retirement Plan
in the form of cash, or in the case of Non-Union Transferred Employees who have
an outstanding participant loan under the Dana Defined Contribution Plan at the
Closing Date, in the form of a transfer of the promissory note for such
participant loan.
     (b) Coverage for all Transferred Employees and their respective eligible
dependents under the Seller Employee Benefit Plans which are welfare benefit
plans (as defined in Section 3(1) of ERISA) (other than the Assumed Benefit
Plans) (the “Seller Welfare Plans”) shall terminate, as of 11:59 p.m. (EST) on
the Closing Date. Except as otherwise required by federal Law (including the
Bankruptcy Code), the Seller Welfare

55



--------------------------------------------------------------------------------



 



Plans shall be liable only for claims incurred and benefits earned by the
Transferred Employees on or prior to the Closing Date. The Purchaser Welfare
Plans shall be liable for claims incurred and benefits earned by Transferred
Employees (and the eligible dependents of such Transferred Employees) that are
properly payable under the Purchaser Welfare Plans after the Closing Date. For
purposes of this Section 10.2, a claim is “incurred” on the date the applicable
medical or dental services are rendered, drugs or medical equipment is purchased
or, in the case of a continuous period of hospitalization or confinement, the
date of commencement of such period of hospitalization or confinement.
     (c) Seller will continue to administer the flexible spending accounts of
any Transferred Employees who have such flexible spending accounts under any
Seller Welfare Plan (or any other “cafeteria plan” within the meaning of
Section 125 of the Code) as of the Closing Date, for the remainder of the
applicable plan year, in accordance with the terms of the applicable Seller
Welfare Plan or cafeteria plan.
     (d) Seller will offer and provide, as appropriate, group health plan
continuation coverage pursuant to the requirements of COBRA to all the current
and former employees of Seller, including without limitation, any Business
Employees who are offered employment pursuant to Section 10.1, to whom they are
required to offer the same under applicable law.
     Section 10.3 Assumed Benefit Plans.
     Effective as of the Closing, Purchaser shall assume sponsorship of the Dana
Corporation Savings and Investment Plan for Hourly Employees of the Coupled
Products Inc. Columbia City, Indiana Facility (the “Columbia City 401(k) Plan”)
and any other Seller Employee Benefit Plans Seller maintains pursuant to
collective bargaining agreements covering only Transferred Union Employees as
described in Schedule 10.3 (the “Assumed Benefit Plans”) and listed on
Schedule 10.3. With respect to the Columbia City 401(k) Plan, the only Assumed
Benefit Plan listed in Schedule 10.3 which is a tax-qualified retirement plan
subject to ERISA, Purchaser agrees that:
     (a) Purchaser shall designate a successor trustee and create as soon as
practicable following the Closing Date a trust that intended to be exempt from
Federal Income Tax under Code Section 501(a) and to satisfy the terms of the
applicable collective bargaining agreement to receive the assets of the Columbia
City 401(k) Plan;
     (b) At the time of the Closing, Seller shall prepare and sign an amendment
to the Columbia City 401(k) Plan to reflect the change in the sponsoring
employer of the Columbia City 401 Plan to Purchaser or one of its US
subsidiaries in a form reasonable acceptable to Purchaser, and Purchaser or the
relevant subsidiary shall execute such plan amendment to acknowledge its status
as the sponsoring employer of the Columbia City 401(k) Plan.
     (c) As soon as practicable following the Closing Date, Purchaser shall
provide Seller with a mutually acceptable succession agreement with respect to
the Columbia City 401(k) Plan signed by Purchaser and the trustee it has
appointed.

56



--------------------------------------------------------------------------------



 



     (d) As soon as practicable following receipt of a succession agreement for
such Columbia City 401(k) Plan, along with all necessary approvals or
authorizations, information or similar requirements to effect the transfer (but
in no event earlier than forty-five (45) days after the date of delivery of such
agreement, approvals and information the succession agreement), Seller shall
direct the trustee of the Columbia City 401(k) Plan to transfer to the successor
trustee appointed by Purchaser the assets of the Columbia City 401(k) Plan.
 Section 10.4 Non-U.S. Employee Matters.
   Business Employees located in Mexico shall be treated, to the extent
practicable under local law, in accordance with the provisions of Sections 10.1,
10.2, and 10.3, subject to the provisions set forth on Schedule 10.4.
Section 10.5 Further Assurances; Further Conveyances and Assumptions; Consent of
Third Parties.
     (a) From time to time following the Closing, Seller and Purchaser shall,
and shall cause their respective Subsidiaries to, execute, acknowledge and
deliver all such further conveyances, notices, assumptions, releases and
acquittances and such other instruments, and shall take such further actions, as
may be necessary or appropriate to assure fully to Purchaser and its respective
successors or assigns, all of the properties, rights, titles, interests,
estates, remedies, powers and privileges intended to be conveyed to Purchaser
under this Agreement and the Transition Agreements and to assure fully to Seller
and its Subsidiaries and their successors and assigns, the assumption of the
Assumed Liabilities and any Liabilities to be assumed by Purchaser under this
Agreement and the Transition Agreements, and to otherwise make effective the
transactions contemplated hereby and thereby (including (i) transferring back to
Seller or the applicable Subsidiary any Excluded Asset and (ii) transferring to
Purchaser any asset or Liability contemplated by this Agreement to be a
Purchased Asset or an Assumed Liability, respectively, which was not transferred
to Purchaser at the Closing).
     (b) Nothing in this Agreement nor the consummation of the transactions
contemplated hereby shall be construed as an attempt or agreement to assign any
Purchased Asset, including any Contract, Permit, certificate, approval,
authorization or other right, which by its terms or by Law, as modified by the
Bankruptcy Code, is nonassignable without the consent of a third party or a
Governmental Body or is cancelable by a third party in the event of an
assignment (“Nonassignable Assets”) unless and until such consent shall have
been obtained. Seller shall cooperate with Purchaser at its request in
endeavoring to obtain any such consent promptly.
     (c) Notwithstanding anything in this Agreement to the contrary, unless and
until any consent or approval with respect to any Nonassignable Asset is
obtained, such Nonassignable Asset shall not constitute a Purchased Asset and
any Liability associated exclusively with such Nonassignable Asset shall not
constitute an Assumed Liability for any purpose under this Agreement, and the
failure of any such consent or approval to be obtained or the failure of any
such Nonassignable Asset to constitute a Purchased Asset

57



--------------------------------------------------------------------------------



 



or any circumstances resulting therefrom shall not, individually or in the
aggregate, constitute a Material Adverse Effect or a breach by Seller of any
representation, warranty, covenant or agreement contained in this Agreement.
     (d) Once such consent or approval is obtained with respect to a
Nonassignable Asset, Seller shall, or shall cause its applicable Subsidiary to,
promptly assign, transfer, convey and deliver such Nonassignable Asset to
Purchaser, and Purchaser shall assume any Liability associated exclusively with
such Nonassignable Asset, for no additional consideration. Purchaser shall
indemnify Seller against any Liabilities arising from Purchaser’s use of the
Nonassignable Assets after the Closing.
Section 10.6 Record Retention, Access to Documents and Cooperation.
     (a) Purchaser shall, and shall cause its Subsidiaries to, afford to
Seller’s representatives, upon reasonable notice and without undue interruption
to Purchaser’s business, access during normal business hours to the books and
records (including any such books and records in electronic format maintained by
Purchaser or its Affiliates or agents) of Purchaser and its Subsidiaries
pertaining to the operations of the Business prior to the Closing Date for that
period of time required by any applicable statute or by Seller’s document
retention policy in connection with (i) the preparation of financial statements,
(ii) U.S. Securities and Exchange Commission reporting obligations,
(iii) Excluded Liabilities, (iv) Excluded Assets, (v) the contest or defense by
Seller of Legal Proceedings and investigations, (vi) the Bankruptcy Cases
(including, without limitation, with respect to reconciliation of claims in
connection with the Cases), and (vii) other reasonable business purposes;
provided, however, that nothing herein shall limit Seller’s rights of discovery.
With respect to clause (a)(vi), such books and records shall include, without
limitation, purchase orders, receipts, invoices, purchasing cards, inventory
records, debit memos, bills of lading and quality rejection slips and Purchaser
shall provide, upon reasonable notice and without undue interruption to
Purchaser’s business, access during normal business hours in connection with the
foregoing to accounts payable clerks or controllers, receiving persons,
purchasing and quality manager personnel. Seller shall have the right to receive
and retain copies of all such books and records.
     (b) Seller shall, and shall cause the Selling Subsidiaries to, afford to
Purchaser’s representatives, upon reasonable notice and without undue
interruption to Seller’s business, access during normal business hours to the
books and records (including any such books and records in electronic format
maintained by Seller or its Affiliates or agents) of Seller and the Selling
Subsidiaries pertaining to the operations of the Business prior to the Closing
Date in connection with (i) the preparation of financial statements,
(ii) Assumed Liabilities, (iii) Purchased Assets, (iv) the contest or defense by
Purchaser of Legal Proceedings and investigations, and (v) other reasonable
business purposes; provided, however, that nothing herein shall limit
Purchaser’s rights of discovery. Purchaser shall have the right to receive and
retain copies of all such books and records.
     (c) Purchaser agrees to (i) hold all of the books and records of the
Business (other than records relating to Taxes, which shall be governed by
Section 14.2) existing on the

58



--------------------------------------------------------------------------------



 



Closing Date or included in the Purchased Assets for a period of at least twelve
months after the Closing and (ii) not to destroy or dispose of any of such books
and records for a period of ten years after such twelve month period without
first offering in writing at least 30 calendar days prior to such destruction or
disposition to surrender them to Seller.
     (d) Purchaser shall, and shall cause its Subsidiaries to, provide (at
Seller’s sole risk, cost and expense) such assistance to Seller as Seller may
reasonably request with respect to the preparation of Seller’s financial
statements and U.S. Securities and Exchange Commission reporting obligations
relating to the operation of the Business prior to the Closing.
Section 10.7 Post-Closing Assistance.
     Subject to any applicable confidentiality obligations of the parties and to
any other applicable legal constraints, at the request of Purchaser, Seller
will, through December 31, 2008, provide Purchaser reasonable assistance with
transitioning the Business’ customer relationships from Seller to Purchaser.
Purchaser will reimburse Seller for any and all out-of-pocket costs incurred by
Seller in connection with providing these transition services.
ARTICLE XI
SURVIVAL, INDEMNIFICATION AND RELATED MATTERS
Section 11.1 Survival.
     (a) All representations and warranties contained herein, and the right to
commence any claim with respect thereto, shall terminate at the close of
business on the Closing Date, and neither Purchaser nor Seller nor their
respective Subsidiaries shall have any Liability whatsoever with respect to such
representations or warranties after such date, except that the right to commence
any claim with respect to the representations and warranties set forth in
Sections 4.1, 4.2, 4.3, 4.4, 4.5, 4.8(d), (f), (g), (h) and (i), 4.10(c), (d),
(f) and (g), 4.13(a), 4.13(b), 4.13(g), 4.13(h), 4.15, 4.16(b)(iii), 4.17, 4.18,
4.19, 4.23, 4.24, 4.26, 5.1, 5.2, 5.3, 5.4, 5.5 and 5.8 shall survive the
closing until the first anniversary of the Closing Date. The covenants and
agreements of the parties hereto contained herein (A) that contemplate actions
to be taken after Closing shall survive the Closing and continue in effect in
accordance with their terms and (B) that contemplate actions to be taken only on
or prior to Closing shall terminate and cease to be obligations as of the
Closing and no claim, action or proceeding with respect to such covenant or
agreement may be brought after the Closing.
     (b) Each Person entitled to indemnification hereunder shall use its
commercially reasonable efforts to mitigate Losses for which it seeks
indemnification hereunder. No Person shall be entitled to indemnification for
Losses hereunder if, on the Closing Date, such Person had actual conscious
awareness (without independent investigation and without attribution of
knowledge or awareness of any facts made available to such Person through access
to any “data room,” by email or otherwise) of the existence of the breach with
respect to which such Person is seeking indemnification hereunder.

59



--------------------------------------------------------------------------------



 



     (c) In calculating any amount of Losses recoverable pursuant to this
Article XI, the amount of such Losses shall be reduced by: (i) any insurance
proceeds actually received by the Indemnified Party from any unaffiliated
insurance carrier offsetting the amount of such Loss, net of any expenses
incurred by the Indemnified Party in obtaining such insurance proceeds (provided
that the Indemnified Party shall be obligated to reasonably seek any such
proceeds to which it may be entitled); (ii) any recoveries by the Indemnified
Party from third parties pursuant to indemnification (or otherwise) with respect
thereto, net of any expenses incurred by the Indemnified Party in obtaining such
third party payment; and (iii) any net Tax benefit realized by the Indemnified
Party in respect of any Losses for which such indemnification payment is made,
and shall be increased by any net Tax cost incurred by the Indemnified Party on
the accrual or the receipt of the indemnity payment (other than Taxes resulting
from a reduction in Tax basis). If any Losses for which indemnification payments
are made hereunder are subsequently reduced by any Tax benefit, insurance
payment or other recovery from a third party, the Indemnified Party shall
promptly remit the amount of such reduction to the Indemnifying Party. To the
extent any indemnification payment can be properly so characterized under
applicable Tax law, it shall be treated by the parties as an adjustment to the
purchase price.
     (d) Notwithstanding anything herein to the contrary, no party shall be
liable to any Indemnified Party for special, incidental, indirect,
consequential, punitive or exemplary Losses.
     (e) Anything in this Article XI to the contrary notwithstanding,
indemnification for any and all Tax matters and the procedures with respect
thereto shall be governed exclusively by Article XIV.
Section 11.2 Indemnification.
     (a) From and after the Closing, Seller hereby agrees to indemnify and hold
the Purchaser Indemnified Group harmless from and against any and all claims,
judgments, causes of action, liabilities, obligations, damages, losses, costs of
non-monetary relief, deficiencies, costs, penalties, interest and expenses
(including the reasonable actual out-of-pocket fees and expenses of counsel)
(collectively, “Losses”) arising out of or resulting from:
     (i) any breach of any representation or warranty of Seller set forth in
Article IV that survives the Closing pursuant to Section 11.1;
     (ii) any breach of, or default in the performance by Seller of, any
covenant or agreement on the part of Seller herein that is to be performed by
its terms after the Closing Date, subject to the limitations and conditions
contained therein;
     (iii) any Excluded Liability;

60



--------------------------------------------------------------------------------



 



     (iv) except as set forth in Schedule 10.4, the employment of any of the
Transferred Employees by the Seller or any of its Affiliates at any time prior
to the Closing, including any such Liabilities or other Losses (whether or not
arising under any of the Assumed Collective Bargaining Agreements) arising out
of or relating to any acts or omissions of Seller or any of its Affiliates prior
to the Closing that are or may be deemed to have been assumed by or the
responsibility of Purchaser or any of its Affiliates pursuant to Section 1.3 or
Section 10.1 through 10.4 above (it being understood by way of example, and
without limiting the generality of the foregoing, that in the event (i) any
former Union Business Employee discharged by Seller or its Affiliates prior to
Closing is granted reinstatement by an arbitrator or court on or after the
Closing to employment at the Columbia City, Indiana or Upper Sandusky, Ohio
plant pursuant to an Assumed Collective Bargaining Agreement, such reinstatement
shall be to employment with Purchaser or its Affiliates, but Seller and its
Affiliates shall be responsible for and indemnify, defend and hold the Purchaser
Indemnified Group harmless from and against any and all backpay and other Losses
due and owing to or with respect to such Union Business Employee for any period
prior to and including the effective date of his or her reinstatement or
(ii) any work rule implemented at the Columbia City, Indiana or Upper Sandusky,
Ohio plants pursuant to the terms of an Assumed Collective Bargaining Agreement
prior to the Closing is ruled invalid or modified by an arbitrator after the
Closing, Seller shall indemnify, defend and hold the Purchaser Indemnified Group
harmless from and against any costs of backpay awards or similar retroactive
Losses due and owing to Union Business Employees for periods prior to the date
of award but shall have no obligation to indemnify Purchaser Indemnified Group
for the on-going costs of complying with such ruling after the date of the
arbitration award including costs of prospective non-monetary relief);
     (v) any Assumed Collective Bargaining Agreement to the extent that
Purchaser or its Affiliates could not satisfy an obligation thereunder without
the cooperation and consent of Seller or one or more of its Affiliates
(including any such obligation, if any, under Letter #12 dated December 7, 1992
to the Master Agreement dated June 9, 2003 among Dana Corporation, the UAW, and
UAW Local Unions 644 and 1765 representing certain Pottsdown and Lima employees,
which Letter #12 is incorporated by reference into the Columbia City Assumed
Collective Bargaining Agreement, or Article 80 of the Upper Sandusky Assumed
Collective Bargaining Agreement, or any obligation under Article 71 of the
Columbia City Assumed Collective Bargaining Agreement), provided that Purchaser
shall reasonably defend against any grievance or other labor organization claim
that seeks to impose such an obligation, if any;
     (vi) the NLRB Proceedings, but only for retroactive Losses for periods
prior to any final non-appealable judgment, order or award, and not for the
ongoing costs of compliance including the costs of prospective non-monetary
relief; and

61



--------------------------------------------------------------------------------



 



     (vii) any claim that the conduct of the Business by Purchaser and its
Subsidiaries, to the extent consistent with the conduct of the Business by
Seller and its Subsidiaries immediately prior to the Closing, infringes upon any
Intellectual Property rights of Seller, its subsidiaries, or their successors
and assigns; and
     (viii) any warranty claim made by customers with respect to products (or
any part or component thereof) sold by the Business prior to the Closing Date or
any recall of any such products that is mandated by any Governmental Body, but
only to the extent that such Losses exceed $600,000 in the aggregate and then
only to the extent that such Losses from any single claim or group of related
claims exceed $50,000.
     (b) From and after the Closing, Purchaser hereby agrees to indemnify and
hold the Seller Indemnified Group harmless from and against any and all Losses
arising out of or resulting from:
     (i) any breach of any representation or warranty on the part of Purchaser
herein that survives the Closing pursuant to Section 11.1;
     (ii) any breach of, or default in the performance by Purchaser of, any
covenant or agreement that is to be performed after the Closing Date, subject to
the limitations and conditions contained therein;
     (iii) Purchaser’s and any of its Subsidiaries’ ownership (or effective
ownership) or operation of the Business, the Purchased Assets from and after the
Closing Date;
     (iv) any Assumed Liabilities; and
     (v) any Severance Payments (as defined in the Retention Agreements) arising
after the Closing Date under any Retention Agreement with any Business Employees
who accepts and executes the written employment offer provided by Purchaser (or
one of its Affiliates) pursuant to Section 10.1 and becomes a Transferred
Employee.
Section 11.3 Limitations on Amount.
     (a) Seller will have no liability (for indemnification or otherwise) with
respect to the matters governed by Sections 11.2(a)(i) until the total monetary
value of all Losses with respect to such matters exceeds Fifty Thousand Dollars
($50,000), in which case Seller shall be liable for just the excess; provided,
however, that, for the avoidance of doubt, the foregoing limitation shall not
apply to claims for indemnification under Section 11.2(a)(viii) or Section 11.5,
which shall be subject to the separate limitations set forth therein. In
addition, Seller will have no liability (for indemnification or otherwise) for
the amount by which the total monetary value of all Losses for breaches of
representations and warranties (other than those in Sections 4.1, 4.2, 4.3, 4.4,
4.5, and

62



--------------------------------------------------------------------------------



 



4.18) or the matters governed by Sections 11.2(a)(i)(iv), (v), (vi), (vii) or
(viii) or Section 11.5 exceeds Seven Million Five Hundred Dollars ($7,500,000).
     (b) Purchaser will have no liability (for indemnification or otherwise)
with respect to the matters governed by Section 11.2(b)(i) until the total
monetary value of all Losses with respect to such matters exceeds Fifty Thousand
Dollars ($50,000), in which case Purchaser shall be liable for just the excess.
In addition, Purchaser will have no liability (for indemnification or otherwise)
for the amount by which the total monetary value of all Losses for breaches of
representations and warranties (other than those in Sections 5.1, 5.2, 5.3, 5.4,
5.5 and 5.8) exceeds an amount equal to Seven Million Five Hundred Dollars
($7,500,000).
Section 11.4 Procedures for Indemnification.
     Whenever a claim shall arise for indemnification under this Article XI, the
party entitled to indemnification (the “Indemnified Party”) shall promptly
notify the party from which indemnification is sought (the “Indemnifying Party”)
of such claim and, when known, the facts constituting the basis for such claim;
provided, however, that in the event of any claim for indemnification hereunder
resulting from or in connection with any claim or Legal Proceeding by a third
party, the Indemnified Party shall give such notice thereof to the Indemnifying
Party not later than ten Business Days prior to the time any response to the
asserted claim is required, if possible, and in any event within five Business
Days following receipt of notice thereof; provided, further, that no delay or
failure to give such notice by the Indemnified Party to the Indemnifying Party
shall adversely affect any of the other rights or remedies which the Indemnified
Party has under this Agreement, or alter or relieve the Indemnifying Party of
its obligation to indemnify the Indemnified Party, except to the extent that
such delay or failure has materially prejudiced the Indemnifying Party. In the
event of any such claim for indemnification resulting from or in connection with
a claim or Legal Proceeding by a third party, the Indemnifying Party may, at its
sole cost and expense, assume the defense thereof by written notice within 30
calendar days, using counsel that is reasonably satisfactory to the Indemnified
Party; provided, however, that in the event of any claim for indemnification by
a Purchaser Indemnified Party resulting from a claim or legal proceeding that is
reasonably expected to have a continuing effect in any material respect on the
Business or the Purchased Assets, the Indemnified Party shall have the right to
control the defense thereof pursuant to the last sentence of this Section 11.4.
If an Indemnifying Party assumes the defense of any such claim or Legal
Proceeding, the Indemnifying Party shall be entitled to take all steps necessary
in the defense thereof including the settlement of any case that involves solely
monetary damages without the consent of the Indemnified Party; provided,
however, that the Indemnified Party may, at its own expense, participate in any
such proceeding with the counsel of its choice without any right of control
thereof. The Indemnifying Party, if it has assumed the defense of any claim or
Legal Proceeding by a third party as provided herein, shall not consent to, or
enter into, any compromise or settlement of (which settlement (i) commits the
Indemnified Party to take, or to forbear to take, any action or (ii) does not
provide for a full and complete written release by such third party of the
Indemnified Party), or consent to the entry of any judgment that does not relate
solely to monetary damages arising from, any such claim or Legal Proceeding by a
third party without the Indemnified Party’s prior written consent, which shall
not be unreasonably withheld,

63



--------------------------------------------------------------------------------



 



conditioned or delayed. The Indemnifying Party and the Indemnified Party shall
cooperate fully in all aspects of any investigation, defense, pre-trial
activities, trial, compromise, settlement or discharge of any claim in respect
of which indemnity is sought pursuant to this Article XI, including, but not
limited to, by providing the other party with reasonable access to employees and
officers (including as witnesses) and other information. So long as the
Indemnifying Party is in good faith defending such claim or proceeding, the
Indemnified Party shall not compromise or settle such claim without the prior
written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld, conditioned or delayed. If the Indemnifying Party does
not assume the defense of any such claim or litigation in accordance with the
terms hereof, the Indemnified Party may defend against such claim or litigation
in such manner as it may deem appropriate, including settling such claim or
litigation (after giving prior written notice of the same to the Indemnifying
Party and obtaining the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld, conditioned or delayed) on such
terms as the Indemnified Party may reasonably deem appropriate, and the
Indemnifying Party will promptly indemnify the Indemnified Party in accordance
with the provisions of this Section 11.4.
Section 11.5 Certain Environmental Matters.
     (a) The parties acknowledge and agree that Purchaser has retained an
environmental consulting firm or firms to undertake an environmental review of
the Business and the Owned and Leased Real Properties prior to the Closing Date,
which review shall be generally consistent with ASTM 1527-05 or similar
international standards and which shall also include a limited compliance
review. Such consultant shall prepare an executive summary chart or other
written summary for each property assessed which identifies : (1) any
environmental condition that constitutes a recognized environmental condition
under ASTM 1527-05, or (2) any condition identified through the limited
compliance review that represents a violation of Environmental Laws ((1) and
(2), collectively, an “Environmental Condition”).
     (b) With respect to any Environmental Condition so identified, from and
after the Closing Date until the first anniversary of the Closing Date (the
“Environmental Testing Period”), Purchaser shall have the right to conduct such
follow-up environmental assessments, including, without limitation, physical
inspections, sampling activities and installation of monitoring wells
(collectively, “Environmental Assessments”), as Purchaser deems advisable at any
Owned or, subject to the consent of the Landlord, Leased Real Property to verify
whether such Environmental Condition is a violation of Environmental Laws and/or
requires cleanup or correction pursuant to Environmental Laws.
     (c) If any such Environmental Assessment reveals the presence of Hazardous
Material at, on or beneath any Owned or Leased Real Property in concentrations
exceeding the Trigger Levels (as defined below) (“Remediation Condition”), or
confirms any Environmental Condition otherwise constituting a non-compliance
with Environmental Laws (“Noncompliance Condition”) where, in each case, the
resulting Loss would reasonably be expected to exceed $25,000, Purchaser shall
provide Seller notice pursuant to Section 11.4 and Seller shall indemnify and
hold harmless the

64



--------------------------------------------------------------------------------



 



Purchaser Indemnified Group from and against any all Losses arising from any
such Remediation Condition or Noncompliance Condition, but only to the extent
that such Losses exceed $25,000 for each such Remediation Condition or
Noncompliance Condition; provided however, that Seller shall not be obligated to
indemnify Purchaser for any increase in such Losses to the extent due to acts or
omissions of Purchaser or its employees, contractors, subcontractors, agents or
invitees that exacerbate existing conditions. Purchaser shall be responsible for
all costs incurred by Purchaser in conducting any of the assessment and
investigation activities set forth in Section 11.5(a) and (b).
     (d) “Trigger Levels” shall mean such standards for commercial/industrial
properties in effect as of the Closing Date that have been promulgated, adopted
or are used in the ordinary course by the applicable Governmental Body.
     (e) Seller and Purchaser mutually agree to cooperate in connection with any
matters subject to indemnification under this Section 11.5. Upon request,
Purchaser shall provide Seller with (i) any material correspondence, report,
technical data or other material information generated as a result of a remedial
action by Purchaser; (ii) reasonable access, upon reasonable notice, to the
Owned Real Property and, subject to the consent of the landlord, Leased Real
Property in a manner that will not disrupt Purchaser’s operations; and (iii) the
right to take split samples in each case for the purpose of verifying the
performance of any remedial action, correction of non-compliance or other
action, the costs for which Seller is required to indemnify Purchaser under this
Section 11.5. Seller and Purchaser agree that they each shall maintain in strict
confidence any information concerning any matters subject to indemnification
under this Section 11.5; provided however, that Seller and Purchaser may
disclose such information to the extent reasonably necessary to communicate with
appropriate Governmental Bodies. If any Law requires any party to disclose such
information, such party will promptly notify the other party and will give the
other party the opportunity to review and comment in advance upon the content
and timing of any such disclosure to the extent reasonably practicable.
Purchaser shall submit any reimbursement requests for which it is seeking
indemnification pursuant to this Section 11.5 to Seller and, as promptly as
practicable after receipt of such reimbursement requests, Seller shall pay any
such reimbursement requests.
     (f) Following the Closing, Seller shall control the matters subject to
indemnification under this Section 11.5 and shall consult with Purchaser prior
to, and on a periodic basis while, conducting any remedial action or correction
of any non-compliance, or engaging in any Legal Proceedings involving the Owned
Real Property or the Leased Real Property, and shall give Purchaser the
reasonable opportunity to review and comment on any material governmental
filings or other material governmental correspondence relating thereto made by
Seller which comments shall be considered to the extent practicable. Seller
shall minimize the disruption to the Business in connection with any of the
foregoing. Purchaser shall provide Seller with reasonable access to the Owned
Real Property as necessary for Seller to undertake its obligations under this
Section 11.5. Seller’s obligation for any Remedial Condition indemnified under
this

65



--------------------------------------------------------------------------------



 



Section 11.5 shall be deemed complete only when the affected property meets
applicable commercial/industrial cleanup objectives in effect when such closure
determination is sought, which standards are satisfactory to or used in the
ordinary course by the relevant Governmental Body with authority and which will
not unreasonably interfere with Purchaser’s continued use or otherwise impair
the value of such Owned Real Property for future industrial or commercial use.
Section 11.6 Exclusive Remedy.
     Except in the case of intentional fraud by any party or any acts by
Purchaser in violation of Section 363(n) of the Bankruptcy Code, and except as
provided in Article XIV with respect to Taxes, Purchaser and Seller agree that,
from and after the Closing, the provisions set forth in this Article XI shall be
the sole and exclusive remedy for any claims or causes of action for money
damages arising out of, based upon or resulting from the provisions of this
Agreement and the transactions contemplated hereby and waive to the fullest
extent permitted by applicable law any and all such other claims or causes of
action for money damages, whether sounding in contract, tort or otherwise, and
whether asserted at law or in equity. Nothing in this Agreement shall impair or
limit any remedy Seller may have for any breach by Purchaser of Section 363(n)
of the Bankruptcy Code.
ARTICLE XII
NONSOLICITATION
Section 12.1 Nonsolicitation of Purchaser Employees.
     Seller covenants and agrees that for a period of 2 years following the
Closing Date, it shall not, and shall cause its Subsidiaries not to, solicit any
Transferred Employee (at a time when such person is an employee of Purchaser or
any of its Subsidiaries) to terminate his or her employment relationship with
Purchaser or any of its Subsidiaries; provided, however, that nothing herein
shall prohibit Seller or any of its Subsidiaries from advertising publicly or
from employing persons who respond to any such advertising whether or not such
persons are then employed by Purchaser or any of its Subsidiaries, or from
employing any individual who contacts Seller or any of its Subsidiaries on an
unsolicited basis.
Section 12.2 Nonsolicitation of Seller Employees.
     Purchaser covenants and agrees that for a period of 2 years following the
Closing Date or termination of this Agreement pursuant to Section 13.1, it shall
not, and shall cause its Subsidiaries not to, solicit any employee of Seller or
any of its Subsidiaries (at a time when such person is an employee of Seller or
any of its Subsidiaries) to terminate his or her employment relationship with
Seller or any of its Subsidiaries; provided, however, that nothing herein shall
prohibit Purchaser or any of its Subsidiaries from advertising publicly or from
employing persons who respond to any such advertising whether or not such
persons are then employed by Seller or any of its Subsidiaries, or from
employing any individual who contacts Purchaser or any of its Subsidiaries on an
unsolicited basis.

66



--------------------------------------------------------------------------------



 



Section 12.3 Remedies.
     Purchaser and Seller each acknowledge that the time, scope and other
provisions of this Article XII have been specifically negotiated by
sophisticated commercial parties and specifically hereby agree that such time,
scope and other provisions are reasonable under the circumstances. It is further
agreed that other remedies cannot fully compensate either party for a violation
by the other party of the terms of this Article XII and that such party shall be
entitled to injunctive relief to prevent any such violation or continuing
violation by the other party. It is the intent and understanding of each party
hereto that if, in any Legal Proceeding, any term, restriction, covenant or
promise herein is found to be unreasonable and for that reason unenforceable,
then such term, restriction, covenant or promise shall be deemed modified to the
extent necessary to make it enforceable.
ARTICLE XIII
TERMINATION
Section 13.1 Termination.
     This Agreement may be terminated and the transactions contemplated hereby
abandoned at any time prior to the Closing:
     (a) upon the written agreement of Purchaser and Seller;
     (b) (i) by Purchaser if (A) there are any breaches of any representations
or warranties contained in Article IV, that, individually or in the aggregate,
result in, or would reasonably be expected to result in, a Material Adverse
Effect, and such breaches have not been cured within 20 calendar days after
notice thereof has been given pursuant to Section 6.8 or otherwise been waived
by Purchaser or (B) a breach of any material covenant contained in this
Agreement has been committed by Seller and such breach has not been cured within
20 calendar days after notice thereof or been waived by Purchaser or (ii) by
Seller if (A) there are any breaches of any representations or warranties
contained in Article V, that, individually or in the aggregate, result in, or
would reasonably be expected to result in, a material adverse effect on the
enforceability of this Agreement or any other Operative Documents against
Purchaser or the ability of Purchaser to perform its obligations hereunder or
thereunder, and such breach has not been cured within 20 calendar days after
notice thereof or otherwise been waived by Seller or (B) a breach of any
material covenant contained in this Agreement has been committed by Purchaser
and such breach has not been cured within 20 calendar days after notice thereof
or been waived by Seller;
     (c) by Purchaser, if the Closing has not occurred on or before November 1,
2007, and the failure to consummate the transactions contemplated by this
Agreement on or before such date did not result from the failure by Purchaser to
fulfill any undertaking or commitment provided for herein that is required to be
fulfilled prior to the Closing;

67



--------------------------------------------------------------------------------



 



     (d) by Purchaser or Seller, if any Seller or any Selling Subsidiary has
(i) closed an Alternative Transaction; (ii) filed, supported or advocated in any
court, a chapter 11 plan requesting the Bankruptcy Court to approve an
Alternative Transaction or (iii) abandoned or terminated the sale process set
forth in the Bidding Procedures for any material portion of the Purchased
Assets;
     (e) by Seller, if the Closing has not occurred on or before November 1,
2007, and the failure to consummate the transactions contemplated by this
Agreement on or before such date did not result from the failure by Seller to
fulfill any undertaking or commitment provided for herein that is required to be
fulfilled prior to the Closing;
     (f) by Purchaser, if any of the conditions set forth in Article VIII are
not capable of being satisfied;
     (g) by Seller or Purchaser if the Bankruptcy Court shall not have entered
the Approval Order by June 22, 2007 (or the Approval Order shall be vacated or
stayed as of such date);
     (h) by Seller, if any of the conditions set forth in Article IX are not
capable of being satisfied; or
     (i) by either Purchaser or Seller if there shall be in effect any Law that
prohibits the consummation of the Closing or if consummation of the Closing
would violate any non-appealable final order, decree or judgment of any
Governmental Body having competent jurisdiction.
Section 13.2 Effect of Termination.
     (a) In the event of termination under Sections 13.1(b), 13.1(c), 13.1(d),
13.1(e), 13.1(f), 13.1(g), 13.1(h), or 13.1(i), written notice thereof shall be
given to the other party and this Agreement shall terminate and the transactions
contemplated hereby shall be abandoned, without further action by either party,
upon delivery of such notice, except that Article XII and Sections 16.9, 16.10,
16.11, 16.13, 16.14, 16.15, 16.16 and 16.17 shall also survive such termination.
Upon any termination hereof pursuant to Section 13.1, no party thereto shall
thereafter have any further liability or obligation hereunder or under any
Transition Agreement (except as expressly provided in Section 13.2(d)).
     (b) Notwithstanding anything in Section 13.2 to the contrary, in the event
that (x) this Agreement is terminated by Purchaser pursuant to any subsection of
Section 13.1 or by Seller pursuant to Section 13.1(a), 13.(d), 13.1(e), 13.1(g)
or 13.1(i) and (y) an Alternative Transaction is consummated within one year
after the date of such termination, Seller shall pay to Purchaser an expense
reimbursement in the amount of $250,000 (the “Expense Reimbursement”). The
Expense Reimbursement is intended to compensate Purchaser and its Affiliates for
the time and expense dedicated to this transaction and the value added by
Purchaser and its Affiliates in (i) establishing a bid standard or minimum for
other bidders, (ii) placing Seller’s estate property in a sales configuration
mode attracting other bidders to the auction and (iii) for serving, by its

68



--------------------------------------------------------------------------------



 



name and its expressed interest, as a catalyst for other potential or actual
bidders. The Expense Reimbursement shall be entitled to super-priority
administrative expense status in the case, senior to all other super-priority
expense claims other than claims under the Seller Financing or the carve-out
under such Financing in the Cases and shall be paid immediately in full in cash,
without further order of the Bankruptcy Court, at such time as the Alternative
Transaction is consummated. The obligation of Seller to pay the Expense
Reimbursement shall not be discharged, modified or otherwise affected by any
plan of reorganization or liquidation of Seller or any of its Subsidiaries.
     (c) Release of Deposit.
     (i) If this Agreement is terminated pursuant to Sections 13.1(a),
13.1(b)(i), 13.1(c), 13.1(d), Section 13.1(e), 13.1(f), 13.1(g), 13.1(h) or
13.1(i), the Parties will cause the Deposit Agent to wire transfer the Deposit
Amount to an account designated by Purchaser.
     (ii) In the event this Agreement is terminated pursuant to Section
13.1(b)(ii), the Parties will cause the Deposit Agent to wire transfer the
Deposit Amount to an account designated by Seller.
     (iii) In the event the terms of this Section 13.2(d) conflict with the
terms of the Deposit Agreement, the terms of the Deposit Agreement shall govern.
     (d) If this Agreement is terminated as permitted by Section 13.1, the
return of the Deposit Amount pursuant to the terms of the Deposit Agreement and
the payment of the Expense Reimbursement, if any, pursuant to the terms of this
Section 13.2, shall be the sole and exclusive remedies of Purchaser, whether at
law or in equity, for any breach by Seller or any of its Affiliates of the terms
and conditions of this Agreement or the Deposit Agreement. If this Agreement is
terminated by Seller, the forfeiture of the entire Deposit Amount pursuant to
Section 13.2(c)(ii) hereof, shall be the sole and exclusive remedy of Seller or
its bankruptcy estate, whether at law or in equity, for any breach, other than a
breach of Section 363(n) of the Bankruptcy Code, by Purchaser or any of its
Affiliates of the terms and conditions of this Agreement. The parties agree that
the forfeiture by Purchaser of the Deposit Amount pursuant to this Section 13.2
shall be in the nature of liquidated damages. In the event of a breach by
Purchaser or any of its Affiliates of Section 363(n) of the Bankruptcy Code,
Seller shall be entitled to keep the Deposit Amount and to pursue any other
remedies available under Section 363(n) of the Bankruptcy Code.

69



--------------------------------------------------------------------------------



 



ARTICLE XIV
TAX MATTERS
Section 14.1 Tax Indemnification.
     (a) To the extent not paid (including the payment of estimated Taxes)
before Closing or reflected as a dollar amount on the Closing Statement of Net
Assets, Seller shall indemnify Purchaser and its Affiliates and hold them
harmless from all liability for (A) Excluded Taxes, (B) Taxes arising from or in
connection with any breach by Seller of any covenant contained in this Article
(but only to the extent appropriate to reflect the relative fault of Seller, on
the one hand, and Purchaser, on the other hand), (C) Transfer Taxes required to
be borne by Seller pursuant to Section 14.4, (D) Taxes attributable to a breach
of the representations and warranties set forth in Section 4.7, and (E) all
costs and expenses, including reasonable legal fees and expenses, attributable
to any item in clauses (A) through (D).
     (b) Purchaser shall indemnify Seller and its Affiliates and hold them
harmless from all liability for (A) any and all Taxes attributable to a
Post-Closing Tax Period of the Business or reflected as a dollar amount on the
Closing Statement of Net Assets, other than Excluded Taxes, (B) Transfer Taxes
required to be borne by Purchaser pursuant to Section 14.4, (C) Taxes arising
from or in connection with any breach by Purchaser of any covenant contained in
this Article XIV (but only to the extent appropriate to reflect the relative
fault of Purchaser, on the one hand, and Seller, on the other hand) and (D) all
costs and expenses, including reasonable legal fees and expenses, attributable
to any item in clauses (A) through (C).
     (c) Any indemnity payment to be made pursuant to this Section 14.1 shall be
paid no later than the latest of (i) ten (10) days after the indemnified party
makes written demand upon the indemnifying party, (ii) five (5) days prior to
the date on which the underlying amount is required to be paid by the
indemnified party and (iii) five (5) days after any dispute about the liability
for or amount of such indemnity payment is resolved.
     (d) The indemnification provisions in this Section 14.1 shall survive the
Closing until 90 days after the expiration of the applicable statute of
limitations for the Tax giving rise to the claim for indemnification.
     (e) The Closing Statement of Net Assets is to reflect (i) prepaid Property
Taxes as an asset and (ii) accrued Property Taxes as a liability. The parties
agree that all Property Taxes imposed on or with respect to the Purchased Assets
will be pro-rated as of the Closing Date and that, notwithstanding any other
provision of this Agreement, the economic burden of any such Property Tax will
be borne by Seller for all Pre-Closing Tax Periods (including the portion of a
Straddle Period through the Closing Date) and by Purchaser for all Post-Closing
Tax Periods (including the portion of a Straddle Period after the Closing Date).
Accordingly, notwithstanding any other provision of this Agreement, (i) if
Seller or any of its Affiliates pays (either before or after Closing) any such
Property Tax with respect to a Post-Closing Tax Period, Purchaser will reimburse

70



--------------------------------------------------------------------------------



 



Seller upon demand for the amount of such Property Tax to the extent it is not
reflected as an asset on the Closing Statement of Net Assets; and (ii) if
Purchaser or any of its Affiliates pays (after Closing) any such Property Tax
with respect to a Pre-Closing Tax Period, Seller will reimburse Purchaser upon
demand for the amount of such Property Tax to the extent it is not reflected as
a liability on the Closing Statement of Net Assets.
Section 14.2 Cooperation.
     Each party hereto shall, and shall cause its Affiliates to, provide the
other party hereto with such cooperation, documentation and information as
either of them reasonably may request in (a) filing any Tax Return, amended Tax
Return or claim for refund, (b) determining a liability for Taxes or an
indemnity obligation under this Article XIV or a right to refund of Taxes, (c)
conducting any Tax Proceeding or (d) determining an allocation of Taxes between
a Pre-Closing Tax Period and Post-Closing Tax Period. Such cooperation and
information shall include providing copies of all relevant portions of relevant
Tax Returns, together with all relevant accompanying Schedules and work papers
(or portions thereof) and other supporting documentation, relevant documents
relating to rulings or other determinations by taxing authorities and relevant
records concerning the ownership and Tax basis of property and any other
relevant information, which any such party may possess. Each party will retain
all Tax Returns, Schedules and work papers, and all material records and other
documents relating to Tax matters, of the relevant entities for their respective
Tax periods ending on or prior to or including the Closing Date until the later
of (x) the expiration of the statute of limitations (taking into account any
extensions) for the Tax periods to which the Tax Returns and other documents
relate or (y) eight years following the due date (without extension) for such
Tax Returns. Thereafter, the party holding such Tax Returns or other documents
may dispose of them after offering the other party reasonable notice and
opportunity to take possession of such Tax Returns and other documents at such
other party’s own expense. Each party shall make its employees reasonably
available on a mutually convenient basis at its cost to provide explanation of
any documents or information so provided.
Section 14.3 Tax Treatment of Indemnification Payments.
     Except as otherwise required pursuant to a “determination” under Section
1313(a) of the Code (or any comparable provision of state, local, or foreign
Law), Seller, Purchaser, their respective Affiliates shall treat any and all
payments under this Article XIV as an adjustment to the purchase price for all
Tax purposes.
Section 14.4 Transfer Taxes.
     To the extent that any sales, use, registration, transfer (including all
stock transfer and all real estate transfer and conveyance and recording fees,
if any), stamp, stamp duty reserve, stamp duty land tax, VAT, or other similar
Taxes and all notarial fees (collectively, “Transfer Taxes”) that may be imposed
upon, payable, collectible or incurred in connection herewith and the
transactions contemplated hereby, the cost of such Transfer Taxes shall be
divided evenly between Purchaser and Seller; provided, however, that any VAT
Taxes that are recoverable (by way of refund, credit, or otherwise) by the
Purchaser or any of its Affiliates from the relevant tax authorities under
applicable Law shall be paid entirely by Purchaser. Seller and Purchaser shall

71



--------------------------------------------------------------------------------



 



cooperate in the execution and filing of any Tax Returns, affidavits or other
documents relating to any Transfer Taxes. Seller acknowledges that it will seek
from the Bankruptcy Court as part of the Approval Order a waiver of Transfer
Taxes under Section 1146 of the Bankruptcy Code. Seller shall use commercially
reasonable efforts to obtain such relief as part of the Approval Order.
Section 14.5 Other Agreements.
     (a) After the Closing, this Article XIV shall supersede any and all
Tax-sharing or similar agreements to which Seller or any of its Affiliates are
parties.
     (b) The rights and obligations of the Parties with respect to
indemnification for any and all Tax matters shall be governed solely by this
Article XIV.
ARTICLE XV
DEFINITIONS AND TERMS
As used in this Agreement, the following terms shall have the meanings set forth
below:
Section 15.1 Affiliate.
     “Affiliate” means, as to any Person, (a) any Subsidiary of such Person and
(b) any other Person that, directly or indirectly, controls, is controlled by,
or is under common control with, such Person, including (without limitation) all
entities that, together with the Seller, are treated as a single employer under
Section 414(b) or (c) of the Code. For the purposes of this definition,
“control” means the possession of the power to direct or cause the direction of
management and policies of Person, whether through the ownership of voting
securities, by contract or otherwise.
Section 15.2 Agreement.
“Agreement” has the meaning set forth in the preamble.
Section 15.3 Allocation Schedule.
“Allocation Schedule” has the meaning set forth in Section 2.4.
Section 15.4 Alternative Transaction.
    “Alternative Transaction” means a sale or other transaction involving the
transfer of any material portion of the Purchased Assets to a party other than
Purchaser.
Section 15.5 Approval Order.
“Approval Order” has the meaning set forth in Section 6.3.

72



--------------------------------------------------------------------------------



 



Section 15.6 Assumed Benefit Plans
“Assumed Benefit Plans” has the meaning set forth in Section 10.3.
Section 15.7 Assumed Collective Bargaining Agreements.
“Assumed Collective Bargaining Agreements” means solely the following
agreements:
     (i) That certain Collective Bargaining Agreement between the International
Union, United Automobile, Aerospace and Agricultural Implement Workers of
America, UAW (“UAW”), and its affiliated Local Union No. 2049 (Unit #1) and Dana
Corporation, Coupled Products, Columbia City, Indiana, effective September 9,
2004 and terminating February 12, 2008 (the “Columbia City Assumed Collective
Bargaining Agreement”), and
     (ii) That certain Agreement Between Dana Corporation, Fluid Routing
Products Group, Upper Sandusky, Ohio Plant and the UAW and its affiliated Local
Union No. 1588, effective May 11, 2005 and terminating March 31, 2009 (the
“Upper Sandusky Assumed Collective Bargaining Agreement”),
but, in each case, solely with respect to the Union Transferred Employees, and
solely to the extent provided in, and subject to the limitations of,
Sections 1.3, 1.4, 10.1 through 10.4 and 11.2.
Section 15.8 Assumed Liabilities.
“Assumed Liabilities” has the meaning set forth in Section 1.3.
Section 15.9 Bankruptcy Avoidance Actions.
“Bankruptcy Avoidance Actions” has the meaning set forth in Section 1.2(p).
Section 15.10 Bankruptcy Code.
“Bankruptcy Code” means 11 U.S.C. Section 101, et. seq., as it may be amended
during the Cases.
Section 15.11 Bankruptcy Court.
     “Bankruptcy Court” means the United States Bankruptcy Court for the
Southern District of New York, or any other court having jurisdiction over the
Cases from time to time.
Section 15.12 Bidding Procedures Order
“Bidding Procedures Order” has the meaning set forth in the Recitals.

73



--------------------------------------------------------------------------------



 



Section 15.13 Bidding Procedures
“Bidding Procedures” has the meaning set forth in the Recitals.
Section 15.14 Business.
     “Business” means the design, manufacture, assembly and sale of hose and
tube assemblies and related and associated components thereof for fluid routing
products and systems as currently conducted by and through Seller’s Fluid
Products Group through facilities in North America, for ultimate use by original
equipment manufacturers and original equipment servicers in fluid routing
applications including fuel, brake, power assisted steering, heating ventilation
and air conditioning for use in light vehicles and commercial and recreational
vehicles as engaged in by Seller and its Selling Subsidiaries prior to the
Closing; provided, however, that the Business shall not include the activities
or operations of the Hose and Tubing Business.
Section 15.15 Business Day.
    “Business Day” means any day other than a Saturday, a Sunday or a day on
which banks in New York, New York are authorized or obligated by Law to close.
Section 15.16 Business Employee Benefit Plan
    “Business Employee Benefit Plan” means any Seller Employee Benefit Plan that
provides or has provided benefits to any Business Employee or any beneficiary or
dependant thereof.
Section 15.17 Business Employee.
     “Business Employees” means all employees employed immediately prior to the
Closing Date by Seller or any of its Affiliates who are principally dedicated to
the Business.
Section 15.18 Cases.
“Cases” has the meaning set forth in the Recitals.
Section 15.19 CERCLA.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. 9601 et. seq.
Section 15.20 Chapter 11 Expenses.
   “Chapter 11 Expenses” means the costs incurred and expenses paid or payable
by the Seller or any Affiliate in connection with the administration of the
Cases, including, without limitation: (a) fees and expenses related to any
debtor-in-possession financing, (b) obligations to pay professional and other
fees and expenses in connection with the Cases (including, without limitation,
fees of attorneys, accountants, investment bankers, financial advisors, noticing
agents, and consultants retained by the Seller or any Affiliate, any creditors’
or equity committee, or any

74



--------------------------------------------------------------------------------



 



debtor-in-possession or pre-petition lender, and any compensation for making a
substantial contribution to the Cases), (c) fees and expenses payable to the
United States Trustee under Section 1930 of title 28, United States Code, and
(d) expenses of members of any creditors’ or equity holders’ committee.
Section 15.21 Chosen Court.
“Chosen Court” has the meaning set forth in Section 16.14.
Section 15.22 Closing.
“Closing” has the meaning set forth in Section 3.1.
Section 15.23 Closing Date.
“Closing Date” has the meaning set forth in Section 3.1.
Section 15.24 Closing Date Business Employees.
“Closing Date Business Employees” has the meaning set forth in Section 10.1(a).
Section 15.25 Closing Net Working Assets.
“Closing Net Working Assets” has the meaning set forth in Section 2.2(e).
Section 15.26 Closing Statement of Net Assets.
“Closing Statement of Net Assets” has the meaning set forth in Section 2.2(c).
Section 15.27 COBRA.
     “COBRA” means the provisions of Code Section 4980B and Part 6 of Title I of
ERISA, as amended, any implementing regulations, and any applicable similar
state law.
Section 15.28 Code.
“Code” means the Internal Revenue Code of 1986, as amended.
Section 15.29 Columbia City 401(k) Plan.
“Columbia City 401(k) Plan” has the meaning set forth in Section 10.3.
Section 15.30 Commitments.
     “Commitments” means the commitments for title insurance issued by First
American Title Insurance Company providing for the issuance of a current owner’s
policy of title insurance showing title vested in Seller, or the Selling
Subsidiary, for each parcel of Owned Real Property in the forms attached hereto
and made a part hereof as Exhibit M.

75



--------------------------------------------------------------------------------



 



     Section 15.31 Contract.
     “Contract” means any contract or agreement, including without limitation
any indenture, note, bond, loan, instrument, lease (including real property
leases), conditional sale contract, purchase or sales orders or mortgage,
whether written or oral.
     Section 15.32 Cure Costs.
     “Cure Costs” has the meaning set forth in Section 6.6.
      Section 15.33 Current Employees.
     “Current Employees” has the meaning set forth in Section 10.1(a).
     Section 15.34 Dana Defined Contribution Plan.
     “Dana Defined Contribution Plan” has the meaning set forth in Section 10.2.
     Section 15.35 Dana Retirement Plan.
     “Dana Retirement Plan” has the meaning set forth in Section 10.2.
     Section 15.36 Debtor Contracts.
     “Debtor Contracts” has the meaning set forth in Section 1.1(e).
     Section 15.37 Debtors.
     “Debtors” has the meaning set forth in the Recitals.
     Section 15.38 Deposit Agent.
     “Deposit Agent” has the meaning set forth in Section 2.5.
     Section 15.39 Deposit Agreement.
     “Deposit Agreement” has the meaning set forth in Section 2.5.
     Section 15.40 Deposit Amount.
     “Deposit Amount” has the meaning set forth in Section 2.5.
     Section 15.41 Employee Benefit Plan.
     “Employee Benefit Plan” means any “employee benefit plan” as defined by
Section 3(3) of ERISA, whether or not subject to ERISA, and, whether written or
oral and whether or not maintained in the United States, and any other written
or oral employee stock option, stock appreciation, stock purchase, phantom
stock, or other equity-based performance, deferred compensation, profit-sharing,
pension, retirement, retiree benefit, employment, termination or

76



--------------------------------------------------------------------------------



 



severance pay, change of control, vacation, medical, life, health, dental, sick
pay or disability, accident, group or individual insurance, vacation pay,
holiday pay, or other welfare or fringe benefit plan, policy, agreement or other
obligation. Employee Benefit Plan shall not include Social Security, Medicare,
workers compensation, or any similar mandated social welfare benefit or scheme
administered by any federal, state or local government.
     Section 15.42 Endorsements.
     “Endorsements” means contiguity endorsements, if applicable and if
available in the State in which the Owned Real Properties are located,
endorsements insuring compliance with any covenants, conditions and restrictions
constituting Permitted Exceptions, access endorsements, endorsements deleting
the so-called creditor’s rights exception or exclusion, owner’s comprehensive
endorsements, tax parcel endorsements, survey endorsements, legal description
equivalency endorsements, 3.1 zoning endorsements (with parking), utility
facilities endorsements, plat act endorsements, and such other endorsements as
Purchaser shall reasonably request.
     Section 15.43 Environment.
     “Environment” means any surface water, groundwater, land surface,
subsurface strata, man made structure or building, sediment, plant or animal
life, natural resources, indoor or outdoor air, soil and subsoil.
     Section 15.44 Environmental Law.
     “Environmental Law” means any Law concerning: (a) the Environment,
including pollution, contamination, cleanup, preservation, protection, and
reclamation of the Environment; (b) health or safety, including occupational
safety and the exposure of employees and other persons to any Hazardous
Material; (c) any Release or threatened Release of any Hazardous Material,
including investigation, monitoring, clean up, removal, treatment, or any other
action to address such Release or threatened Release; and (d) the management of
any Hazardous Material, including the manufacture, generation, formulation,
processing, labeling, distribution, introduction into commerce, registration,
use, treatment, handling, storage, disposal, transportation, re-use, recycling
or reclamation of any Hazardous Material, including, but not limited to, CERCLA,
RCRA, the Hazardous Materials Transportation Act, 49 U.S.C. 1802 et. seq., the
Toxic Substances Control Act, 15 U.S.C. 2601 et. seq., the Federal Water
Pollution Control Act, 33 U.S.C. 1251 et. seq., the Clean Air Act, 42 U.S.C.
7401 et. seq., Occupational Safety and Health Act, 29 U.S.C. 651 et. seq., as
well as Mexico’s General Law of Ecological Equilibrium and Environmental
Protection (“Ley General del Equilibrio Ecológico y la Protección al Ambiente”),
Mexico’s General Law for the Prevention and Integral Management of Wastes (“Ley
General para la Prevención y Gestión Integral de los Residuos”), Mexico’s
National Waters Law (“Ley de Aguas Nacionales”), Mexico’s General Health Law
(“Ley General de Salud”), and their respective and corresponding regulations,
including the Federal Regulation for Safety and Health in the Work Environment
(“Reglamento Federal de Seguridad, Higiene y Medio Ambiente en el Trabajo”) and
Regulations of the General Law for the Prevention and Integrated Management of
Waste (“Reglamento de la Ley General para la Prevención y Gestión Integral de
los Residuos”) as such laws and regulations have been

77



--------------------------------------------------------------------------------



 



amended or supplemented, and including but not limited to the following Mexican
Official Norms: NOM-052-SEMARNAT-2005, NOM-053-SEMARNAT-1993,
NOM-138-SEMARNAT/SS-2003, NOM-147-SEMARNAT/SSA1-2004, AND NOM-010-STPS-1999.
     Section 15.45 Environmental Assessments.
     “Environmental Assessments” has the meaning set forth in Section 11.5(b).
     Section 15.46 Environmental Condition.
     “Environmental Condition” has the meaning set forth in Section 11.5(a).
     Section 15.47 Environmental Testing Period.
     “Environmental Testing Period” has the meaning set forth in
Section 11.5(b).
     Section 15.48 ERISA.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.
     Section 15.49 Estimated Adjustment Amount
     “Estimated Adjustment Amount” has the meaning set forth in Section 2.2(a).
     Section 15.50 Excluded Assets.
     “Excluded Assets” has the meaning set forth in Section 1.2.
     Section 15.51 Excluded Intellectual Property.
     “Excluded Intellectual Property” has the meaning set forth in
Section 1.2(d).
     Section 15.52 Excluded Liabilities.
     “Excluded Liabilities” means all Liabilities of Seller and any of its
Subsidiaries other than Assumed Liabilities.
     Section 15.53 Excluded Taxes.
     “Excluded Taxes” means to the extent not paid (including the payment of
estimated Taxes) before Closing or reflected on the Closing Statement of Net
Assets as a dollar amount, any Taxes imposed on or payable with respect to the
Business for any Pre-Closing Tax Period (other than Taxes resulting from any act
or transaction taken by Purchaser or its Affiliates after the Closing).
     Section 15.54 Existing Inventory.
     “Existing Inventory” has the meaning set forth in Section 7.6(c).

78



--------------------------------------------------------------------------------



 



     Section 15.55 [Intentionally Omitted].
     Section 15.56 Expense Reimbursement Order.
     Section 15.57 Expense Reimbursement.
     “Expense Reimbursement” has the meaning set forth in Section 13.2(b).
     Section 15.58 [Intentionally Omitted].
     “Final Cash Consideration” has the meaning set forth in Section 2.1(a).
     Section 15.59 Final Consideration.
     Section 15.60 Final Order.
     “Final Order” means an order of the Bankruptcy Court or other court of
competent jurisdiction: (a) as to which no appeal, notice of appeal, motion to
amend or make additional findings of fact, motion to alter or amend judgment,
motion for rehearing or motion for new trial, request for stay, motion or
petition for reconsideration, application or request for review, or other
similar motion, application, notice or request (collectively, a “Challenge”) has
been timely filed, or, if any of the foregoing has been timely filed, it has
been disposed of in a manner that upholds and affirms the subject order in all
respects without the possibility for further Challenge thereon; (b) as to which
the time for instituting or filing a Challenge shall have expired; and (c) as to
which no stay is in effect; except that the Approval Order shall be a Final
Order if (x) the time for instituting or filing a Challenge has expired, (y) no
stay of the Approval Order is in effect and (z) in the reasonable opinion of the
Purchaser, any Challenge that was timely filed is not likely to amend, revoke,
supplement, vacate or otherwise modify the Approval Order in a manner that would
be materially adverse to the Purchaser.
     Section 15.61 Financial Statements.
     “Financial Statements” has the meaning set forth in Section 4.6.
     Section 15.62 Foreign Country Tax Agreements.
     “Foreign Country Tax Agreements” means the agreements attached as Exhibit L
relating to Tax allocation and indemnification in certain foreign countries.
     Section 15.63 GAAP.
     “GAAP” means generally accepted accounting principles in the United States
of America, which are applicable to the circumstances as of the date of
determination.
     Section 15.64 Governmental Body.
     “Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, of any country or subdivision
thereof, whether national,

79



--------------------------------------------------------------------------------



 



federal, state or local, or any agency or instrumentality thereof, or any court
or arbitrator (public or private), other than the Bankruptcy Court or any other
court of competent jurisdiction over the Cases or over any appeal of an Order
entered in the Cases.
     Section 15.65 [Intentionally Omitted].
     Section 15.66 Hazardous Material.
     “Hazardous Material” means collectively, any material defined as, or
considered to be, a “hazardous waste,” “hazardous substance,” regulated
substance, pollutant or contaminant under any Environmental Law including
asbestos, PCBs, oil, petroleum or any fraction thereof.
     Section 15.67 Hourly Business Employees.
     “Hourly Business Employees” has the meaning set forth in
Section 10.1(a)(ii).
     Section 15.68 Hose and Tubing Business.
     “Hose and Tubing Business” has the meaning set forth in Section 1.2(j).
     Section 15.69 Indemnified Party.
     “Indemnified Party” has the meaning set forth in Section 11.4.
     Section 15.70 Indemnifying Party.
     “Indemnifying Party” has the meaning set forth in Section 11.4.
     Section 15.71 Independent Auditors.
     “Independent Auditors” has the meaning set forth in Section 2.2(d).
     Section 15.72 Initial Cash Consideration.
     “Initial Cash Consideration” has the meaning set forth in Section 2.1(a).
     Section 15.73 [Intentionally Omitted].
     Section 15.74 Intellectual Property.
     “Intellectual Property” means all transferable intellectual or industrial
property rights or other similar proprietary rights in any jurisdiction,
including such rights in and to: (a) Trademarks; (b) copyrights and
copyrightable works including software source code, object code, data and
documentation; (c) Patents; (d) invention disclosures, discoveries and
improvements, whether or not patentable; (e) Trade Secrets; (f) Internet domain
names; and (g) the goodwill associated with each of the foregoing.

80



--------------------------------------------------------------------------------



 



     Section 15.75 Intellectual Property Contract.
     “Intellectual Property Contract” means all agreements concerning
Intellectual Property exclusively used in the Business to which Seller is a
party, including, without limitation, agreements granting Seller and its
Subsidiaries rights to use the Licensed Intellectual Property.
     Section 15.76 IT Assets.
     “IT Assets” means the proprietary software Related to the Business set
forth on Schedule 15.76.
     Section 15.77 Knowledge.
     “Knowledge” means the actual knowledge as of the date hereof, with respect
to those representations and warranties that are deemed made as of the Closing
Date pursuant to Section 8.1, of the individuals set forth on Schedule 15.77.
     Section 15.78 Law.
     “Law” means any international, national, federal, state or local law
(including common law), treaty, statute, constitutional provision, code,
ordinance, rule, regulation, directive, concession, Order or other requirement
or guideline of any country or subdivision thereof.
     Section 15.79 Leased Real Properties.
     “Leased Real Properties” means the real property leased pursuant to, and
subject to, the Real Property Leases.
     Section 15.80 Leave Employees.
     “Leave Employees” has the meaning set forth in Section 10.1(a).
     Section 15.81 Legal Proceeding.
     “Legal Proceeding” means any judicial, administrative or arbitral action,
suit, proceeding (public or private) or governmental proceeding or
investigation.
     Section 15.82 Liabilities.
     “Liabilities” means any and all: (a) debts; (b) claims, (including,
“claims” as that term is defined in sections 101(5)(A) and 101(5)(B) of the
Bankruptcy Code, except that a right to equitable remedy shall also be
considered a claim whether or not the breach gives rise to a right to payment);
(c) judgments, demands, guarantees, interest, penalties, fines or other charges
or assessments, whether assessed or assessable; (d) rights of setoff, offset or
recoupment held, or any other claims, rights or defenses that may be asserted,
by any Person; (e) obligations to comply with any settlement agreements,
voluntary assurances any other similar decrees, agreements and settlements
entered with any Person; and (f) other liabilities, commitments and obligations,
whether or not fixed, contingent or absolute, matured or unmatured, liquidated
or

81



--------------------------------------------------------------------------------



 



unliquidated, accrued or unaccrued, known or unknown, whether imposed by
agreement, understanding, Law, equity or otherwise.
     Section 15.83 Licensed Intellectual Property.
     “Licensed Intellectual Property” shall mean the Intellectual Property that
any third Person has licensed to Seller or any of its Selling Subsidiaries or
otherwise authorized Seller or any of its Selling Subsidiaries to use
exclusively in connection with the Business under the terms of any Intellectual
Property Contract.
     Section 15.84 Lien.
     “Lien” means any lien (statutory or otherwise), pledge, mortgage, deed of
trust, security interest, charge, option, right of first refusal, easement,
covenant, condition, restriction, servitude, transfer restriction, encumbrance
or conditional sale or other title retention agreement.
     Section 15.85 Losses.
     “Losses” has the meaning set forth in Section 11.2.
     Section 15.86 Material Adverse Effect.
     “Material Adverse Effect” means any change, event, impairment or effect
that is (or would reasonably be expected to be) materially adverse to the
Purchased Assets or the financial condition or operations of the Business, taken
as a whole, except for any such change, event or effect resulting from or
arising out of (i) changes or developments in financial or securities markets
(including currency exchange or interest rates); (ii) general economic
conditions affecting the industry in which the Business is conducted and which
do not have a materially disproportionate effect on the Business; and (iii) the
impact associated with the announcement of the transactions contemplated hereby.
     Section 15.87 Material Business Contracts.
     “Material Business Contracts” has the meaning set forth in Section 4.11.
     Section 15.88 Michigan Sublease.
     “Michigan Sublease” has the meaning set forth in Section 3.2.
     Section 15.89 Modified GAAP.
     “Modified GAAP” means GAAP as modified by the principles, methods and
examples set forth in Schedule 15.89.
     Section 15.90 Net Working Assets Adjustment.
     “Net Working Assets Adjustment” has the meaning set forth in
Section 2.2(f).

82



--------------------------------------------------------------------------------



 



     Section 15.91 Net Working Assets Target.
     “Net Working Assets Target” has the meaning set forth in Section 2.2(a).
     Section 15.92 Net Working Assets of the Business.
     “Net Working Assets of the Business” has the meaning set forth in
Section 2.2(a).
     Section 15.93 NLRB Proceedings.
     “NLRB Proceedings” means the proceedings in or arising out of NLRB Cases
8-RD-1976, 6-RD-1518 and 6-RD-1519 (see, e.g., 341 NLRB No. 150).
     Section 15.94 Nonassignable Assets.
     “Nonassignable Assets” has the meaning set forth in Section 10.5(b).
     Section 15.95 Non-Debtor Contracts.
     “Non-Debtor Contracts” has the meaning set forth in Section 1.1(f).
     Section 15.96 Non-Debtor Selling Subsidiaries.
     “Non-Debtor Selling Subsidiaries” means the Selling Subsidiaries that are
not Debtors.
     Section 15.97 Non-Union Business Employees.
     “Non-Union Business Employees” has the meaning set forth in
Section 10.1(a).
     Section 15.98 Non-Union Transferred Employees.
     “Non-Union Transferred Employees” has the meaning set forth in
Section 10.1(d).
     Section 15.99 Operative Documents.
     “Operative Documents” means collectively, this Agreement, the Deposit
Agreement, the Bill of Sale, the Assignment and Assumption Agreement, the
Intellectual Property Assignment, the Transition Agreement, and the Michigan
Sublease.
     Section 15.100 Order.
     “Order” means any order, injunction, judgment, decree, ruling, writ,
assessment or arbitration award of (i) any Governmental Body or (ii) the
Bankruptcy Court or any other court of competent jurisdiction over the Cases or
over any appeal of an Order entered in the Cases.
     Section 15.101 Other Marked Assets.
     “Other Marked Assets” has the meaning set forth in Section 7.6(c).

83



--------------------------------------------------------------------------------



 



     Section 15.102 Owned Real Property.
     “Owned Real Property” means the real property Related to the Business
listed on Schedule 15.102 together with any and all buildings, structures,
improvements and fixtures located, thereon, owned by the Seller or its
Subsidiaries.
     Section 15.103 Patents.
     “Patents” means patents, including design patents and utility patents,
reissues, divisions, continuations, continuations-in-part, reexaminations and
extensions thereof, in each case including all applications therefor.
     Section 15.104 Permit.
     “Permit” means any approval, authorization, consent, franchise, license,
permit or certificate by any Governmental Body.
     Section 15.105 Permitted Exceptions.
     “Permitted Exceptions” means the items on Schedule 15.105 and (a) liens for
current Taxes, assessments or other claims by a Governmental Body not yet
delinquent or the amount or validity of which is being contested in good faith
by appropriate proceedings or for which an appropriate reserve or security
deposit is established by Seller therefore; (b) mechanics’, carriers’, workers’,
repairers’ and similar Liens arising or incurred in the ordinary course of
business; (c) zoning, subdivision, building code, entitlement and other land
use, construction, and environmental regulations by Governmental Bodies;
(d) matters that would be shown or otherwise reflected by an accurate survey or
are shown on the Surveys which do not materially diminish the value of or
materially interfere with the continued use of the Owned Real Property
consistent with past practice; (e) easements of record, rights-of-way of record,
licenses of record, leases of record, utility agreements of record, restrictions
of record, and other similar encumbrances of record; and (f) with respect to the
Personal Property only, such other imperfections in title, charges, easements,
restrictions and encumbrances which do not materially diminish the value of or
materially interfere with the continued use of such personal property or asset
used in the Business consistent with past practice.
     Section 15.106 Person.
     “Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, representative office, branch, Governmental Body or
other similar entity.
     Section 15.107 Personal Property Leases.
     “Personal Property Leases” has the meaning set forth in Section 4.9(a).
     Section 15.108 Petition Date.
     “Petition Date” means March 3, 2006.

84



--------------------------------------------------------------------------------



 



     Section 15.109 Post-Closing Tax Period.
     “Post-Closing Tax Period” means any taxable period (or portion thereof)
beginning after the Closing Date.
     Section 15.110 Pre-Closing Tax Period.
     “Pre-Closing Tax Period” means any taxable period (or portion thereof)
ending on or before the Closing Date.
     Section 15.111 Property Taxes.
     “Property Taxes” means real, personal, and intangible ad valorem property
Taxes.
     Section 15.112 Purchased Assets.
     “Purchased Assets” has the meaning set forth in Section 1.1.
     Section 15.113 Purchased Debtor Contracts.
     “Purchased Debtor Contracts” has the meaning set forth in Section 6.5(b).
     Section 15.114 Purchased Equipment.
     “Purchased Equipment” has the meaning set forth in Section 1.1(b).
     Section 15.115 Purchased Intellectual Property.
     “Purchased Intellectual Property” has the meaning set forth in
Section 1.1(g).
     Section 15.116 Purchaser.
     “Purchaser” has the meaning set forth in the preamble.
     Section 15.117 Purchaser Approved Contract.
     “Purchaser Approved Contract” means each Contract listed or referred to in
Schedule 4.11(a) hereto, other than (i) the Real Property Lease for Rochester
Hills and (ii) the Contracts of the Non-Debtor Subsidiaries listed under the
headings San Luis Potosi, Mexico Facility I.
     Section 15.118 Purchaser Closing Documents.
     “Purchaser Closing Documents” has the meaning set forth in Section 5.2.
     Section 15.119 Purchaser Financial Advisor.
     “Purchaser Financial Advisor” has the meaning set forth in Section 5.8.

85



--------------------------------------------------------------------------------



 



     Section 15.120 Purchaser Indemnified Group.
     “Purchaser Indemnified Group” means Purchaser, its Subsidiaries and their
respective Affiliates, together with their successors and assigns, and their
officers, directors, employees and agents.
     Section 15.121 Purchaser Labor Designee.
     “Purchaser Labor Designee” has the meaning set forth in Section 6.2(j).
     Section 15.122 Purchaser Retirement Plans.
     “Purchaser Retirement Plans” has the meaning set forth in Section 10.1(f).
     Section 15.123 Purchaser Upper Sandusky Union Defined Contribution Plan.
     “Purchaser Upper Sandusky Union Defined Contribution Plan” has the meaning
set forth in Section 10.1(e).
     Section 15.124 Purchaser Welfare Plans.
     “Purchaser Welfare Plans” has the meaning set forth in Section 10.1(f).
     Section 15.125 RCRA.
     “RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. 6901 et.
seq.
     Section 15.126 Real Property Leases.
     “Real Property Leases” means the real property leases of Seller or the
Selling Subsidiaries (as tenants or lessees) Related to the Business listed on
Schedule 15.126.
     Section 15.127 Registered Intellectual Property
     “Registered Intellectual Property” means: (i) Patents; (ii) registrations
and applications for registration included within Trademarks; (iii) Internet
domain names; and (iv) copyright registrations for copyrightable works and all
renewals and pending applications for such copyright registrations.
     Section 15.128 Related to the Business.
     “Related to the Business” means primarily related to, or used primarily in,
the Business as conducted by Seller and the Selling Subsidiaries as of the date
hereof.
     Section 15.129 Release.
     “Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration at, or from,
into or onto the Environment,

86



--------------------------------------------------------------------------------



 



including movement or migration through or in the air, soil, surface water or
groundwater, whether sudden or non-sudden and whether accidental or
non-accidental, or any release, emission or discharge as those terms are defined
in any applicable Environmental Law.
     Section 15.130 Remedial Action.
     “Remedial Action” shall mean any action to investigate, evaluate, assess,
test, monitor, remove, respond to, treat, abate, remedy, correct, clean-up or
otherwise remediate the release or presence of any Hazardous Material.
     Section 15.131 Remediation Condition.
     “Remediation Condition” has the meaning set forth in Section 11.5(c).
     Section 15.132 Retention Agreements.
     “Retention Agreements” shall mean the retention agreements between Seller
and the Business Employees as set forth in the agreements listed on
Schedule 15.132.
     Section 15.133 Review Period.
     “Review Period” has the meaning set forth in Section 2.2(d).
     Section 15.134 Salaried Business Employees.
     “Salaried Business Employees” has the meaning set forth in
Section 10.1(a)(i).
     Section 15.135 Seller.
     “Seller” has the meaning set forth in the preamble.
     Section 15.136 Seller Business Facilities.
     “Seller Business Facilities” means the Rochester Hills, Michigan facility,
Wharton, Ohio facility, Upper Sandusky, Ohio facility, Columbia City, Indiana
facility and Pensacola, Florida facility at which the Business was conducted and
the Business Employees were employed by Seller or any of its Affiliates
immediately prior to the Closing Date, and specifically excluding Seller’s
closed facilities at Mitchell, Indiana and Andrews, Indiana at which the
Business was previously conducted.
     Section 15.137 Seller Closing Documents.
     “Seller Closing Documents” has the meaning set forth in Section 4.2.
     Section 15.138 Seller Employee Benefit Plan.
     “Seller Employee Benefit Plan” means any Employee Benefit Plan established,
sponsored or maintained by the Seller or any Affiliate, or any pension plan
subject to Title IV of

87



--------------------------------------------------------------------------------



 



ERISA with respect to which Seller or any Affiliate has or has had any
obligation, during the six year period ending on the Closing Date.
     Section 15.139 Seller Financing.
     “Seller Financing” means the post-petition financing facilities or
arrangements of the Debtors.
     Section 15.140 Seller Indemnified Group.
     “Seller Indemnified Group” means Seller, its Subsidiaries and their
respective Affiliates, together with their successors and assigns, and their
officers, directors, employees and agents.
     Section 15.141 Seller Name.
     “Seller Name” has the meaning set forth in Section 7.6(a).
     Section 15.142 Seller Portion.
     “Seller Portion” has the meaning set forth in Section 10.1(k).
     Section 15.143 Seller Union Pension Plans.
     “Seller Union Pension Plans” has the meaning set forth in Section 10.1(e).
     Section 15.144 Seller Upper Sandusky Union Defined Contribution Plan.
     “Seller Upper Sandusky Union Defined Contribution Plan” means the Dana
Corporation Savings Works Plan for Collectively Bargained Employees at Certain
Facilities (Dana Plan No. 146) in effect as of the date hereof.
     Section 15.145 Seller Welfare Plans.
     “Seller Welfare Plans” has the meaning set forth in Section 10.2(b).
     Section 15.146 [Intentionally Omitted].
     Section 15.147 Selling Subsidiaries.
     “Selling Subsidiaries” has the meaning set forth in the Recitals.
     Section 15.148 SLP I Real Property Leases.
     “SLP I Real Property Leases” means all Real Property Leases listed on
Schedule 15.126, other than the Real Property Lease for Rochester Hills.
     Section 15.149 Statement of Net Assets.
     “Statement of Net Assets” has the meaning set forth in Section 4.6.

88



--------------------------------------------------------------------------------



 



     Section 15.150 Straddle Period.
     “Straddle Period” means any taxable period beginning on or prior to and
ending after the Closing Date.
     Section 15.151 Subsidiary.
     “Subsidiary” means, with respect to any Person, any other Person of which
such Person (either alone or through or together with any other Subsidiary)
owns, directly or indirectly, a majority of the outstanding equity securities or
securities carrying a majority of the voting power in the election of the board
of directors or other governing body of such Person.
     Section 15.152 Surveys.
     “Surveys” means a plat of survey of each parcel of Real Property, dated no
earlier than the date of this Agreement, showing lot lines and monuments;
building lines, setback lines; zoning and land use information pertaining to the
Real Property (including any F.A.R. or green space requirements, and any height
restrictions); easements (both burdening and/or benefiting the Real Property);
all other title exceptions of record (to the extent such items can be located by
the surveyor); access locations; utilities (including, but not limited to,
water, sewer, gas, electric and telephone lines to the point of connection with
the public systems); other improvements (including, but not limited to, roads,
streets, driveways, and sidewalks); location of water courses or water bodies;
and the square footage of the Real Property. The Surveys shall evidence whether
or not there are any encroachments of improvements from adjoining properties
onto the Real Property or from the Real Property onto adjoining properties. The
Surveys shall contain an accurate flood plain designation. The Surveys shall be
certified by a state appropriate registered land surveyor as having been
prepared in compliance with ALTA/ACSM land survey standards, which certification
shall run to the benefit of the Purchaser, First American Title Insurance
Company and any other party or parties designated by Purchaser. The Surveys
shall also include any additional items required by Purchaser.
     Section 15.153 Tax or Taxes.
     “Tax” or “Taxes” means all federal, state, local or foreign taxes, charges,
fees, imposts, levies or other assessments, including all net income, gross
receipts, capital, sales, use, ad valorem, VAT, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation, property, rollback
and estimated taxes, customs duties, fees, assessments and other governmental
charges of any kind whatsoever, together with all interest, penalties, fines,
additions to tax or additional amounts imposed by any taxing authority with
respect to such amounts.
     Section 15.154 Tax Proceeding.
     “Tax Proceeding” means any audit, examination, contest, litigation or other
proceeding by or against any taxing authority.

89



--------------------------------------------------------------------------------



 



     Section 15.155 Tax Return.
     “Tax Return” means a report, return or other information required to be
supplied to a governmental entity with respect to Taxes (including any
amendments and Schedules thereto).
     Section 15.156 Trade Secrets.
     “Trade Secrets” means trade secret business information including ideas,
formulas, compositions, technical documentation, operating manuals and guides,
plans, designs, sketches, inventions, production molds, product specifications,
equipment lists, engineering reports and drawings, architectural and engineering
plans, manufacturing and production processes and techniques; drawings,
specifications, plans, proposals, research records, inspection processes
invention records and technical data; financial, marketing and business data,
pricing and cost information, business and marketing plans and customer and
supplier lists and information, licensing records, advertising and promotional
materials, service and parts records, warranty records, maintenance records that
have been and are maintained in confidence and that provide a competitive
business advantage.
     Section 15.157 Trademarks.
     “Trademarks” means trademarks, service marks, brand names, logos,
certification marks, trade dress, assumed names and trade names, including all
applications for registration therefor, registrations and all renewals,
modifications and extensions thereof and the goodwill associated with each of
the foregoing.
     Section 15.158 Transfer Taxes.
     “Transfer Taxes” has the meaning set forth in Section 14.4.
     Section 15.159 Transferred Employees.
     “Transferred Employees” has the meaning set forth in Section 10.1(d).
     Section 15.160 Transition Agreements.
     “Transition Agreements” has the meaning set forth in Section 6.10.
     Section 15.161 Trigger Level.
     “Trigger Level” has the meaning set forth in Section 11.5(d)
     Section 15.162 [Intentionally Omitted].
     Section 15.163 Union Business Employees
     “Union Business Employees” has the meaning set forth in Section 10.1(a).

90



--------------------------------------------------------------------------------



 



     Section 15.164 Union Transferred Employees.
     “Union Transferred Employees” has the meaning set forth in Section 10.1(d).
     Section 15.165 VAT.
     “VAT” means any value added Tax, goods and services Tax, sales or turnover
Tax or similar Tax, including such Tax as may be imposed by the Sixth Council
Directive of the European Communities and national legislation implementing or
supplemental to that directive.
     Section 15.166 WARN ACT.
     “WARN ACT” means the Worker Adjustment and Retraining Notification Act and
any other similar law of any state, locality or other Governmental Body.
     Section 15.167 Other Definitional and Interpretive Provisions.
     (a) This Agreement is the result of the joint efforts of Purchaser and
Seller, and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of the parties and there is to be no construction
against either party based on any presumption of that party’s involvement in the
drafting thereof. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.
     (b) Unless otherwise specified, the terms “hereof,” “herein,” “hereunder,”
“herewith” and similar terms refer to this Agreement as a whole (including the
exhibits, and Schedules to this Agreement), and references herein to Sections
and Articles refer to sections and articles of this Agreement.
     (c) Whenever used in this Agreement, except as otherwise expressly provided
or unless the context otherwise requires, any noun or pronoun shall be deemed to
include the plural as well as the singular and to cover all genders, and the
terms “include” and “including” shall be inclusive and not exclusive and shall
be deemed to be followed by the following phrase “without limitation.”
     (d) The terms “dollars” and “$” shall mean United States dollars.
     (e) Other terms may be defined elsewhere in the text of this Agreement and,
unless otherwise indicated, shall have such meaning throughout this Agreement.
ARTICLE XVI
MISCELLANEOUS
     Section 16.1 Notices.
     Any notice or demand to be given hereunder shall be in writing and deemed
given when personally delivered, sent by overnight courier or deposited in the
mail, postage prepaid, sent

91



--------------------------------------------------------------------------------



 



certified or registered, return receipt requested, and addressed as set forth
below or to such other address as any party shall have previously designated by
such a notice. Any notice so delivered personally shall be deemed to be received
on the date of delivery; any notice so sent by overnight courier shall be deemed
to be received on the date received; and any notice so mailed shall be deemed to
be received on the date stamped on the receipt (rejection or other refusal to
accept or inability to deliver because of a change of address of which no notice
was given shall be deemed to be receipt of the notice).
     If to Purchaser:

         
 
      Coupled Products Acquisition LLC
 
      88 Airport Road
 
      Elgin, IL 60123
 
  Attention:   Paul Cumberland
 
  Telephone No.:   (847) 931-4838

     With a copy to:

         
 
      Sidley Austin LLP
 
      One South Dearborn
 
      Chicago, IL 60603
 
  Attention:   John Box
 
  Fax No.:   (312) 853-7036

     If to Seller:

     
 
  Dana Corporation
 
  4500 Dorr Street
 
  Toledo, OH 43615
 
  Attention: General Counsel
 
  Telephone No.: (419) 535-4500

     With a copy to:

     
 
  Hunton & Williams LLP
 
  Riverfront Plaza, East Tower
 
  951 East Byrd Street
 
  Richmond, VA 23219-4074
 
  Attention: Robert A. Acosta-Lewis, Esq.
 
  Telephone No.: (804) 788-8200

Section 16.2 Amendment; Waiver.
     Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by Purchaser and Seller, or in the case of a waiver, by the party against whom
the waiver is to be effective. No

92



--------------------------------------------------------------------------------



 



failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law,
except as otherwise expressly provided herein.
     Section 16.3 Assignment.
     (a) No party to this Agreement may assign any of its rights or delegate any
of its obligations under this Agreement without the written consent of the other
party hereto and any purported assignment or delegation without such consent
shall be void and of no further effect; provided, however, that Purchaser shall
be entitled to appoint one or more designees to acquire Purchased Assets from
PTG Mexico S. de R.L. de C.V. and PTG Servicios S. de R.L. de C.V; provided that
Purchaser delivers to Seller, on the Closing Date, a certificate signed on its
behalf containing representations and warranties with respect to each such
designee that are similar to those made by Purchaser in Sections 5.1 through 5.5
. Following the Closing, either party may assign any of its rights hereunder. No
assignment or appointment of a designee shall relieve either party of its
obligations hereunder.
     (b) This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their successors and permitted assigns. The successors and
permitted assigns hereunder shall include, in the case of Purchaser, any
permitted assignee as well as the successors in interest to such permitted
assignee (whether by merger, liquidation (including successive mergers or
liquidations) or otherwise).
     Section 16.4 Entire Agreement.
     The Schedules and Exhibits attached to this Agreement shall be construed
with and as an integral part of this Agreement to the same extent as if the same
had been set forth verbatim herein. Any matter disclosed by Seller on any one
Schedule shall be deemed to have been disclosed on any other Schedule so long as
the relevance of such matter to such other Schedule is reasonably apparent. This
Agreement (together with the Schedules, Exhibits and other agreements referenced
herein) contains, and is intended as, a complete statement of all of the terms
and the arrangements between the parties hereto with respect to the matters
provided for herein, and supersedes any previous agreements and understandings
between the parties hereto with respect to those matters. It shall be expressly
understood that this Agreement shall govern the transactions contemplated hereby
as a whole and that any local agreements, instruments, certificates or other
documents entered into or delivered in connection with this Agreement with
respect to a particular jurisdiction shall not be construed as amendments or
novations of this Agreement but rather shall be complemented by and interpreted
in light of this Agreement.
     Section 16.5 Fulfillment of Obligations.
     Any obligation of any party to any other party under this Agreement, which
obligation is performed, satisfied or fulfilled by an Affiliate of such party,
shall be deemed to have been performed, satisfied or fulfilled by such party.

93



--------------------------------------------------------------------------------



 



     Section 16.6 Parties in Interest.
     This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.
     Section 16.7 No Third-Party Rights.
     Except as otherwise provided in Sections 10.1, 10.2, 10.3 and 10.4, nothing
in this Agreement, express or implied, is intended to confer on any Person not a
party hereto, any rights or remedies by reason of this Agreement. No provision
regarding any Employee Benefit Plan shall be interpreted as a part or amendment
thereof.
     Section 16.8 Public Disclosure.
     Notwithstanding anything herein to the contrary, each of the parties to
this Agreement hereby agrees with the other party or parties hereto that the
parties shall agree in advance as to the contents of any press release or other
public statement or disclosure with respect to the transactions contemplated by
this Agreement issued through the time of Closing, except as may be required to
comply with the requirements of any applicable Laws and the rules and
regulations of any stock exchange upon which the securities of one of the
parties (or its Affiliate) is listed, in which case such party shall use its
reasonable best efforts to consult with the other party before releasing such
information.
     Section 16.9 Confidentiality
     Subject to Section 16.8, the transactions contemplated by this Agreement
shall be kept confidential by Seller, Purchaser and their respective
representatives and Affiliates. In the event that the transactions contemplated
by the Agreement are not consummated, Purchaser shall, for a period of three
years following the termination of this Agreement, hold any information obtained
by it from Seller or its Subsidiaries or their Affiliates or representatives in
strict confidence and, without the prior written consent of Seller, shall not
use any of such information for any purpose (except as required by applicable
law, regulation or legal process), unless such information (i) is or becomes
generally available to the public other than as a result of a disclosure by
Purchaser or its officers, employees or agents in breach of this Agreement,
(ii) was already known to Purchaser or its officers, employees or agents prior
to its disclosure to Purchaser by or at the request of Seller or its
Subsidiaries, (iii) becomes available to Purchaser on a non-confidential basis
from a source other than Seller or its Subsidiaries; provided, however, that
such source is not bound by a confidentiality agreement with Seller or its
Subsidiaries or otherwise prohibited from disclosing such information to
Purchaser by a contractual, legal or fiduciary obligation; (iv) is independently
developed by Purchaser or its officers, employees or agents without any use of
or reliance upon disclosure hereunder; or (v) is approved for release by written
authority of Seller. In the event that Purchaser, or any of its Affiliates or
representatives, is required by applicable law, regulation or legal process to
disclose any of such information, Purchaser will notify Seller promptly (unless
prohibited by law) so that Seller may seek an appropriate protective order or
other appropriate remedy. In the event that no such protective order or other
remedy is obtained or Seller does not waive compliance with this Section and
Purchaser or any of its representatives are nonetheless legally compelled to
disclose such information, Purchaser

94



--------------------------------------------------------------------------------



 



or its representatives, as the case may be, will furnish only that portion of
the information which Purchaser is, or such representatives are, advised by
counsel is legally required to be furnished and will give Seller written notice
(unless prohibited by law) of the information to be disclosed as far in advance
as practicable and exercise all reasonable efforts to obtain reliable assurance
that confidential treatment will be accorded the information.
     Section 16.10 Return of Information.
     If for any reason whatsoever the transactions contemplated by this
Agreement are not consummated, Purchaser shall promptly return to Seller all
books, records and other materials furnished by Seller or any of its agents,
employees or representatives (including all copies, if any, thereof), and shall
not use or disclose the information contained in such books, records and other
materials for any purpose or make such information available to any other entity
or person.
     Section 16.11 Expenses.
     Subject to Sections 6.6, 13.2 and 14.4, each of the parties hereto shall
bear its own expenses (including fees and disbursements of its counsel,
accountants and other experts) incurred by it in connection with the
preparation, negotiation, execution, delivery and performance hereof, each of
the other documents and instruments executed in connection herewith or
contemplated hereby and the consummation of the transactions contemplated hereby
and thereby. In addition, Purchaser shall be solely responsible for all expenses
in connection with its due diligence review of the Business, including without
limitation environmental testing or inspections, building inspections, UCC lien
and other searches, the cost of the Surveys, and the premium for issuing the
Endorsements; provided, however, that Seller shall be solely responsible for the
cost of title work, title inspections, title searches and Commitments, as well
as the base form title policies referred to in Section 3.2(j) but not the cost
of the Endorsements.
     Section 16.12 Bulk Sales Laws.
     Purchaser hereby waives compliance by Seller and its Subsidiaries with any
applicable bulk sales law. The Non-Debtor Seller agrees to indemnify Purchaser
and hold Purchaser harmless from and against any and all liability under any
bulk sales law for the sale of assets by the Non-Debtor Seller under this
Agreement, provided, however, that this indemnity shall not affect the
obligation of Purchaser to pay and discharge the Assumed Liabilities and no
indemnity is made under this Section 16.12 with respect to the Assumed
Liabilities.
     Section 16.13 Governing Law.
     This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, including all matters of
construction, validity and performance (including sections 5-1401 and 5-1402 of
the New York General Obligations Law but excluding all other choice of law and
conflict of law rules.)

95



--------------------------------------------------------------------------------



 



     Section 16.14 Submission to Jurisdiction; Selection of Forum.
     Each party hereto agrees that any action or proceeding for any claim
arising out of or related to this Agreement or the transactions contained in or
contemplated by this Agreement and the other Operative Documents, whether in
tort or contract or at law or in equity, shall be brought only in either the
Bankruptcy Court, while the Debtors’ Cases are pending, or thereafter, in any
other New York federal court sitting in the City of New York, or in any New York
State court sitting in the Borough of Manhattan in the City of New York(each
such court, a “Chosen Court”), and each party irrevocably (a) submits to the
jurisdiction of the Chosen Courts (and of their appropriate appellate courts),
(b) waives any objection to laying venue in any such action or proceeding in
either Chosen Court, (c) waives any objection that such Chosen Court is an
inconvenient forum for the action or proceeding, (d) agrees that, in addition to
other methods of service provided by law, to the fullest extent provided by
applicable law service of process in any such action or proceeding shall be
effective if provided in accordance with Section 16.1 of this Agreement, and the
effective date of such service of process shall be as set forth in Section 16.1,
and (e) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
     Section 16.15 Counterparts.
     This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.
     Section 16.16 Headings.
     The heading references herein and the table of contents hereto are for
convenience purposes only, do not constitute a part of this Agreement and shall
not be deemed to limit or affect any of the provisions hereof.
     Section 16.17 Severability.
     The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
[SIGNATURE PAGE FOLLOWS]

96



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

            COUPLED PRODUCTS ACQUISITION LLC
      By:   /s/ Paul J. Cumberland         Name:   Paul J. Cumberland       
Title:   Managing        DANA CORPORATION
      By:   /s/ E. P. Haag         Name:   Eric P. Haag        Title:   Manager,
Corporate Development     

97